Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 1 of 200

UNITED STATES DISTRICT COURT F i [ E D
WESTERN DISTRICT OF TEXAS
SAN ANTONIO DIVISION SEP 1 4 2099

 

CLERK. US. DISTRIC
oARIC

WESTE T CLERK

IN RE APPLICATION OF By NDISIBCT QF Texas
TATIANA AKHMEDOVA, —
Applicant, S A Q QO My

REQUEST FOR DISCOVERY PURSUANT
TO 28 U.S.C. § 1782.

 

 

 

EX PARTE APPLICATION FOR DISCOVERY PURSUANT TO 28 U.S.C. § 1782

Applicant, Tatiana Akhmedova (“Applicant”), by and through her undersigned counsel,
applies for an Order pursuant to 28 U.S.C, § 1782 to obtain discovery in the form of a subpoena
to be served on Rackspace US, Inc. d/b/a Rackspace Technology (“Rackspace”) for the production
of relevant documents in the possession, custody, and/or control of Rackspace for the use in a
pending foreign adjudicative proceeding, all for the reasons set forth in this Application; the
Declaration of Anthony J. Riem, dated September 1, 2020 (the “Riem Declaration”); as well as the
exhibits thereto; and the Memorandum of Law; submitted contemporancously with this
Application.

JURISDICTION AND VENUE

Jurisdiction is proper pursuant to Title 28 United States Code Section 1782 as this
Application is for discovery involving the production of documents located within the Western
District of Texas, discovery relevant and important to assist Applicant in her pending foreign court

proceeding.
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 2 of 200

Venue in the Western District of Texas is appropriate pursuant to Title 28 United States
Code Section 1782 because the discovery is being sought from a third party, who is located within
this Judicial District, along with the documents being presently in this jurisdiction. Specifically
Rackspace has its headquarters at | Fanatical Place, City of Windcrest, San Antonio, Texas 78218.

THE FOREIGN PROCEEDING

 

Applicant seeks discovery with respect to documents located in the United States and in
this District for use in a foreign proceeding pending in the United Kingdom. Specifically, the
pending litigation in the United Kingdom (High Court of Justice, Family Division, Case No.
FD13D05340) (the “English Proceeding”), which is continuing as the judgment debt awarded in
December 2016 (described further below) remains almost entirely unsatisfied. ‘The English
Proceeding now also concerns fraudulent transfers by judgment debtor Farkhad Akhmedov and
his alter ego entities, Cotor Investment, S.A., Qubo 1 Establishment, Qubo 2 Establishment,
Straight Establishment, and Avenger Assets Corporation, including through the transfer of assets
to Temur and a number of Liechtenstein trusts in the fraudulent evasion of the English Judgments
entered in Applicant’s favor. Ms Akhmedova has now brought claims within these proceedings
against Temur and the Liechtenstein trustee entities Counselor Trust Reg (“Counselor”) and
Sobaldo Establishment (“Sobaldo”) (which provide trust services to a number of trusts established
in Liechtenstein in furtherance of Farkhad Akhmedov’s scheme) to inter alia set aside transfers of
assets made by Farkhad Akhmedov to those parties in furtherance of his scheme of evasion.
Freezing injunctions were granted by the English court against the Liechtenstein trustees (who are
also subject to criminal restraint orders in Liechtenstein in aid of a money laundering investigation)
in August 2019. As of July 2020, freezing injunctions and ancillary orders for disclosure

(cluding a turnover order) were also issued by the English Court against Temur. The discovery
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 3 of 200

obtained here will be used to supplement discovery sought in the English Proceeding relating to
Temur’s role (and the role of the Liechtenstein trustees, with whom Temur communicated) in the
ongoing fraud, as more information is gathered to demonstrate that Farkhad has continued to use
various third parties to transfer, hide, secrete and otherwise violate numerous court orders
including a disclosure order and turnover order issued by the High Court of England and Wales.
RELEVANT FACTS

The facts giving rise to this Application are set forth in detail in the Riem Declaration, as
well as the exhibits thereto, According to the declaration, the dispute and pending foreign litigation
can be briefly summarized as follows:
I. The English Money Judgments and the Debtors’ Fraudulent Transfer of Assets

Applicant has obtained two English money judgments rendered by English Court in favor
of the Applicant. One against Farkhad, Cotor Investment, S.A. (“Cotor”), Qubo 1 Establishment
(“Qubo 1”), Qubo 2 Establishment (‘Qubo 2”), jointly and severally, in the amount of GBP
350,000,000 plus interest and certain running adjustments (the “Cash Award”), of which
£224,430,508 was designated by the English court as maintenance (the remaining GBP
£125,569,492 hereinafter referred to as the “Initial Money Judgment”); and the second against
Straight Establishment in the amount of $478,278,000 plus interest and certain running
adjustments (the “Straight Money Judgment”). The Cash Award (including the Initial Money
Judgment) was awarded in December 2016 following an eight-day Financial Remedy Hearing
conducted in the Family Division of the English High Court in connection with the divorce of
Applicant Ms. Akhmedova and Farkhad Akhmedov. The Straight Money Judgment was awarded
by the English Court in March 2018 following Ms Akhmedova’s applications against Straight

Establishment and Avenger Assets Corporation (“Avenger Assets”).
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 4 of 200

Applicant issued a divorce petition in London on October 24, 2013. Ms. Akhmedova was
granted a decree nisi, stating that the English Court saw no reason why the couple could not
divorce, on December 2, 2015. The decree nisi was made absolute on December 15, 2016. An
eight-day financial remedy hearing was heard in the Family Division of the English High Court in
November and December 2016. The purpose of the Financial Remedy Hearing was to establish
the value of the couple’s assets and to decide how to divide that value and provide maintenance
for Ms. Akhmedova in a final distribution.

However, on November 30, 2016 (the second day of the trial in England) a luxury yacht,
the M/Y LUNA, beneficially owned by Farkhad via corporate shell (the “Vessel”), was transferred
from its corporate owner, Avenger Assets, to another entity, Stern Management Corporation at the
instruction of Farkhad and facilitated by his agents some of which are located in this District. One
day later, on December 1, 2016, the Vessel was again transferred at the instruction of Farkhad
from Stern Management Corporation to Qubo 2 with the assistance of Farkhad’s agents located
within this District. Later, Qubo 2 was found by the English Court to be the alter ego of Farkhad.

At the conclusion of the Financial Remedy Hearing on December 15, 2016, the English
Court awarded Ms. Akhmedova an amount equal to £453,576,152 against Farkhad, including the
Cash Award of GBP £350,000,000 (approximately US $466.6 million). Farkhad was ordered by
the English Court to pay the Cash Award by January 6, 2017. Riem Decl. Exs. 1 & 2.

On December 20, 2016 the English Court also found that transfers of a 1) modern art
collection and 2) the assets of Cotor,! to entities in Liechtenstein, including Qubo 1 and Qubo 2
“was simply the latest part of [Farkhad’s] attempts to avoid his liabilities by purporting to transfer

his assets to a new jurisdiction and thereby making enforcement more difficult.’ The English

 

'In 2012, Farkhad sold his interest in ZAO Northgas, a Russian oil company, for US $1.375 billion, Following the
sale, Farkhad transferred the sale proceeds to Cotor. Ex. 1 977.
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 5 of 200

Court set aside these transfers on the basis that Qubo 1 and Qubo 2 “are no more than ciphers and
the alter ego of [Farkhad]” and made the Qubo entities liable for the judgment debt together with
Farkhad, Riem Decl. Ex. 2 ¥f 11(g)-(h), 12.

Farkhad has not voluntarily satisfied any portion of the Judgment Debt or Cash Award,
including the Initial Money Judgment, and is currently in contempt of Court for breaching the
terms of the Freezing Order. He has instead continued to engage in a pattern of deception aimed
at concealing his assets and frustrating Ms. Akhmedova in her efforts to enforce her rights as a UK
judgment creditor.

On March 8, 2017, in disregard of the English Judgment (under which Qubo 2 was liable
on the judgment debt together with Farkhad) and pending proceedings in the Liechtenstein Court,
Qubo 2 transferred the Vessel to Straight Establishment. Straight Establishment is another
Liechtenstein entity, which is operated from the same address as Qubo 2, Straight Establishment
is the current registered owner of the LUNA and as of August 8, 2018 Straight Establishment and
its agents have been permanently enjoined from further transferring ownership, control or
possession of the LUNA by the High Court of the Marshall Islands.

On March 21, 2018, the English Court issued an order against Defendants Straight
Establishment and Avenger Assets (the “March 21 Order’). The English Court found that Straight
Establishment was an alter ego of Farkhad and served as his nominee. The English Court found
that assets held and previously held in Straight Establishment’s name, as well as assets held and
previously held in Avenger Asset’s name, beneficially belonged to Farkhad, including the Vessel
which had been fraudulently transferred by Farkhad several times during the English proceedings,

Also on March 21, 2108, the English Court declared “with immediate effect that Applicant

is the legal and beneficial owner of the Vessel,” and ordered Farkhad and Straight Establishment
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 6 of 200

to transfer title to Ms. Akhmedova within seven days. The English Court ordered that if the title
transfer was not effected within seven days, Straight Establishment would be concurrently liable
to Ms. Akhmedova for a liquidated cash sum of $487,278,000 (the “Straight Money Judgment,”
attached hereto as Exhibit 3). The English Court also extended the Freezing Order to apply to
Straight Establishment and Avenger Assets, and specifically applied to prohibit the “removal,
disposal, charging and/or diminution in value” of the Vessel.

Il. The English Proceedings Against Temur Akhmedov

On 15 November 2019, Applicant filed in the ongoing English Proceeding, an application
secking to add as an additional, tenth respondent, Temur Akhmedov to the English Proceeding.
Temur was joined to the proceedings by the order of Mrs. Justice Knowles dated January 20, 2020.

By order of Justice Knowles dated June 19, 2020, as amended by consent (the “Disclosure
Order”), Temur was required to provide standard disclosure and inspection of documents by July
17, 2020 and was also required to provide responses to Applicant’s Request for Further
Information (“RFI”),

On July 17, 2020, the Applicant sought and obtained against an ex parte without notice
Worldwide Freezing Order with ancillary asset disclosure against Temur (the “WFO”). Also on
July 17, 2020, the Temur provided disclosure and responses to the RFI pursuant to the Disclosure
Order. Inspection of a limited number of documents was provided on July 17, 2020, with
inspection of the majority of documents being provided on July 20, 2020.

Temur’s disclosure statement reveals that he has previously held a wide variety of relevant
documents but (on his own case) has systematically destroyed his documents since January 2018.
In fact, aside from his UBS bank statements, Temur had disclosed only two documents created

between April 2016 and July 20, 2020. Although Temur seeks to justify this destruction as justified
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 7 of 200

by “security reasons”, it appears likely that such destruction has in fact taken place in order to
frustrate Tatiana’s claims against him.

Based on Temur’s acts, on July 20, 2020, Applicant applied for an order for delivery up of
Temur’s Electronic Devices, Mobile Communication Services and Cloud Accounts and for such
Electronic Devices, Mobile Communication Services and Cloud Accounts to be imaged by an
independent forensic IT expert with a view to such images being reviewed by Temur’s solicitors
for the purposes of verifying and, if appropriate, securing compliance with Temur’s obligation to
give disclosure in accordance with the Disclosure Order. Riem Decl. Ex. 4,

As further set forth in the Riem Declaration, submitted herewith, Temur’s disclosure gives
rise to serious concerns that he has failed to comply with his disclosure obligations and/or has
destroyed relevant documents in the English Proceedings. Riem Decl. {ff 22-41.

Based upon information obtained to-date from various third party sources obtained through
subpoena and otherwise, it is believed that the discovery target here, Rackspace, is used by Temur,
and for the hosting and/or archiving of his email accounts subject to the English Disclosure Order,
including accounts related to the Vessel M/Y LUNA (which Temur assists his father, judgment
debtor Farkhad Akhmedov in controlling and managing). Riem Decl. 9942-46.

REQUEST FOR DISCOVERY ASSISTANCE

Applicant respectfully requests that the Court provide discovery assistance with respect to
the foreign proceeding in the United Kingdom. Applicant requests that Rackspace, the discovery
subject, who is present in the Western District of Texas, be directed to provide discovery, described
below, for use in the pending foreign proceeding. As more specifically described in Applicant’ s
Memorandum of Law in Support of an Application for Discovery Pursuant to 28 U.S.C. § 1782,

assistance is appropriate here because: (i) the discovery subject “resides” at or is “found” in this
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 8 of 200

District; (ii) Applicant is an “interested person” (as a party to the foreign proceeding); and (iii) the

foreign proceeding is pending before a “foreign or international tribunal,” and the information

obtained will be for use in and in support of further adjudication in the foreign proceeding.

WHEREFORE, pursuant to 28 U.S.C. § 1782, Applicant requests that this Court enter an

Order:

1) Authorizing Applicant to issue and serve subpoenas on Rackspace US, Inc. d/b/a

Rackspace Technology for the production of the following documents:

a)

b)

All documents in the possession and control of Rackspace concerning cloud
services and/or archiving of information provided with respect to email accounts
maintained by the Vessel M/Y Luna, including but not limited to the following

email accounts:

i) captain@my-luna,com
i} chiefofficer@my-luna.com
iii) chiefengineer@my-luna.com

tv) Any other email address containing “@my-luna.com”

All documents in the possession or control of Rackspace concerning cloud services
and/or archiving of information provided in connection with Great Circle Systems
or Triton Technical with respect to the Vessel M/Y Luna;

All documents in the possession or control of Rackspace concerning cloud services
and/or archiving of information provided for any email accounts maintained by
Farkhad Akhmedov or Temur Akhmedov, including but not limited to

Farkhad@akhmedov.net, Temur@akhmedov.net and temur@stecapital.net.
2)

3)

4)

5)

6)

Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 9 of 200

Ordering Rackspace to produce the documents requested in the subpoena on an expedited
basis, within fourteen (14) days of service of the subpoena;

Ordering Rackspace to preserve documents and evidence, electronic or otherwise, in its
possession, custody or control that contain information potentially relevant to the subject
matter of the Applicant’s document request;

Ordering that Rackspace shail maintain the confidentiality of the fact and content of the
Applicant’s discovery efforts, except as necessary to seek advice of counsel, who are to be
similarly restrained;

Providing that notice of the discovery authorized by this Order need not be provided to any
of the individuals named as a party in the foreign proceedings until such time as the
documents sought pursuant to this Court’s order granting discovery is obtained by
Applicant; and

Retaining jurisdiction over the matter for the purpose of enforcement and assessing any
supplemental request for discovery assistance that may be requested by Applicant.

HER oR

Tn summary, based on the reasons set forth in this Application; the Declaration of Anthony

J. Riem, dated September 7, 2020; as well as the exhibits thereto; and the Memorandum of Law;

Applicant clearly meets the requirements of 28 U.S.C. § 1782, and this Application for the Order

should be granted.

Dated: September 8, 2020
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 10 of 200

Respectfully submitted,

HOLLAND & KNIGHT LLP

Dean Whos

Julié M. Haines

State Bar. No. 08710800

Fed ID No. 00765

1100 Louisiana Street, Suite 4300
Houston, Texas 77002
Telephone: (713) 821-7000
Email: julia.haines@hklaw.com

 

James H. Power (pro hac vice forthcoming)
State Bar No. 24026397

Fed ID No. 433050

31 West 52™ Street

New York, New York 10019

Telephone: (212) 513-3494

Facsimile: (212) 385-9010

Email: james.power@hklaw.com

Attorneys for Tatiana Akhmedova

10
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 11 of 200

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS
SAN ANTONIO DIVISION

 

IN RE APPLICATION OF
TATIANA AKHMEDOVA,

Applicant,
Case No,

REQUEST FOR DISCOVERY PURSUANT
TO 28 U.S.C. § 1782.

 

 

DECLARATION OF ANTHONY J. RIEM IN SUPPORT OF
EX PARTE APPLICATION FOR DISCOVERY PURSUANT TO 28 U.S.C. § 1782

I, ANTHONY J. RIEM, declare under penalty of perjury under the laws of the United
States of America, that the following is true and correct to the best of my knowledge and belief:

I. Tam a partner of the law firm PCB Litigation LLP in London, United Kingdom. |
am Applicant Tatiana Akhmedova’s (“Ms. Akhmedova’s”, or “Applicant’s”) legal representative
in respect of proceedings before the Courts of English and Wales, including proceedings filed by
Applicant against her former husband Farkhad Akhmedov (‘Farkhad”), against his alter ego
entities and against their son, Temur Akhmedov (“Temur”).

2. I make this Declaration in support of the application of Ms. AKhmedova, to the U.S.
District Court for the Western District of Texas under 28 U.S.C. § 1782 (the “1782 Application”)
seeking discovery with respect to documents located in the United States and in this judicial district
in the possession or control of an entity called Rackspace US, Inc. d/b/a Rackspace Technologies
(“Rackspace”) for use in pending litigation in the United Kingdom (High Court of Justice, Family

Division, Case No. FD13D05340) (the “English Proceeding”), which is continuing as the judgment
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 12 of 200

debt awarded in December 2016 (described further below) remains almost entirely unsatisfied.
The English Proceeding now also concerns fraudulent transfers by judgment debtor Farkhad
Akhmedov and his alter ego entities, Cotor Investment, $.A., Qubo | Establishment, Qube 2
Establishment, Straight Establishment, and Avenger Assets Corporation, including through the
transfer of assets to Temur and a number of Liechtenstein trusts in the fraudulent evasion of the
English Judgments entered in Applicant’s favor. Ms Akhmedova has now brought claims within
these proceedings against Temur and the Liechtenstein trustee entities Counselor Trust Reg
(“Counselor”) and Sobaldo Establishment (“Sobaldo”) (which provide trust services to a number
of trusts established in Liechtenstein in furtherance of Farkhad Akhmedov’s scheme) to inter alia
set aside transfers of assets made by Farkhad Akhmedov to those parties in furtherance of his
scheme of evasion. Freezing injunctions were granted by the English court against the
Liechtenstein trustees (who are also subject to criminal restraint orders in Liechtenstein in aid of a
money laundering investigation) in August 2019. As of July 2020, freezing injunctions and
ancillary orders for disclosure (including a turnover order) were also issued by the English Court
against Temur. The discovery obtained here will be used to supplement discovery sought in the
English Proceeding relating to Temur’s role (and the role of the Liechtenstein trustees, with whom
Temur communicated) in the ongoing fraud, as more information is gathered to demonstrate that
Farkhad has continued to use various third parties to transfer, hide, secrete and otherwise violate
numerous court orders including a disclosure order and turnover order issued by the High Court
of England and Wales.

3. I] am fully authorized to make this Declaration by Ms. Akhmedova. | am fully
familiar with the facts of the English Proceeding listed above as well as the various foreign

proceedings between Ms. Akhmedova and Farkhad around the world. Untess stated otherwise,

1357207 v.1
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 13 of 200

the statements herein are based on my personal knowledge from my involvement in Ms.
Akhmedova’s case, as well as my review of relevant documents in connection with proceedings
pending in the United Kingdom.
The Parties and Basic Facts

4. The Family Division of the High Court of Justice in London (the “English Court”)
has awarded the Applicant an amount equal to £453,576,152 (“Judgment Debt”) against Farkhad
and his alter ego companies,

5. Applicant has obtained two English money judgments rendered by English Court
in favor of the Applicant. One against Farkhad, Cotor Investment, S.A. (“Cotor’), Qubo 1
Establishment (“Qubo 1”), Qubo 2 Establishment (“Qubo 2”), jointly and severally, in the amount
of GBP 350,000,000 plus interest and certain running adjustments (the “Cash Award”), of which
£224,430,508 was designated by the English court as maintenance (the remaining GBP
£125,569,492 hereinafter referred to as the “initial Money Judgment”); and the second against
Straight Establishment in the amount of $478,278,000 pius interest and certain running
adjustments (the “Straight Money Judgment”). The Cash Award (including the Initial Money
Judgment) was awarded in December 2016 following an eight-day Financial Remedy Hearing
conducted in the Family Division of the English High Court in connection with the divorce of
Applicant Ms. Akhmedova and Farkhad Akhmedov. The Straight Money Judgment was awarded
by the English Court in March 2018 following Ms Akhmedova’s applications against Straight
Establishment and Avenger Assets Corporation (“Avenger Assets”).

6. Applicant issued a divorce petition in London on October 24, 2013. Ms.
Akhmedova was granted a decree nisi, stating that the English Court saw no reason why the couple

could not divorce, on December 2, 2015. The decree nisi was made absolute on December 15,

1357207 v.1
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 14 of 200

2016. An eight-day financial remedy hearing was heard in the Family Division of the English
High Court in November and December 2016. The purpose of the Financial Remedy Hearing was
to establish the value of the couple’s assets and to decide how to divide that value and provide
maintenance for Ms. Akhmedova in a final distribution.

7. However, on November 30, 2016 (the second day of the trial in England) a luxury
yacht, the M/Y LUNA, beneficially owned by Farkhad via corporate shell (the “Vessel”), was
transferred from its corporate owner, Avenger Assets, to another entity, Stern Management
Corporation at the instruction of Farkhad and facilitated by his agents some of which are located
in this District. One day later, on December 1, 2016, the Vessel was again transferred at the
instruction of Farkhad from Stern Management Corporation to Qubo 2 with the assistance of
Farkhad’s agents located within this District. Later, Qubo 2 was found by the English Court to be
the alter ego of Farkhad.

8. At the conclusion of the Financial Remedy Hearing on December 15, 2016, the
English Court awarded Ms. Akhmedova an amount equal to £453,576,152 against Farkhad,
including the Cash Award of GBP £350,000,000 (approximately US $466.6 million). Farkhad
was ordered by the English Court to pay the Cash Award by January 6, 2017. A true and correct
copy of the Judgment and Financial Remedy Order are attached hereto as Exhibits 1 and 2,
respectively.

9. On December 20, 2016 the English Court issued a freezing order (the “Freezing
Order”) preventing Farkhad and the other judgment debtors from dealing with his assets (whether

in or outside England and Wales), and ordering him to make financial disclosure of his assets.

1357207 v.1
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 15 of 200

10. On December 20, 2016 the English Court also found that transfers of a 1) modern
art collection and 2) the assets of Cotor,! to entities in Liechtenstein, including Qubo | and Qubo
2 “was simply the latest part of [Farkhad’s] attempts to avoid his liabilities by purporting to transfer
his assets to a new jurisdiction and thereby making enforcement more difficult.”. The English
Court set aside these transfers on the basis that Qubo 1 and Qubo 2 “are no more than ciphers and
the alter ego of [Farkhad]” and made the Qubo entities liable for the judgment debt together with
Farkhad. Ex. 2 ff f1(g)-(h), 12.

11. Farkhad has not voluntarily satisfied any portion of the Judgment Debt or Cash
Award, including the Initial Money Judgment, and is currently in contempt of Court for breaching
the terms of the Freezing Order. He has instead continued to engage in a pattern of deception aimed
at concealing his assets and frustrating Ms. Akhmedova in her efforts to enforce her rights as a UK.
judgment creditor.

12. On March 8, 2017, in disregard of the English Judgment (under which Qubo 2 was
liable on the judgment debt together with Farkhad) and pending proceedings in the Liechtenstein
Court, Qubo 2 transferred the Vessel to Straight Establishment. Straight Establishment is another
Liechtenstein entity, which ts operated from the same address as Qubo 2. Straight Establishment
is the current registered owner of the LUNA and as of August 8, 2018 Straight Establishment and
its agents have been permanently enjoined from further transferring ownership, contro] or
possession of the LUNA by the High Court of the Marshall Islands.

13. On March 21, 2018, the English Court issued an order against Defendants Straight
Establishment and Avenger Assets (the “March 21 Order”). The English Court found that Straight

Establishment was an alter ego of Farkhad and served as his nominee. The English Court found

 

' In 2012, Farkhad sold his interest in ZAO Northgas, a Russian oi] company, for US $1.375 billion. Following the
sale, Farkhad transferred the sale proceeds to Cotor. Ex. 1 977.

1357207 v.1
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 16 of 200

that assets held and previously held in Straight Establishment’s name, as well as assets held and
previously held in Avenger Asset’s name, beneficially belonged to Farkhad, including the Vessel
which had been fraudulently transferred by Farkhad several times during the English proceedings.

14. Also on March 21, 2108, the English Court declared “with immediate effect that
Applicant is the legal and beneficial owner of the Vessel,” and ordered Farkhad and Straight
Establishment to transfer title to Ms. Akhmedova within seven days. The English Court ordered
that if the title transfer was not effected within seven days, Straight Establishment would be
concurrently liable to Ms. Akhmedova for a liquidated cash sum of $487,278,000 (the “Straight
Money Judgment,” attached hereto as Exhibit 3). The English Court also extended the Freezing
Order to apply to Straight Establishment and Avenger Assets, and specifically applied to prohibit
the “removal, disposal, charging and/or diminution in value” of the Vessel.

I. The English Proceedings Against Temur Akhmedov

15. On 15 November 2019, Applicant filed in the ongoing English Proceeding, an
application seeking to add as an additional, tenth respondent, Temur Akhmedov to the English
Proceeding. Temur was joined to the proceedings by the order of Mrs. Justice Knowles dated
January 20, 2020.

16, By order of Justice Knowles dated June 19, 2020, as amended by consent (the
“Disclosure Order”), Temur was required to provide standard disclosure and inspection of
documents by July 17, 2020 and was also required to provide responses to Applicant’s Request for
Further Information (“RFI”).

17. On July 17, 2020, the Applicant sought and obtained against an ex parte without

notice Worldwide Freezing Order with ancillary asset disclosure against Temur (the “WFO”).

1357207 v.1
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 17 of 200

18. Also on July 17, 2020, the Temur provided disclosure and responses to the RF]
pursuant to the Disclosure Order. Inspection of a limited number of documents was provided on
July 17, 2020, with inspection of the majority of documents being provided on July 20, 2020.

19, Temur’s disclosure statement reveals that he has previously held a wide variety of
relevant documents but (on his own case) has systematically destroyed his documents since
January 2018, In fact, aside from his UBS bank statements, Temur had disclosed only two
documents created between April 2016 and July 20, 2020. Although Temur seeks to justify this
destruction as justified by “security reasons”, it appears likely that such destruction has in fact
taken place in order to frustrate Tatiana’s claims against him.

20. Based on Temur’s acts, on July 20, 2020, Applicant applied for an order for delivery
up of Temur’s Electronic Devices, Mobile Communication Services and Cloud Accounts and for
such Electronic Devices, Mobile Communication Services and Cloud Accounts to be imaged by
an independent forensic IT expert with a view to such images being reviewed by Temur’s solicitors
for the purposes of verifying and, if appropriate, securig compliance with Temur’s obligation to
give disclosure in accordance with the Disclosure Order. A true and correct copy of the
Application Notice submitted to the English Court is attached hereto as Exhibit 4.

2%. In support of the July 20, 2020 Application, a witness statement in my name and
signed by me was also filed. Attached hereto as Exhibit 5 is a true and correct copy of the witness
statement of Anthony J. Riem dated July 20, 2020.

22. As discussed in the witness statement, Temur’s disclosure gives rise to serious
concerns that he has failed to comply with his disclosure obligations and/or has destroyed relevant
documents in the English Proceedings. In particular, in a document submitted by Temur, he

expressly states that a number of documents which ought to be disclosed are no longer in his

1357207 v.1
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 18 of 200

control because they were stored on “mobile devices, on computers and/or on solid-state drives,
to which I no longer have access by reason that they have been destroyed”. It is also said that
“Increasingly, since January 2018 on professional advice, I have adopted a practice of periodically
destroying mobile devices and computer storage for security reasons”. The same is said in respect
of communications contained on “electronic storage”. Accordingly, it appears to be Temur’s case
that he has destroyed virtually every document which is relevant to these proceedings created since
1 March 2016. Ex. 5 { 10(b).

23. — [ suggested to the English Court at that time that it is implausible to suggest that all
of Temur’s documents from March 2016 have, on a regular basis, been completely obliterated
(which appears to follow from the disclosure Temur has given). This would mean, amongst other
things, that Temur has permanently deleted alJ such documents (without keeping any record, even
in a secure environment) and that he cannot retrieve them even for his own legitimate purposes. |
suggested that it is not credible that any person could operate in a way that means that they have
no access to any documents or information relating to past dealings. Ex. 5 { 10(d).

24. To the contrary, there is compelling evidence that Temur had not in fact routinely
destroyed the documents over the previous years but that the deletions are recent (and, it must be
inferred, triggered by a desire to avoid giving disclosure in the English Proceedings). For example:

a. When the application for disclosure was heard by the court in May 2020,
and the court was considering the appropriate scope of disclosure to be
ordered, Temur’s counsel did not advise the court that he held no documents
because they had all already been destroyed.

b. As II explain in (Ex. 5} at § 11d, Temur disclosed two emails sent to him (at

his personal Gmail account) dated October 2013. Temur has since produced

1357207 v.1
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 19 of 200

the native copies of these emails as forwarded by him to his solicitors. It is
now apparent that these were forwarded from Temur’s
khyshen@gmail.com account to Mr Harper of HFC in January 2020. On
Temur’s case, these emails ought not to exist because they would have been
the subject of routine destruction. But they undeniably did exist as of 19
January 2020. Temur is now forced into the absurd position that “he had
expected to find [those emails] on his PC, and believes that they are stored
on it, but so far has not found them”. There is an overwhelming inference
that Temur did hold his emails as of 19 January 2020 but either (a) is lying
about no longer holding them, or (b) has destroyed them since that date.

c. As | explain in 931 below, when independent forensic experts appointed by
the English Court attempted to access Temur’s email account, hosted by
Google, at temur@stecapital.net on 14 August 2020, Google presented a
message advising that the account had been “recently deleted’. This
message had not appeared when attempts were made to access the account
less than 2 weeks earlier. It therefore appears that Temur has been setting
about deleting his email accounts in response to the orders of the English
Court.

25. In addition to Temur’s express statements that prima facie disclosable documents
have been destroyed, there are further obvious gaps and inconsistencies in his disclosure as set
forth in my witness statement (Ex. 5) at ¥ 11.

26. Based on the submission made to the English Court, the Court issued an Order on

July 23, 2020 directing that Temur shall by July 27, 2020 detiver up his electronic devices

1357207 v.1
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 20 of 200

including all usernames, passwords and pin numbers for access to Temur’s electronic devices,
cloud accounts and mobile communications services. Temur was also directed to cooperate with
the independent IT forensic expert Aon to access, decrypt and examine the relevant data. A true
and correct copy of the English Order dated July 23, 2020 is attached hereto as Exhibit 6.

27, However, Temur failed to provide access to any of his Cloud Accounts or Mobile
Communication Services (as defined by the order) and failed to deliver up any of his Electronic
Devices. In summary:

Cloud Accounts and Mobile Communication Services

28. Temur was required to provide by noon on 27 July 2020 a list verified by statement
of truth “ofall Cloud Accounts and Mobile Communication Services used by him since 1 January
2013, identifying the applicable user-name, e-mail address or telephone number for each such
service”. Temur provided a statement dated 28 July 2020 identifying the following Cloud
Accounts and Mobile Communication Services used since 1 January 2013:

a. Email accounts:

(i) temur@akhmedov.net

(ii) — temur@stecapital net

(iii) khyshen@gmail.com

(iv) temur.akhmedov1993@gmail.com
b. Phone numbers:

(i) +447795973 199

(it)  +447554021056

(ii) = +447900434912

(iv)  +19543283389

1357207 v.1
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 21 of 200

(v)  +447739961849
(vi) +12022270009
(vii) = +447833305807
c. Communication services
d. Signal — registered to *5807 number above
e. Telegram — registered to *3199 number above
f. Instagram — usernames: sexy_temur] 23456789 and ttxx
g. iMessage — registered to *3199 number above
h. Whatsapp - registered to 077959731991

29. “Femur was then required by paragraph 8(b) to provide Aon with “all PIN numbers,
user-names, email addresses, combinations, passwords, security verification codes and any other
item or piece of information (including, without limitation, authorisations to third party service
providers) which may be necessary to give access to the Electronic Devices, Cloud Accounts or
Mobile Communication Services”.

30. However, Aon was unable to access any of the accounts listed above using the
credentials provided by Temur. In particular, for three of the four email accounts Aon received
messages from the service providers reporting that the password provided was incorrect.

31. On 14 August 2020, Alex Campbell (of Aon) contacted Temur to undertake
Google’s account recovery process with him for each of his four Google accounts. This was
unsuccessful for each account due inter alia to Temur claiming not to be in possession of back-up
passcodes or devices registered for authentication, or even to be able to identify his mobile phone

number registered with Google for recovery purposes when provided with part of the phone

1357207 v.1
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 22 of 200

number. I note in particular that in relation to the temur@stecapital.net account, Mr. Campbell
summarised as follows (emphasis added):
When entering the email address ‘temur[at]stecapital.net’ into the Google login page and
pressing next, we would expect to be presented with a screen containing a password
prompt.

Instead, we were presented with a screen stating that “This account was recently deleted
and may be recoverable. Click Next to attempt to restore this account.”

fa]

Notably, when we attempted to access the ‘temurfat]stecapital.net’ email account on 7th

August 2020 using credentials supplied by Mr. Akhmedov, we were not presented with the

“This account was recently deleted...” message. Instead, we were prompted to enter a

password for the account, which when entered, was unsuccessful. This suggests that the

‘temur [at/stecapital net’ account was deleted sometime between 7th August 2020 when we

attempted to access the account, and our call today...

32. Aon advised that this email account and its data might still be recoverable if steps
were taken promptly and so Mr. Campbell has sought further assistance from Temur. However,
Temur is refusing to cooperate. Aon is concerned that a delay in accessing the
temur@stecapital.net account risks the account becoming unrecoverable and the data lost.
Electronic Devices

33. Pursuant to paragraphs 9(a) and 9(b) of the 23 July 2020 Order Temur was required
to provide his desktop PC (which he said had been taken to Turkey by a friend) to Aon by 31 July
2020 and the rest of the Electronic Devices as defined by the order (which were said to be with
him in France) by the earlier date of 28 July 2020.

34. However, Temur deliberately delayed in sending his Electronic Devices other than
the desktop PC (i.e. the devices already within his possession in France) until 28 July 2020, causing
inevitable breach of the paragraph 9(b) deadline. The delay was apparently explained by the fact
that, he claimed, he had chosen to recover his desktop PC from Turkey to France, before sending

all of his devices together. He offered no explanation for why he had chosen to breach the court’s

order by not sending his other Electronic Devices immediately so that they would arrive by the

1357207 v.1
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 23 of 200

deadline fixed by the court. This result of his actions was that Temur sent all of the Electronic
Devices in one package (said to contain an Apple iPhone telephone, an Apple Mac book, a personal
desktop computer with solid state drive storage, and an Appte watch).

35. On 31 July 2020 DHL (the courier service engaged by Temur) confirmed that their
systems showed that a package (with waybill No. 8981637814) had been collected by DHL from
Temur’s address in France on 13:09pm on 28 July 2020. However, they noted that they had no
“scans” on their system showing any progress after collection. On 7 August 2020 DHL advised
Aon that its warehouse CCTV footage did not show the package being delivered to the warchouse,
and that the warehouse has been searched and the package has not been located. Following that
investigation, DHL advised that it considered the package to have been lost with the reason
unknown. On 14 August 2020 DHL advised Aon that it was planning to lodge a complaint with
the police following the loss of the shipment.

36. Whilst Temur blames DHL for this situation, it is a remarkable coincidence
(particularly after all of Temur’s devices were supposedly combined into a single package, even
though that required a breach of the court’s order). Accordingly, all Temur’s Electronic Devices
(including the PC) are currently missing,

2019 iPhone Image

37. On 31 July 2020, Temur served an updated List of documents (N265) explaining
that he had searched for electronic documents on a digital image of his mobile telephone and laptop
computer created in November 2019. He failed to produce the image to Aon on 28 July 2020,
instead telling Aon on that date that he did not know where it was. Three days later, on 31 July

2020 Temur’s solicitors said that “[t]he image taken of our client’s iPhone in November 2019

1357207 v.1
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 24 of 200

(when he became aware of this proceedings) is not caught by the terms of the Forensic Examination
Order, However, our client will in any event produce it to Aon.”

38. Despite this, Temur did not provide any image to Aon and Ms. Akhmedova was
therefore forced to apply to Court for a further order for delivery up. By the Order of Mrs. Justice
Knowles dated 10 August 2020 Temur was ordered to deliver up the digital image of his mobile
telephone and laptop computer created in November 2019 to Aon by 12 August 2020. A true and
correct copy of the English Order dated August 10, 2020 is attached hereto as Exhibit 7.

39. I understand that an image of the iPhone was eventually provided to Aon on 14
August 2020 and ts being analysed. Despite stating in his updated List of documents (N265) dated
31] July 2020 that he had searched a “digital image of my mobile telephone and laptop computer,
created in November 2019”, Temur now says that a digital image of his laptop was never obtained,
and that he therefore cannot deliver up a copy.

Google Mandates

40. The terms of the Order of Mrs. Justice Knowles dated 10 August 2020 also provided
that Temur would “forthwith execute by hand and deliver to the Applicant's solicitors a mandate
for each of his email accounts in the form attached in the Schedule to this Order authorising and
directing Google (and associated companies) to provide Aon with access to and/or with copies of
the Tenth Respondent's accounts and any emails, documents, other electronic data and metadata
held on those accounts. The Tenth Respondent shall provide such further assistance and execute
such further documents as may reasonably be required to give effect to the mandates.”

41. Temur failed to execute the mandates provided and on 24 August 2020 Ms.
Akhmedova applied for an order that the mandates be provided by 4pm on 26 August 2020, That

order was granted by Mrs. Justice Knowles on 26 August 2020. Temur did not comply with that

1357207 v.1
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 25 of 200

order. A true and correct copy of the English Order dated August 26, 2020 is attached hereto as
Exhibit 8.

42. Copies of the mandates signed by Temur were eventually provided on 3 September
2020. I note however that Temur remains in breach of his obligations at paragraphs 8(b) and (c)
of the English Order dated August 26, 2020 requiring him to (i) provide complete answers to Aon’s
questions dated 14 July 2020 (in reiation to matters set out at paragraphs 31-32 above), and (ii) to
produce his unredacted UBS bank statements for January 2014 to 31 December 2018.

Additional Information Obtained in the United States

43, In response to a subpoena served in Florida arising out of a New York judgment in
Applicant’s favor, documents were recently produced by from Great Circle Systems (“Great
Circle”), an entity which provided email hosting and IT services to the Vessel from January 2015
through February 2019,

44. Great Circle disclosed that upon termination of its contractual relationship with the
Vessel in February 2019, the captain of the Vessel requested that Great Circle delete the mailboxes
held for the Vessel, and purge the email server once the Vessel’s new service provider took over
the email hosting services, A true and correct copy of the email instructing Great Circle to delete
the Vessel’s email archive ts attached hereto as Exhibit 9.

45. Given past evidence of Temur’s role in the control and management of the Vessel,
it is believed that the Vessel’s captain was likely instructed by Temur and/or Farkhad to direct the
deletion of documents.

46. Great Circle has further advised that its email hosting provider at that time was

Rackspace, and that Rackspace may have archived the deleted records.

1357207 v.1
1)

Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 26 of 200

47.

This information is consistent with the known use by Temur of Rackspace to host

and/or archive his personal email data as well, Accordingly, it is believed that information relevant

to the English Proceeding can be obtained from Rackspace in this jurisdiction.

Applicant’s Request for Discovery Pursuant to 28 USC 8 1782

Under the circumstances, the following categories of evidence will be relevant, important and

useful to Ms. Akhmedova’s adjudication of the English proceedings against Temur Akhmedov

as set forth above, all of which evidence is located in the United States in the possession and

control of Rackspace:

a)

b)

1357207 v.1

All documents in the possession and contro] of Rackspace concerning email hosting
services and/or archiving of electronic data related to email accounts maintained by
the Vessel M/Y Luna, including but not limited to the following email accounts:

i) captainf(@my-luna.com

ii) chiefofficer(@my-luna.com

iii) chiefengineer@my-luna.com

iv) Any other email address containing “@my-luna.com”

A]I documents in the possession or control of Rackspace concerning email hosting
services and/or archiving of electronic data in connection with third party vendors
Great Circle Systems or Triton Technical with respect to the Vessel M/Y Luna;
All documents in the possession or control of Rackspace concerning email hosting
services and/or archiving of electronic data for any email accounts maintained by
Farkhad | Akhmedov or Temur Akhmedov, including but not limited to

Farkhad@akhmedov.net, Temur@akhmedov.net and temur@istecapital.net.
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 27 of 200

48. Upon information and belief, Rackspace has control and access to all of the above
information within this District.

49. None of the information requested has been made available to Applicant and is not
available to Applicant within the United Kingdom, as Rackspace docs not maintain a principal
place of business and cannot be served there. The company’s headquarters is located in this
District. Nor would granting the assistance requested by Ms. Akhmedova offend any foreign
Jurisdiction or constitute a circumvention of foreign proof-gathering rules. There is no English
rule of evidence that would prevent discovery obtained under 28 U.S.C. § 1782 being used in the
English proceedings.

50. Under the circumstances, evidence that will be relevant to Ms. Akhmedova’s
entitlement to relief in the English proceedings is not available in United Kingdom but is located
in the United States in this District.

51. As such, Applicant respectfully requests the Court grant her request for discovery
pursuant to 28 U.S.C, § 1782.

I declare under penalty of perjury under the laws of the United States of America, that the

following is true and correct to the best of my knowledge and belief

Dated: London, United Kingdom : ae
September _7_, 2020 Al

mA
L

Anthony J. Riem

     
 

 

1357207 v.1
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 28 of 200

EXHIBIT 1

 

439303256 vi
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 29 of 200

 

Neutral Citation Number: [2016] BWHC 3234 (Fan)
Case No, FDI3D05340

INTHE BIGH COURT OF TUS TICE
FAMILY DIVISION

Royal Courts of Justice
Strand, London, WC2A 2LL

Date: 15/12/2016

 

Before :

MR JUSTICE HADDON-CAVE

Between :

TATIANA AKUMYDOVA Applicant
-and»
VARKHAD AKHMEDBOYV Kesmondent
WOODBLADE LTB 2" Respondent
COTOR INVESTMENT 84, 3" Respondent

Renn ee

My Nigel Dyer OC, Mr Dakis Hagen and Mr Henry Crayton of Counsel finstructed by
Payne Hicks Beach) for the Appleant
The Respondents were not present ov represented

Hearing dates; 29 and 30 November 2016, 2, 5, and 15 December 2016

Approved Judgiment
Tufrect that pursuant io CPR PD 304, paca 6,1 no official shorthand note shail be Iaken of this
Judgment and that copies of this version as handed down may be treated ag authentic,

ere PAp Da me eseadmadpranaee.

MR JUSTICE HADDON-CAVE

This judgment was delivered in private. The judge has given leave for this version of the
judgment to be pubfished on condition that (irrespective of what is contained in the judgment)
it any published version of the judgment the anonynily of the children ad members of their
family must be strlctly preserved. All porsens, including representatives of tho media, must.
ensure that this condition is stricliy complied with Failure to do so will be # contempet of

court.

 

 

 

 

 

 

 

 
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 30 of 200

Aldoneldova y Akinedoy and ors

“NER IUSTIOR ADDON CAE
Anivoved Judpaent

Mr Justice Haddon-Cave:

IN KRODUCTION

The Applicant, Mrs Tatiana Akhmecdova (“W"), applies for financial orders ancillary to

iL
hee divaree ftom the Respondent, Mr Farkhad Akhmedov (“H”).

The 2" Respondent (“Woodblade”) is a Cypriot registered company and the irustee of a
Bermudian trust, the Alcimedov 2013 Discretionary ‘Trust (“the Trust. H is the sole
director of Woodblade, The 3" Respondent, Color Investment BA, (“Cotor”) is a
Panamanina company which H contends is within the Trust, Caotor is said to bold the
bulk af the wealth in this case. Woodbkide and Cotor were joined to ihese proceedings

by order of Mr Jusice Meor on 25" October 2046,

2.

W's divorce petition was issued on 24" October 2013. H initially sought a stay of W's
divorce proceedings on fori non convertiens grounds, in fayour of a divorce petition
that he had issued in Moscow in Pebsuary 2014, Subsequently, Ho withdrew his
application for a stay and by fetter from his solicitors, Sears Tooth, dated 18" June
2015, submitted lo the jurisdielion, W’s petition hag since proceeded as a1 uncontested

suit, A Deeree Nisi was granted on 2" December 2015.

3.

Respandenis' non-appecrance at the trial

A trlal of this matter commenced before me in the Queen's Building at the Royal Courts
of Juslice on 28" November 2016, None of the Respondents appeared or were
represented at any stage during the wial. In particular, H failed te appear al the trial in
person in breach of orders made by the Court ow 27" November 2013, 14" April 2015
and 25" October 2016 (and a promise by Leading Counsel ab the Pre-Tyial Review

4,

hearing on the fatter date).

5, On 15" November 2016, Hs long-standing snalrimonial solicitors, Soars Tooth, wrote
to Ws solicifors, Payne Ricks Beach (“PHB”), informing them that they had come off
the record, On 22" November 2016, PHB, wrote to Sears Tooth ingnising whether
intended to play any part in the trial but received no reply. “H hrs never, in tact,
appeared in persou at any hearing during these matimonial proceedings. H was
ordered ' allond the Fimancial Dispule Resolution hearing on 21! April 2015, but
shortly before the heaving, informed the Court that he had lost his passport conteining
hig English visa, Ae attended by video-link from his yacht, AY Lune, from the

Cariohean,

6. Woodblade and Cotor have slayed no part in the trial and have at no. stage
acknowledped or respouded to (he proceeding or the case made against them by W.

T am satisfied that service of these pracesdings and nolice of the tial was properly

a
edfected on 1, WoodbJade end Colar (sec further below),

 

 

 

 

 

 

 

 
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20

RULIDS TCE HADDON-CAYE

Akhmedove vy Akwneday and are

Agnroved Judampnt

Breach of orders

3,

Hs presently in breach of mimerous Court orders, In particular, H bas (nailed to comply
with the following Orders of the Court:

(t) Holmen I's Orders made on 18" May 2046 ordering H: (i) Lo provide documents
and reports in hig possession concerning the historic value of Norihgas, and any
wrillen offers fa buy the business, (ii) to allow the jointly instructed vatucr,
Savills, access to the properties in Russia; (ii) to previde his open setlement
offer; (iv) lo comply with the orders campelling his personat altendance for the

duration of the trial.

(2) Moor J*s Order made at the Pre-Tvial Review (“PTR”) on 25" October 2016: (7) to
provide a wrillen reply io W's trust Case (paragraph 8); Gi) ta provide up-cluting
disclosure (paragraph 10); (iii) to pay the cust of the chattels valuation (paragraph
13); Gv} to pay the costs order (paragraph 21); ard (v) to comply with previous
orders compelling his (and Ws) personal altendance for the duration of the trial

(paragraph 18).

H's pepresemtation

W has been teprescnted throrghout the tial by Mr Dyer OC, My Hagen and Mr Clayton

9,
of Counsel, for whose assisitnce J am grateful. Counsel are instructed by W's
solicitors, The Baraness Shackleton and My Yen Connell of PHB,

BACKGROUND

10. Hwas born on 15!" September 1955 in Azerbaijan, which was then part of the Soviet

if.

* 12,

13.

Te.

Union (and js new aged 61). W was bora on 26" July 1972 in Hungary and grew up in
Russia (and is now aged dd),

W and LH met in 1989 when she studying in Moscow, W was aged 17 at the tine and H
as aged 34, EH had been married twice before. Hand W marded on 29" July 1993 dn

Moscow when W was pregnant with her elder son, Temur,

in 1993, Hand W moved to London, They lived in Hampstead at 3 Fim Walk, which Tt
had purchased. Temur wes born Iu Londoa in September 1993. In 1994, H bought a
holiday property in France, Vida fe Cotlage at St Jean Cao Porrat. In June 1996, their
younger son, Edgar, was born in Monaco. [In September 1996, H purchased Somerton

flouse at St George's Hill in Surrey and the family moved there,

Tworked in London as an off and gas trader and began to travel a great deal, Ef became
very successit] in pursuing business interests in the gas secior in Russia through a
Ruselan company called ZAO Northgos (“Northgas”), In November 2022, H sold his
shares in Nosfligas for US$1.375 billion.

W bes been a bousowife and mother Uroughout the mariage, W was a ‘hands-on
mother who cared for and brought up lhe boys berself in Surrey, withont tbe assistance
of a nanny, alsa hetped to care for A’s child from bis fist marriage, Anna, who
came over to Live and go lo school in England. The boys were edueated in various

Page 31 of 200

 

 

 

 

 

 
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 32 of 200

Agi TUSTICK WAND ON-CAVI Akimedaya v Akimedoy and ers
Appvayed Jaden,

privale day schools in Surrey. Their secondary education was at Cranleigh School,
where they were day-boys. They went fo umiversity in London. Temur (now aged 23)
and Edgar (now aged 29} are both British citizens. The boys have visited Russia but
have never lived lieve, in 2013, H bought Temur and Gdgar flats in London at the One
Hyde Pack development costing £29 million and £7.2 miliion respectively.

W sIHI lives in the former matrimonial home, Semerton House. TL was transferred by i
alo her sole name in 2013, She was grated Indefinite Leave fo Remain in the UK in
1994 and became a British citizen on 27" October 2000, H also has Indefinite Leave fo

IS.

Remain in the UR,

16. Lset out my detailed findinps of fact below.

H’y case

17, W contends that the toil net marilal weailh in this case is just over £1. billion, £2
£1,052,334,626 to be preciso (see the attached Schedule of Assets), W contends that
the entire weaith in this case ig matrimonial in character, that is to say that this weatlh
was acquired and Quill up during the loag aiarriage by the parties’ cqual contributions
to the wellare of the family, and which shauld be snbject to the sharing principle (seo

Jurther below),

Respondent's cave

‘The non-appeatance of H and the 2" and 3" Respondent at the trial as meant chal the
Court has nat had the benefit of hearing any evidenco or submissions fram them, The
reason for Hy sudden decision, two weeks before the trial, ao longer to contest the
proceciitugs ig npclear, T{ may be that, following Moor 7’s order on 25" October 2016
joining Woodblade and Cotor and requiring disclosure, H felt that he had xo cal answer

to W's claim,

18,

The Court has studied the documents and witness stalements previously lodged by H,
The Court has also bad lhe assistance of Mr Dyer OC, Mr Hagen and Mfr Clayton in
identifying pohats which T, Woodblade and Ceotor might have made if they had
appeared ai the trial. There would appear to be dive principal contentions which might
be made, in particular by EH, in defence of W's claim, Virst, that Hl was wealthy before
the parties married in 1993. Second, that H made a special contribution to the creation
af the weaith through his work wilh Northgas. ‘Third, that the marriage broke down in
1999 or 2004, Le. well before he sold the Marthgas shares, Fourth, that the value of the
assets at that tlhe was far below that asserted by W and, in partioular, the Northgas
shaves wer. unsaleable or worthless, Fifth, that, ia any event, the majarily of assels

were held in tusts of which H is a mere diseteiionary beneficiary.

 

 

 

 

 

 

 

 
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 33 of 200

i UADDON-CAVIE Aklunedowe v Aftmedoy and org
me Mh

    
  

ISsUGs

2), Tho issues in the case and the shucture of this pidgment can be summarised ag follows:

THE LAW

DEPARTURE LONTS:

4) Was there pre-marital wealth?

(2} When did the parties separate?

G3) Did Ho make a special or stellar contribution?

COMPUTATION OF THE MARITAL ASSIS:
(4) What is the valne of the avatlable assets?
(5) What are the trust issues?.

(6) What is a fair division of the marital nasets?

ANCOLLARY MATTERS:
(7) Service
()} Lugano Convention

CONCLUSION AND ORDER

TEUG LAW

21. Idivect myself in relation te the relevant law as regards financial remedy claims which 1

summarise below,

22, The power to make ancillary financial orders ina divorce is slatutary and is contained
in séclions 23-25 of the Matrimonial Causes Act 1973 (MCA 1973), Por

convenlence, J set out the key provisions:

“23. Marcial provision orders in connection with divorce proceedings, etc.

(1) On graming a decree of divorce, a decree of nudity of marriage or a
decree of judicial separation or af any lime thereafter (whether, in the case of
a decree of divorce or of nullity of marriage, before or after the decree is
made absolwe), the court may meke any one or more of the following orders,

fat is fo say—

(a) an order that elther party to the marriage shall make to the other such
perlodical payments, for such term, as may be specified in the order;

(b) on order that elther party ta the marriage shall sceure to the other to the
satisfaction of the court such periodical payments, for snel, tern, as may de so
speeified;

(c) a order thet etfher party to the marriage shall pay to the other such hump
SuNT OF SLINS as nay be se specified;

 

 

 

 

 

 
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 34 of 200

Akbmedova v Akiusioy anil ors

 

{d) ant order that a party fo the marriage shailinake to such person as may be i |
specified in the order for the benefit ofa chitd af the family, or to suck a chile, i
such perisdical paynenis, for sich ierm, as may be so specified; i

(e) an order thet a party to the marriage shall secure to such person as nity
be so specified for the bestefil of such a child, or to suet a child, to the

satisfaction of the court, such periodical payments, for such term, as may be
50 specified;
| :

() an order that a party to the marriage shall pay te such person as may be so
specified for the benefit of such a child, av to such a child, such lump sun as
i

may be so specified:

Subject, however, in the case of an arder under paragraph (dj, (e) or ()
above, to the restrictions Anposed by section 29(1) and (3) below on the
snaking of financial provision orders tn favour of children who have altained
the age af eighteen,”

“24. Property adjustment orders in connection wlth divorce proceedings, etc.
ut i} E

{d) On graming a decree of divorce, a decree of nullity of marriage or 4

decree of judicial separation or at any ime thereafter (whether, in the case of
é decree of diverce or of muliy of marriage, before or after the decree is i
made absolite) the court may make any one or more of the following orders, i

Hirt is to sty—

 

(@) an order that a party to ihe marrlage shall wansfer to the other party, to
any child of the family ov to such person as may be specified in the order for
the benefit of such a child such property as inay be so specified, being

property to which the first-inentioned party is eatitled, either in possession ar
PevErnon, i

(b) ant order that a seitement of sitch property as may be so specified, being
property to whieh a party to the viarriage ty so entitled, be made to the
Satisfaction of the catrt for the benefit of the other party io the marringe and
of the children of the fautily ov either or any of them;

 

(¢) aa order varyhig for the benefit of the parties to the marriage ane of the
childven of the family ov either or any of then any ante-nuptial or post-urptial
Seltlejient (acinding such a settlement made by will or codicil) made on the
Parkes to the marriage other than ane inthe form of a pension arrangencent
(within dhe meaning of section 25D helow);

(cd) an order extinguishing or reduchig the brierest of alien of the parties to
the maryinge under any such settlement, olher than one in the fora af'a
pension arraagenend (within he meaning of section 25D below);

 

subject, however, tu the cose of an ordar under paragraph {a} above, to the
restiiclions inposed by secitor 22(7) and 3) below on the makise of orders
Jor a transfer af property in favour of children who have aztined the age of

Biseleon

 

 
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 35 of 200

MUL EUS TICE WADDGN-CAVIT AFmedova ¥ Akmedovy and prs ‘ ; , ,
Approved Judpmient .

(2) The court may make un order uuder subsection (1}{e) above
nolwithstanding that there arena children of the fantily,

(3) Without prejudice to the power to give « direction under section 36 below
Jor the setilement of an instrument by conveyaneing counsel, where an order

is tuaide under this section en or afier granting a decree of divorce ay iuldizy i
of marriage, neither the order nor wy settlement made in pursuance of the
order shall take affect unless the decree has been jnude absolute,"

“23. Matters to whith court isto have regard in cleciding how to exercise iss
powers under 33, 23, 24 aud 24A,

(2) 46 shedd be the duly of the court in deciding whether to exercise ils powers

 

wiser section 23, 24, 24A or 24B above and, ifso, in what manner, to have

regard lo all the cireumsiances of the case, first consideration being piven io i
the welfare while a minor of aap child of the family who has not attained the i
age of eighteen,

 

(2) As regards the exercise of the powers of the court under section 23(1){a),
(h} or (c}, 24, 24A, or 24Babove in relation to a party to the marriage, the
cow? shad in particuar have regard to the following matiers—

 

(a} the intcontd, earning capacily, preperty and other finaneial resources
which each of the parties to the’ marriage has or is likely to have in the

foreseeable future, including in the cose of canting capacity any increase in

that capecilp which it would tn the opinlon of ihe court he veasonable te

expect a party to the marriage ia Lake steps to acquire;

 

 

(6) the financial needs, obligations saad vesponsihilities which each of the
partes to the marriage has or is Hilely to have in the foreseeable future,

(¢) the stanclarel of living enjoyed by the family before the hreakdown of the

 merrlage;

 

 

 

 

{d) the age of each party to the mayriage and the duration of the marriage;
(2) any physical ur mental dixability of either of the parties to the marriage;

(f the contributions which each of the parties has mad: or is likely in the
foreseeable future to make ta the welfare of the family, including any
contribution by lsaking after the honte ev caring for the amity; i

{g) the couluct of each of ihe parties, if that conduct is such that tt would in
the opinion of the court be inequitable to disyegard it;

(i) in the case of proceedings for divorce ev nullity of marriage, the value to
each of the parties to the marriage of any benefit... which, by reason of the
dissolution or cauudment of the marriage, that party will lose the chance of

acquiring.”

 

 

In exercising its wide discretionary powers, the Court must have regard to all the

23,
civeumsianees of the case as well as certain particular matters, In addilion to giving

 

 

 

 
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 36 of 200

Abhmedova vy Akmedoy and ors

  

7 EDL TUSTICE TADDON-CA VE
Annoyed, Jautamest

first consideration to any miuor child of the family who hag nol altaiaed the age of 18,
the Court mnst have regard in particular to: (1) the pavfies? resources, (ED the parties
needs, (fi) standard of iiving enjoyed by the family before the breakdown of the
muriage, (iv) the age of cach party and duration of the marriage, (+) disabilities, (vi)
contributions which each of the parties has made or is Jilcely in. the foreseeable future io
male ta lie welfare of the family, including any contribution by looking after the home
or cating for the family, (vii) conduct of cach of Ube parties, if that conducd is such that
itwould in the opinicn of the court be inequitable to disegard il, and (viii) henefits lost
by reason of dissolution of the marriage, ep. pension rights, death-in-service, insurance
cover,

24, In practice, there are (wo slapes to the analysis: (a) Computation, ie, assessing the
availabie resources (by reference to a Schedule of Assets); and (b) Distyibution, he,
determining each parly’s share, and the form the orders will take (e.g, jump sum and/or

properly lransfex).

Computation — General principles

25, A computation ofa party’s resources inchides not only assets beneficially owned by the
purty, bul agsels which he or she is Jikely to receive irom a third party fe.g. a trustee) if
ke or she asked for them, ‘Thus, the legal question is: if a discretionary beneficiary
wert [6 request Che trustee fo advance the whole ov part of the capital lo him, would the
trustee would be likely to do so vow or in the foreseeable fnture? (known as “the
Charman test”) (see Charman v Charman [2006] 1 WLR 1053 at [12]).

25, The question is not one of contra! of resources: it is oe of access to them. As Lewisor
J explained in Whaley vy Whaley [2011] HWCA Cly 617 at [113}:

“.. fA] discretionary beneficiary hay no proprietary interest in the fuunet
But under 8 25 of the 1973 Act the court looks at resources; not just at
ownership, thes whether a beneficiary undep a discretionary trust Aas a
Proprietary interest is nod relavund, The resource nuist be one shat is

‘likely’ to be available. This is the ortgin of the lketihaed test, No judoe
can make a positive finding about the future: the best thad can be done ty
to assess the likelihooe. What is relevant is the likelihaad of the trust funds
or part of it being made available fo hin, elther by income or capital
distributions, Jf the husband were fo ask the trustees to advance him
capita? would the trustees be likely to do so: Charman v Charman [2005]
EWCA, Civ £606, [2006] 2. FLR 422; A vA (2007) RWHC 99 Gam),
(2007) 2 FLR 4677 The question is not one of control of resources: it is
one of aveess to then”

Distribution - General principles

2%, The general principles applicable to distribution can be summarised as follows (ir the
ght of White v. White [2000] 2 FLR OBL, tiller vp. Miller, Mefarlane », Adcfartane

(2000). PPR and Charman »v Charman (No, 2) [2007] 2 FER 1246):

 

 

 

 

 

 

 

 
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 37 of 200

AkAmedova ¥ Azmeday and ors
?

Mii JUSTICE TADDON-CAVE
Approved) fudgnent

28.

(1)

(2)

(3)

(4)

6)

()

()

(8)

fn deciding how the agsets should be distributed, the court’s everall objective is
“falrness” (per Lord Nicholls in Waite at [983]),

The cancept of “fiirness” is not to be applied in an overly subjective way, but
must be checked against ‘the yardstick of equally’: “Vis a general guide, equatity
should be departed from only if, cad to the extent that, there is good reason for
doing so” (par Lord Nicholls in White at [989]; and sec dx Charman {No 4) al

165).
There is uo place for discrimination between husband and wife and theie

respective roles: “Uf fa their different spheres, each contributed equally fo the
Family, then in principle it matters nol whieh. of them earned the money and built

 

_ up the assets” (per Lod Nicholls in White at (989}),

The salionate for the equal shariag is not largesse but logle: “Hack party fo a
marriage is enitled.to a fair share of the available property” (per Lord Nichalls

in Millers McFarlane at [9

Tn conducting its enquiry inlo the parties’ assels, lhe Court will consider whether
the assets represent matrimonial property, or ron-matrimonial property (Le. the
prodnet of the parties’ common endeavour ducing the mariage or From sources

external Lo the marriage}, -

The principle of sharing appiles to all the parties’ property, but, to Whe extend tet
their property is non-matrimonial, “there is likely io be better reason for

departure from the principle of equelity” (see In Charman (No 4) at [66]).

The circursstanees in which the Courl may depart from the principts of equal
50:50 shaving way include the following (knowa as ‘departure points’): (a) where
assets pre-date the parties’ marriage (lz. there is non-matrimonial property}: (b)
the receipt of inherited property, or gifts from sources-external (a the marckage Ge.
nonmafimonial properly), in both cases which are not ‘mixed and mingled? with
matrimonial preperty; (c) special or ‘stellar’ contributions during the mariage: (a)
post-separaiion accrual of assets; and (ce) posl-separalion conlibulion which is
umniatched by the other spouse,

The date to which the macital acquest fie. the properly built up during the
mariage) is measured is usually ihe date of separation, although there will be
circumstances in which post-separation accrual wili be treated as matrimonial
properly (eg. passive growth on a matrimonial asset) (per Lord Mance in

Afitler McFarlane at (174]),

‘he threshold for relevant “conduct” in 3.25(2)(g) is very high (see Lord Nicoiis and
Lady Hale in Mier at [59)-(65]), Adultery is immaterial to the amount of financial
provision that is ordered and docs not comprise “conduct which i would be inequitable
to disregard” within tha meaning of $.25(2)(g), As Coleridge J warned in Gv G
(Financial Provision. equal diviston) (2002) 2 FER 1143;

 

 

 

 

 

 

13

 
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 38 of 200

3 ey Akbmedova v Agsncdpy and are
Annurera] dudempent

“ [Pike parties are nol rssisted fo achieve compromise when they are
encouraged by the law to Indulge ina detailed aud lengthy retraspecive
involving a general remnage through the artic of their marriage te discaver
relics from the past to enhance their vole or diminish iheip spouse's.”

2, ‘There can be difficulties with identifying how nueh ol an asset is matrimonial and non-
matyimonial, Passive growth does nol chanpe the character of the oroperty, but growth
ag a vesult of activity during Ihe marriage may do so. Issues may ariso as to whether
post-sepasation accrual could be described as ‘a continuun’ or ‘new yentuces’ (per

Roberts J in Cooperstfohn v. Cooper Hohn (2015) 1 BLR 745; and see Jd v. SL at [42])

(And see further below),

Speetal or ‘slellar’ contribulion

Special or ‘stellar’ contribution is @ very narrow concept (and may not survive the
appeat in Grey v Work [2015] RWHC 834 dee to be heard in Pebraary 2017}. Ja Grey v
Work, Nolayan J usefully distilled the following principles front Miller and Charman:

30,

 

"¢i) The characteristics or circumstances whick would result th a depuriure
from equality have to be of a wholly excepilonal nature such that it would
very obviously be inconsistent with the objective of achlevlag fairness for
then to be ignored: per Bodey J in Lambert but quoted with abvious
approbation by Lord Nicholls of Birkenhead in Miller at para eraplt 68.

(ii) Exceptional earnings are to be regarded as a Jactor pointing away from
equality of division when, but only when, it would be inequitable to proceed
otherwise (Lord Nicholls of Birkenhead in Miller at paragraph 68).

{iii} Only if theve is such « disparity in their respecitve con tributions to fe
welfare of the fiunily that if would be inequitable to disregured id should this be
token inia accom ta determining their shares (Baroness Hale of Rickaiond,
in Miller at paragraph 146),

(iv) Jt és extremely important to avoid diserbrination against the Agme-maker
(the Court of Appeal in Charnian at paragraphs 79 and 80).

(V)A special contribution requires a contribution by one unemecohedl by he
other (the Court of Appeal in Charman at paragraph 79).

fyi) The amount of the wealth alone may be so extraordinary ax te anak it
casy for the party who generated it ia clafar on exceptional andl tadividuad
quality witch deserves special treaiment Often, however, he oy she will néee
independently to estublish such a quality, whether by genius fn bisiness or
some other field (the Court of Appeal in Charman at paragraplt G0).A

windfall ly not croup
(vii) Theve is no identified threshold for such a claini to succeed (the Court of

Appeal it Charman at paragraph 88)”

31. Sir Mik Potter P observed in Charman No# al [90] that fair allowance far special
contvibulion within the sharing principle would be “moss wadikely to give rise to

 

 

 

 
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 39 of 200

ME MisTicit WADDON. CAVE: Aglimedova ¥Akmedny undo 7
oe

Approved Jinégment 1
{

percentages OF division of matrimonial praperty further from equality thaa 66.6%-
$3,396"
!

There have been only dhree reported cases in which a party has succeeded in arening

special contribution: Sorrell vy Sorred! (2005) BWHC L717, Charman v Charman
2005] EWCA Civ 1606 Gvhere it was conceded), and Cooper-Hohu v Coope

[2015] L PLR 745, In Cooper-Hofin, the who received en award of US#S3U mi
from the available ossels of jusl der USSLS billian, ‘Vhe husband had generated $6
billion through his business chning the maniage (of which $4,5bn had be placed ina
charitable ust). The post separalion accrual was $550 million (see [300!), That sum
represented! approximately 36% of the plabal resources and converted to a sterling sum
ofc, £336 million. The deparlue from equalily in the husband's favour was justified by
the compounding factors of the post-scparation acetnal of assets and his special or

52,

  

  

lion

‘stellar contribution,

Needs

33, “Needs” is a flexible concept. As Lord Nicholls said in White at 1993];

 

“dn assessing Anancial needs, a court will have regard to a person’s age,
health end accustomed standara of liviig. The court may also have repard to
the available pool af resources”.

 

34. In appropriate cases, “needs” should be ‘generously interpreted’ (per Baroness Hale in

Miller: MeKarlane at [144]),

Inferences

35, The Court may draw appropriate inferences from silence. As J.ovd Sumption observed
in Prest v. Pejrodel Resources Lid [2013] 2 FLR 732 at [45]:

“a {d/udges exercising family jurisdiction are entitied lo draw on their
experience and to take notice of the inherent probabuities when deciding what
Pt L 8

an dicommunicuive husband ts likely to be concealing.”

 

 

ANALYSIS

DEPARTURE POINTS:
() WAS THERE PRE-MARITAL WEALTH?

if asserts he was wealthy before his marriage to W in 1993, H’s bare assertion has,
however, not been supported either by any schedule of the value of his pre-mavital
assets or any docurtientary oy Independent evidence. The only igure 1 has provided is
(hal in (993 he paid £700,000 for the first matrimonial home in Hampstead, However,
even if this is correct (and assvming ao motlgags), the matrimonial home accuples a
uaique position and would be subsumed fatn this iong marriage (ej Lord Nichalls in

idifler v, Miller at f24]),

36,

 

 

 

 

15
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 40 of 200

Aklimerdava v Akntciliny and org

 

ha Rmbeant

 

BLE 33 at 247), H has failed to do this and, accordingly, failed to piove any case on
pre-inarital assels.

(2) WHEN DED THE PARTIES SEPARATE?

48, W contends the marriage lasted 20 years and only broke down in October 2013 (when
she issued her divorce petition), and it was only after a failed attempted rcconcilialion in

summer 2014 that the marriage finally ended in late 204,

H, on the other hand, contends that the marriape ended in 1999, or at latest, in 2004, A
says in lis Porm & that any sharing claim by W “shoikl be based on wealth penerated
ae the latest up to 2004 bal not thereafier”, The significance of Unis issue is Laat il goes
io whether the vast sum realised from the sale ef F's Worthgas shares in November

2012 (US81.375 million) is to be included in the marital assets,

39,

1900/2003 hiatus

The mariage cleady went throngh avocky patch between 1999 and 2003. H stales that
ihe mariage broke down in 1999 when he discovered that W was having an alfaly with
a younger man, Ho was augry and mtatfers were clearly not right betweea them. W
issued a divorce petition in London in 2003. H applied to suike ont Ws petilion on the
grounds that the ntarriage had already boon dissolved bya Russian decree granted dn the
Moscow court on 18" August 2000. H produced ‘official’ Russian court documents to
this effect However, a search by W's lawyers of the official recon!s in the Moscow
vonrt revealed that ne such diverce proceedings existed. (Vhis was recently confirmed
for these proceectings in a Civil Evidence Act nolice statement of a Moscow lawyer, Ms
Alpatikova Ivanovna, served by W in support of her financial claim, This slalement was
uot challenged by EPs leading counsel at the PTR on 25" October 2016, ‘The inference
to he drawal, Wherefore, is that the 2000 Moscow divoice documents relied upan by 4

were, at all material limes, fareed.)

AQ,

Shorlly alter this unedifying episode, however, Lacre was a reconcilfalion between H
and W, On 4!" July 2006, H’s solicitor Mr Kerman, signed a consent application to
distniss W’s petition which recorded “the parities Aaving bean reconciled”. Ou 8" June
2008, Monby J dismissed W's petition by consent. District Judge MacCregor chgerved
when tlealing with the recent costs application from Ue stay proceedings, Uhal Sf has
been unable to give any veal explanation for this represenialion fo the court by his

solicitar, Lagree,

42. W admitted the affair bul explained in her statement that the extramarital physical
relationship was nol at the expense of her emotional carmmitment to FE and their
marriape. She said that marrlages can survive affairs, and this mariage was onc of
them, She said H himself had had numerous affairs himsclf diving the marriage (and
had a child by anether woman in 213) H docs nol disavow that he and W hada
sexual iclalorship beiween 1999 and 2004, but simply denies that they did so
thereafter, (He merely staled “Aiier 2004 we never had any buimdte relasions..."),

 

 

on

 
Case 5:20-mc-01099-JKP-RBF Document 1

Akhinedova vAkoedovandois |
; a

 

 

Mi SUSTICH TADDON-EA VE
Apnoved [ilenent

2004 to 2023

43,

44,

45,

Af.

Hi’s essential argument appears 10 be that between 1999 (or 2004) and 2013 the pasties
only came togelher for the sake of ibeir chitcren. However, H has produced no valid
documontezy evidence te suppert his case ou ds facto separalion, nor any witnesses, nar
has he chosen fo appear before the court to be cross-exarnined on this point,

W gave evidence before me and explained the backpround and history of the marriage,
She was a reliable and siraightforward witness. I accept ber evidence that, foliowing
the earlier hiatus, Hand W remained mazrfod until 2013 in all senses of the word.
travelled ¢ great deal to Russia and clsewhers on business and was non-resident in the
UK for tex purposes (Ihe Inland Revenne allowance has falterly been 90 days).
However, te family base was always Somerfon House and they regularty enjoyed
family holidays at Ville fe Comage. They slept in the same bed when they were
togelher, had sex, went on holiday regularly together with the boys, and shared a joint
bank account, Ef continued to suppart W Jinauclally in exactly the same way as before,
and fo the same degree, They exchanged presents. H conlimed to be very generous
with gifts, In 2013, for example, H purchased jewellery for her worth €490,000, H
paid all the household bills end runing costs of Seuerton Nouse and Villa le Cottage
ang] paid for all their luxurious holidays, H{ provided W with the wivestricted use of two
of his creclit cards, and Jaterly, the nse of his yacht, plane and helicopter,

‘W hes exhibited to her statements and gave evidence regarding numexous photographs
taken since 2004 which show: (} W and 11 together with their sons; (ii) W and H
together in various social settings enjoying a normal social Hfe Wilh figures such as Mr
Boris Berezovsky); Gil) W and H topcther in affectionate poses, often on holday
together in the South of France; (iv) W and H together at 1's lavish 50" bicthday party
in September 2005 with W giving a speech for him; (v} evidence that H continued to
live at Somerton House where be kept an exleasive wardrobe of clothes in his
wardrobes in their bedroom, and varions cars; (vi) Fin shooting It; and (vif) Hi and W
in an intimate embrace in the Makives in 2023, ‘This latter photograph, in particular,
soils the lie to Hs assertion that the partics only came together for the sake of the

children,

fo addition, W produced documenlaty evidence, including e-mails wilh xrchileets and
contractors, showing thal she was aclively involved in the renovation of Ville le
Cottage, ant planning their ‘dream hone’ in Balu in Azerbaijan. An elaborate design
plan was drawal up for the Baku house in August 2011 entitled “ddr and Mis ARbnedoy
Bake Residence - Presentation”, Waccepts that W was invalved in the interior design
of these properties. II is surprising tha! H would have wanted W to have been actively
involved in this significant building project in his homeland if, as ie conlends, the
martege had ended some 7 to 12 years earlier, W was also primarily involved in
choosing their art collection which includes some Mark Rothko and Yves Klein

paintings worth many tens of millfons of pounds (the Modern Art Collection”).

Jn his dealings with third parties, H referred to Was “iy wife” in eg, Ts emails in
POUT and 2012 to the organisers of an art fair, his solicitors, Amex, Sotheby’s and

Filed 09/14/20 Page 41 of 200

 

 

 

 

 

 

17

 
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 42 of 200

Akhmedova v Akotedoy aad ong

1 MIR AUSTICE ADDON. CAME
Apotayed fndsiacel

Knight Prank. HH accepls that he discussed the sale of Northgas wilh W in 2012,
Further, an his application form ' Surrey Police to renew his shotgun licence in
December 2012, If pul Somerton House as his home address for the previous 5 years
(Le, 2007 — 20:12), This assertion was certified by bis Bngltish solicitor of long-standing,
Mr A.D. Kerman, as being tne, Mr A.D. Kerman has, until recently, been advising H
in Lhese proceedings.

‘The faced thal the parties did not spend every night under the same roof does not meas
thak there was not a subsisting marriage. Many married couples spend time apart. Being
physically apart for aucis of the year does tot mean (bal a marriage does not exist. The
courts does not undertake a prurient assessment of ihe quality of the marriage in
consideritg financial provision, ‘The reason for this is obvious: there is no yardstick that
can be used; there ig no legal dofinition of whal consiitutes a ‘normal’ marriage;
marriages come in all shapes and eizes: and, the law rightly dogs not encourage “a
general ruinitage dough the altic” of a marriage (per Coleridge J in Gu. G (Financial

Provision, eotia} diviston) (spray).

48,

The broad picture

The braad pichire is that, during the marriage, W and the children lived In Surrey and
HT, a8 am intornational businessman, traveiled frequently for his work, principally to
Russia, However, the family base was always Somerton House and H would relarn
there to be with his family within the Lime permitted by the Revenue for non-resident
taxpayers, Kamily holidays ware always spent abioud: ta the Maldives, in ski resorts,
but principally in “Villa le Cottage”, the family heliday home in Cap Ferrat,

49,

20, For these reasons, on lie evidence before me, J am satisfied and find as a fact that,

nobvithstandhig the Lemporary hiatus deseribed above, E and W’s marriage lasted over
20 years from 1993 to October 2013 when W issved her petilion; and the marriage arly
Tinally came to an end, after failed altempi at zeconcilialion, in late 2014,

(3) DED ET MAICN A SPECTAL OR S'TELEAR? CONTRIBUTION?
ot. H asserted in his stalement of issues thal he made a special or stellar contribution to the
wealth creation which vould justify a deparlure from a 50:50 division of the assets in
his favour, However, save for explaining the difficulties of doing business in Russia
and ‘the legal problems he encountered with Gazprom in holding onto his Northgas
shares, H did not to explain in his sialements precisely why he could be said to have
made a ‘stellar’ contribution. {¢ is nol cicar, therefore, whether this line of argument
would have been pursued by Hat the tel However, ex aburilantae cautelaz, I
summarise (he dasic facts of his business dealings as set out in bis witness statement.

{n 1993, H scquired a 5% shareholding in a Russian company called ZAO Northgas
(“Northgas”) which had been granted an exploration Heence front Gazprom (the
Russian state-owned oil and pas monopoly) io search for nalural gas in Usengol,
Weslern Siberia, ‘The other shareholders were Urengoigazprom (a Gazprom subsidiary)
xl Bechtel (an America company), Geological vepors were prepared bua, before

 

 

 

 

 
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 43 of 200

MIR JUSTICE BADDON-CANE Aldinedova ¥ Akmodey andes

prodnction initastructure could be built, in £998 the Russian cconamy collapsed,
Gneprom had no money and Bechtel withdrew, H, however, continued with the project,
took up a rights issue and worked hard to make Norlthgas a success. Production bepan
in 2001 and Norlhgas cleveloped into a valuable producer of natural gas, H encountered!
litigation problems with Gazprom. In June 2005, MH twansferred 51% of the shares in
Northgas lo Gazprom. However, dispuics with Gazprom conatinucd. tm Inte 2013,
Gazprom permitted H to sell his shares in Nuzthgas lo a company called Novatel, ‘Ihe

price realised was US$1.375 btilion.

23. Tn ary jadgment, whilst H clearly worked very hard to create wealth out of Northpas
and was resourceful, H’s evidence falls fur short of the exceptionality (or ‘geutus*) lest
elucidaled in authorities such as Sarred/, Cooper Hein and Gray v Wark (ses above),

 

34, The following further points are pertinent. First, H’s contribution was not ‘unmatched’
(to use Holman 1s words in Gray v, Work); at (be same time as EL was away travelling
aud Iniifcing up Northgas in Russia, W was ‘keeping the home fires burning’ at St.
George’s Hitl, reaming the home and caring for the boys, as weil as H’s daughter in
earlier years, on her own in what was then a foreign country to her, Second, this was a
case of the realisation of Noriligas’s value built up during the previous 20 years when
the marriage subsisted, not merely of fresh accrsal. H at one stage sought to argue that
Northgas’s share were ‘worthless’ in 2004 because he could not sell them. This was
clearly not the case because be suld $1% to Gazprom in 2005. In any event, the point is
academic because it is a fact that H sofd his remaining shares.in Nosthgas to Novatek in
2012 for US#L.375 whea the marlage was subsisting. Third, W is now only socking
41% of the assets instead of a 50:50 split, which gives some margin of appreciation (sec

further below),

 

35, Por these reasons, I reject any case made by El that he made a special or ‘stellar
coniribulion (o (he marital assets such 2s to justify a departure from the equality

principle.

2d, In my judgment, the present cnse is a paradigm example of what Lord Nicholls was
talking aboul ja White when he said at [989}:

|

}

‘Uf in thetr different spheres, each contributed equaily to the funily, then in
principle ti mutters not which of them earned the moacy and buile up the

assets”

Sutninary of findings on ‘departure paints?

 

For the above reasons, T find that H has failed to prove any valid reasons or ‘departure
poinis’ which would justify the matrirnonial property being divided other than equatly
2:30, In particular, J find the following, First, that the mariage endured from 1993
until 2013 as W contends fand was not ‘over’ in 1999 or in 2004 as H's contends),
Second, that there is né need to consider Hs case on post-separation accrual because
the wealth was generated during, and not after, the subsisting mariage, Third, that all
the (consideralie} wealth thai was generakal duriag the mariage is matrimonial

oT

property,

 

 

 

 
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 44 of 200

ME US TICE TA DION: CAVE, ALbmeilova v Akimedoy and o1s

dupwoved Judermag

COMVPUPATION OF AE MARITAL ASSETS:
(4) WATTS THE VALOE OF THE AVAILABLE ASSWTS?

For conveniences, betore dealing with the trust issues, T shell deal with the question of
the value of the agsels fassuiming for the moment that they form part of the macital

assels available for disuiimtion}.

58,

59, Valuation of the assets is a relatively is straightforward tasle in this case. This is
because W"s evidence is relatively clear and there is a lack of any countervailing
evidence trom H to gainsay the valucg thal W puls forward,

6G. The total value of the agseig put Yorward in the Schedule of Assets is £1,092,334,626.
The valuation figuees for the parlicular Hems in the Schedule are faken variously from
property valuations (in cases where lhey have been obtained), agreed property values,
bank butances and portfolio values, The figures rclaling to Hand Color arc not entirely
up-to-date because no up-to-daie figures or valuations have been provided hy H, in
breach uf the disclosure order made by Moor J at the PTR on 25" October 2016. H
cannot be heard to complain about W not nsing uke most up-to-date figures, in view of
his faihwe to comply with Moor Ps order,

St, There are no problems of Hquidify: the assels ae cash, or can easily be converted into

cash,

62. Tam satisfied, and find, that the value of cach of dhe available assets is as Histed jn the
Schedule of Assets, A¢, totalling £1,092,334,626 fsnbjeel to the trust issues below),

(3) WHAT ARE THE TRUST ISSUnS?

It's case

63, Z's case is that his wealth from the sale of his Northgas shares is held in the Akbmedoy
2013 Discretionary ‘Trust, which is a Bemmdian Wwust ("the ‘Trust, H’s ense is thet
within the Trest swucture are Panamanian, Cypriot and Isle of Man companies whieh
cach hoid asyels in the form of (4) a majority share in a Moscow property, (ii) the yacht
MIY Lane, (ill) # plane, (iv) a helicopter, (v) a modern act collection and (vi) large cash
funds aud invesiments administered 6y UBS in Zurich, An organogram showing the
structure of the Prusi, us He asserts tito be, is also annexed to this judgment,

Al's case
64, W's answer is four-fold:

(1) Fast, Cotor is Fs nominee and holds all ils assets for TT absolutely;

 

 

 

 

20

 
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 45 of 200

Akhnedova v Akmedoy aud ors
Anpeaved Judgaoat tee

Second, Color’y shares are not ‘in? the Trust: there is no evidence thet its bearer
shares are etd by the trast, Hot al the time that the trusi wag seltled, Cotor had
been in existence for 2 years and was nol mentioned in the (rast. And then in
March 2015, when the other companies were included in the Trust, Color was not
included, Ef was asked to show all deeds relathig to Cotor but none produced
showing iransfer from Color to Woodblade. W's solicitors PUB wrote to Sears
Tooth dated 14 November 2016 and asked for independent documentary
evidence which confirms thal Cotor ig within the trast structure and said that
absent such evitlence “we will be asking the Court to draw the inference that the

Coter is your client's nominee”.

(2)

(3) Third, the disposition of the companies which own the yacht, plane, helicopter and
real property in March 20:15 to the trustee should all be set aside or reversed under
8.37 of the Matrimonial Causes Act 1973 ancfor 5423-5 of the Insolvency Act

1986;

(4) Fourth, in any event, whatever their corporate organisation, the so called Trust
asseis are ali resources available to EH whencver he pleases.

65. It is convenient to deal with lhe fourtit Trust issue (4) Cirst.

Trost issue (4) - Trnst assets sre Hs “resources”

56. J tun to W's fourth trust point, namely that whatever the corporale organisation of the
so-called "Irust’ assels ney are “resources” which may be agpregated as part of the

court's computation exerciso,

Hi purchased the yacht, plane and helicopter in 2014 in his name. H purchased the
115m superyacht M/Y Luna (formerly owned by Mc Abramovich) on 20" February
2014 for €260m (it underwent a €42m velit in 2016), He purchased a Bontbardier
Global 6000 private jet on 31" March 2014 for $52,6m, EH purchased an Aurbis EC 195
helicopter on 31° October 2015 for €10m, H then assigned his interest in these assets tv
tee separate offshore companies, H. assipued M/¥ Luna to Tiffany Limited which
then sold ita Avenger Assets Corporation (a Panamanian company). EH assigned the
Hiombadier aircraft to Carcina Lid (a Manx company). FH assigned the Arrbus BC

helicopter to Lucy Ltd {a Manx company),

67.

It is clear that the funds for these puechases bad been transferred 10 H’s UBS private

client account (CH35 N24 0240 6057 8070 R} by Cotor, H’s bank statements recurd,
for instance, a payment on 15" December 2014 of €260m to Avenger Asses

68.
Cozporation, £é. the purchase price of M//¥ Luna,

Disposition to the Prost on 17" March 2015

By « Deed of Trust dated 17" March 2015 (Ze tour days before he signed his witness
statement dated 21" March 2015), EL purported to assipn the entire issucd share capital
in these three offshore holding companies (Avenger Assets Corporation of Panama,
Carolina Ltd and Tacy Lid) together with a Moscow property fo the Trust. It is to be

69,

 

 
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 46 of 200

ao PRUE SEO WADDOMACA YE Ashmedava y Adomclie ani uss
Apwovel judgment i

   

inferred that L1did so because fe owned these companies, Trelinn fo questigns raised by ;

this disposition (yhich W seeks to reverge) further below.
I

Woodblade Trust Deed 2013

Woodblade is a trustes company regisioced in Cypms. The Woedblade ‘Trust Deed
dated 2" October 2013 is a remarkable document, Hl fs the Settlor, Principal
Benefietary and Protector, His also the only director of Woodblade, alone. hag the
power to ‘hire and fire’ the Protector and the Trustees, Woodblace does not provide
inustee services to any other trust, All the checks ancl balances that one wowd normally
expect in a trust of (his sort have been removed, go Tay as all disovetionary beneficiaries
are concerted, Clause 1 appoints Hoas “the Sertfor” as the Principal Heneficiary,

Clanse 2 gives the Traslees absolute discretion to pay ont to the Principal Beneficiary
“fo the exclusion of... the Diseretionary Beneficiaries”. Clause 12 excludes the ‘self
dealing’ rule, Clause 14 gives blimket protection ta the Trustees. Clause 15 appaints 1
“the Protector”, who fs, in effect, ommipotent. Clause 16 of the trast deed states that i
“shall only be exercisable by them with the prior or

70.

 

(he trustee’s discretion
siullaneous writen cousent of the Protector”.

The Trust operates without any formalities, HW has stated in his answers to Questiomaire
thal “the Trust does not produce aecounte” aad when asked for a copy of a “etter of
wishes’ and correspondence Gehyeen himself (in his roles as Settlor, Prelectos and
Principal Beneficiary) and the Trustees, the Respondent replied “none”.

7L.

 

 

 

Tous, the way in which the Trost is inlended to oporaic is remarkable in its simplicity:
ie, by H, que Principal Beneficiary, asking himself, gya sole director of Wondblade,
for a distribution and then H, que Protector, asking himself whether or not such a
distribution should be met, The Trusiees can ignore the necels of the other beucdiciaries
and benefit H by (ansieniog the whole or any part of Lhe capifal to hin, Tho Trustees
(in essence H) owe na daly of core and are [tec from the self-dealing rele: be can pay
money to himself whenever he wishes. ‘The Trust document is nat a sham in the sense |
of pretending ta be something that il is nol, Ek te a semarkably candid and pollocid |
|
1
I

72.

document which makes oo prejence to bo anything other than what it is, wamely what is
colloquially called a ‘Dene me? Wust for 1 for hig lifetime.

i

Tf has made no secret of the fact hat he has free and uacestricted access to the Trust
finds. In his Form 18 A stated thet “..ad of my income needs ara inet from payperts
from the trust”. He put his curent income needs at $25n: per anuin, and fnbure needs
af £16.i8m, He also stated that"... any feapital needs} are mat from the tse’. has
disclosed a schedule showing distribulions to hin in exeess of US#ELOm between 30" :
Fume 2014 and 17" February 2016 (see below), Tt is lo be bulerred thal, if Hf did not
have the fuads in his personal bank accounts, any dup sum award in favour of W in
ihese proceedings, would anv could bo paid fron: the ‘Trust, just in the sanie way ns
Cotor advanced the large sums to Fin 2014 to bay the yacht, plane and helicopter, !

73,

 

 

The legal question as regards the Trust is ag follows: Jf a discretionary beneficiary were
(o request the Trastes of ihe Woodblade Trost to advance the whole or part of the
capital to him, would (he ‘frustee be likely to do so now or in the foreseenble flare?
(ef Charman v Charman (supra). Lam satisfied thal the answer on the evidence in Unis
case is ‘yes’ and aay fonds held in ihe Trost can be considered to be “Sameted :

FA.

 

 

 

 

 

22
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 47 of 200

MG JUSIICE UADDON- CAVE,

Akboedovay Agmediy aut aig

 

Approved Judgment

resources” io H. Accordingty, I find that the so-called Trust asseis are “Yanefal
resources” wnder $.25(2)(a) of the Act available to H from which H can pay Ws
fnanctal award in these proceedings.

‘Trust issues (1) mid (2) - Color

75, [Ginn to W's polote (2) and (2) regarding Cotor. Cotor is a Panamanian company

76,

fonmed In September 2021. A receat company search shows iis share capital to be 100
hearer shares and ihat Elis Color’s "President Ad Hoe’ at sharehoiders’ mieelings,

W contencs that Cotor is H’s nominee or adter ege and thal any assets held by Clotor are
held for E, tn this regard, and te aid cnforcement, W is also seeking:

(i} a declaration that Cotor is H’s nominee, and the assets (the UBS portfolio and the
Modern Art Cotfection) held in the name of Cotor betong to Ui:

(2) an order that Cotor aad H are jointly and severally liable to pay the Jump sum of
£3501; aad

(3) an order that Color transfers the Modern Art Collection in its name to W, and the
eourt detlares that W Is the Tegal and beneficial owner of the Modem Art

Collection,

Ante lysis

TT,

The following points are pertinent. First, H admils personally receiving $1375 billion
in Novernber 2012 for his Nozthgas shares, These monies were somehow tansterred
into the name uf Cotor. ‘There is no evidenes, however, that H received any
consideration for transferring those monies to Color, Moreover, Cotor has not produced
any accounts or documents to explain the basis on which it came lo held these valuable
assets. It is tvite law that where money is given praluitously by A to B, absent
presumption of advancement (2g, parent to child), the inference ts of resulting trust, Le.
that the legal owner of the asset holds it absolutely for the transferor. There is,
therefore, a preswmption of resulting trust which it falls upon to HE to rebut H's fhilure
fo plead a defence to thiy case, or lo present himself to give evidence, means that the
presumplion rentains unrebulted, The words of Lord Sumption in Pres¢ at [40] are

apposite iz the present case:

“Since no explanation has been fortiicoming for the gratuitous granster af
these properties to [Cotor], there is noting te rebut the ordinary presumption
of equity that [Cotor] was not intended to acquire a beaefleial interest in
thent.”

Second, the manner Jn which Cotor hag fimded H's numerous purchases and lifestyle is
redolent of Cotox merely been an open cheque bool for H, By H's own admission,
Cotor (i} paid for the outgoings on Somerton Honse and Ville le C ‘tage, (ii) purchased
the yacht, plano and helicopter, and (iH) transferred tens of millions of dollars direct to
Et (duiing the period 30” Jane 2014 to 24" March 2016, H received distributions from
Cotor of US#97 million, £6.8 million, 66.4 and CHE 27k),

ee,

 

 

 

 

 
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 48 of 200

LEON (AVE Akhmeduva v Akniedoy and o75

  

‘Third, H has stated thet assets in Cotor’s name are within the Trust structure, Lowever,
there is no intependent, documentary or comemparancous evidence fo support his
assertion, Cotor was regisiered on 16" September 2011, ‘The ‘frost was formed on 2™ \
October 2013. Coter had, therefore, already existed for two years before the ‘vast was i
sol up, bul there is no evidence lnaé Cotor and/or ils assets were subsequently settled in
{he Trust. Further, there is no evidence to show that any paynients by Cotor to Flor on
his bebalf were approved by Woodblade or the Trustee, No trustee or directors’
resolutions of any description have been disclosed.

Fourth, as presaged above, on 17" March 2015, [ assigned the entire issued share
capital in Aveziger Assets Corp, Carolina Ltd and Lacy Lid to the Trust. However,

Cotor was uot Inchided m tris agsignment,

 

Fath, Hs treatment of Cotor mirrors bis wertment of Cotor Investment Ltd, a BVI
company which existed before the sale of the Northgas shares and the formation of the
Woorblade Trust in 2013, Lr hig answers to the Questionnaire, when describing his
wealth in 2004, 1 said he had cash and secnsities at UBS of 878m, However, the UBS

account which IT was referring to as “fey” account was, in fact, an account in the name !
of Cotar Invesiment Lid, There is no evidence that Cotor Investinent Lid ever traded or i
generated ary svealli of Hs own, Tl is to be inferred that that, Lf considered Cotor |
investment Lid lo be a mere personal depository for his cash and scourilies. The same
inference can be drawn in respect of Cotor, which H used as his ‘piggy-bank’,

8).

 

Sixth, it is perhaps teHing thal in a signed wyitten staicment dated 21" March 2015, H
spoke of the Trust as being “beneficially interested i” art, cash and securities, he,
therchy suggosting that Cotor was a mere nominee (albeit for the Tynst, nat ED).

2,

Seventh, on 11" November 2016, W's solicitors, PHB wrote to Hs then sol'citars,

sears Tooth, asking them to provide independent docunicntary evidence which
confirms thal Cotor is within the Tist structure, and to explain, with documentary
evidence, who has held the legaf and beneficial interest in Cotor’s shares fiom 1
Jauuary 2013 to date, The letter conchided: “Yf pour edient does nod provide this
documentation we will be asking the court to draw the inference that Cotor is your i
client's nominee", No xoply has been received, Ta view of this silence, a reasonable
aciverse Inference can be drawn against this “yncommnnieattve husband" (per Loud

83,

 

 

 

Sumption in Prest, supra, al (43}),

Por te above reasons, f find that Cefor is H's nominee and that Cotor holds al! its
absolulely for FLon a ‘bare’ trust,

 

is

 

fare rust
&. The Jaw Conunission Report on Trusts of Lund (No, 187) (1989} defined a bare trust as
follows (in paragraph 3.27):
“A Gare trust exivty where the entire beneficial interest is vested in ONE PEVEOtt

andl the legal estate ia another, he irustee in such a case has no dities oer
thai to cbey the beneficial owner, who is, to all intent, the real awner.”

 

 

 
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 49 of 200

MRIS TCT TAD DONACA VIE
Approved Jodpment

Akineduva ¥ Akutedoy and ers

(see also Levin on Trusts, Chapter 1-028)

86. The terms ‘bare trustee’ and ‘nominee’ are offen used interchangeably. In essence, a

bare tmustee ancl a tominee ace ‘nominal’ title holders, holding an asset for another

person who is the true beneficial owner for all purposes. A bare trustee is a trusies who
is a mere repository of Ihe trust property with no active duties to perforin, and with uo
responsibilitics in relation to trust properly other than to preserve the properly for the
bencticiary (and the iansferor of the assets), The bare trustee’s duties are purely
passive, and ‘bare’ or naked of active duties decreed by the seltior, In IRC v Sifverty Lid
({952] Ch D S21 at p 530 the Court of Appeal described a bare frustes of shares in a
company ag being “aonere name or ‘dumey' for the true owuer”,

Prest p Petroded Resources [2013]

a7,

&8,

 

In my view, the present case is on all fours with Prest vy Peirodel Resources (2015)
OSC 34 and (2012) BWCA Civ 1395. In the Comt of Appeal in Pres Rimer LI
(wilh whom Patten LJ agreed) stated:

“(136) ... If property held by a husband has been put into the mime of
santeone who, on fhe evidence, iy obviously a bare trustee for him, there will
be no problan in holding thai the benefictal ownership has not changed. As
explained in the first sentence of the inst quoted paragraph, the cour! will alsa
not be bainboosted by the use by husbands to a like end af “shanis, artificial
devices and similar contrivances”,

family cases, Le that a company is a Jepal entity distinct from its shareholders, and its
assets are its own, and not those of its sharcholders, even where company is owned and
controlled by one person. The Supreme Court ce-iterated that the circumstances in
which the corporate veil could be lifted were very limited, and no special exception
should be made for financial remedy proceedings, even in circumstances where the
husband had misapplied the assets of his company for his own benelit. However, their
Lordships heid that the restriction on ‘piercing the corporate vell’ does not apply to
circumstances in which the company is a ‘bare lrustee’ holding assets in ils nanve. for the
husband. The Supreme Court took the classic ‘resulling last) route and ordered the
companies to transfer properties registered in their uames dircelly to the wile,

The Supreme Court in £rest confirmed the tenacity of the mule in Sefomon’s case jn

Supnasy

89,

90,

As stated above, Cotor has not appeared in this case, nor filed any evidence from a
director or officer, not disputed W's assertion in her Case that Cotor is I's nominee,
Nor has 0 himself challenged thal assertion.

Against this background, in my judgment, in the light of H and Cotor’s non-disclosure
and non-cooperation in these proceedings, the Court is entitled to draw similar
iforences as the Supreme Court did in. Press, As Lord Sumption articulated:

“4d7) Che Judge's finding about the ownership and control af the companies
ineent thei the companies’ refusal to co-operate with these proceedinps isa
course ulimetely adopted on the direction of the husbaned, Hts afair

 

PE ee jie tere

 

 

 

 

25

 

 
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 50 of 200

"Prust issue (3) «

USTLCH FADDON-CA VIE Akheiedova y Akmedey and o6s

 
 

inference fron all these facts, taken cumulatively, thatthe main, ifnot the
andy, reason for the conipantes' failure to co-operate ty te protect ihe London
properties, Thad is turn supgesis that proper disclosure of the facts would
reveal thent ta have been held beneficially by the husband, ag the wife has

alleged”,
The form of order sought by W in this case, whereby Cotor (quae nominee/bare trustee

for H), shall pay the Laoyp sum {o W and transier the Art Colleetion ig in dine with order
made in Prest where the companies were founel (6 hold the plroperti¢s on Iasi for the

micommunicative husband, and they (qua nominee/ bare trustee) were ordered t
transfer ihe properties to the wife. [shail so order,

W's application fo set aside the Marek: 2015 disposition

92, Wi seeks an order setting aside the Deed of Trust dated 17" March 2015,

o4.

Oe,

95.

‘The timing is telling,
days Lefore YW signed his first witness slutement in the present proceedings. By the

Deed of Trust, H purported to assign fo the Trnst the entire 100% issued share capital in
the three offshore holding companies (ie. Avenger Assets Corporation of Panama,
Carolina Lid and Luey Ltd) relaling to the yacht, plane and helicopter. In addition, Hf
also assigned lo Wondblade his 60% shareholding in a Cypdot company, Sunningdale
Limited, which held ina Moscow property, 9 Solyauka Steet, Moscow. (2 shall refer
collectively io thase as “the March 20:15 Companies”),

On the same day, 17" March 2015, H executed a document described as “Declaration
af Trust” by which he purportedly assigned ta Woodblade Ltd as Trustee of the Trust
his right, title end interest of whatsoever nature in all the March 2015 Companies. H
aiso declared himself to be Trusive of tke March 2015 Companies in favour of the Trust
Weodbinde Ltd aad wrlertook to deat with the March 2015 Companies only ts divected
by Woodblade Ltd (a company of which, of course, he was scle tlirecloy). Tit my view,
itis clear that ET was atempting to bide the March 2014 Companies in an olfshore trust
because he was faced wilh W’s imminent dais in these proceedings, (C shall reler to

this as “the Mareh 2015 Disposition”),

On 21" March 2015, only four days after eflecting the March 2015 Disposition, U1
signed 4 witness statement in support of his applicalion for a siay of these (Taglish)
proceedings in favour of Russia on the grounds of forum von conveniens. Tn iis witness
statement, Ef asserted that he was merely“. one of a nunber of discrelionary
beneficiaries ofan offshore trust which is henefictatlly interested in the ,., assets fof the
March 2025 Compenies}...”. [tis clear that His was 4 Hansparent allempl io put the
assets uf the March 2015 Companies out of his ( (legal) reach and to inhibit W's ability
lo claim or include those assets. as part of the marital asset reckoning or, et leasi, to

mate enforcement of W's chaims more difficult,

Sechou I? MCA 1973

96,

The March 20.5 Disposition falis to be considered under 8.37 MCA 1073. Section 37
gives rise to a legal presumption is scluion to such dispositions made within the past

The Deed of ‘Trust dated 17" March 2015 was executed four

 

 

 

26

 
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 51 of 200

Axhniedova vy Akmedey aud cg,

MELIUSTICR ABP ON- CAVE

Approve Siidioent

three ycars. In ACL y.DC (No 2) [2073] 2 PLR 1483, Mostyn J usefilly sumunarised the
operation of 8.37:

“[2] For V's application to succeed the following has te be demonstrated:

() That the execution of the [disposition] was done by Hf with the intention of
defentirig her claim for financial vetief. This is presumed against H, and he
has to show that he did not bear thet intention... The motive does not have ta
be the daminan motive in ike gansaciion; if it is a subsidiary (but inaterint)
motive (hen that will suffice... .

(ii) That the execution of the fdisposition] had the consequence of defeating
her claim. Tits means preventing relief being granted, or reducing the amutnt
of any such revel, or frusirailng or tinpeding the enforcement of any order
awarding such relief...

(tit) Thet the court should exercise its discretion to set aside the {disposition}.
fi) However, ... there ts an exception to the general rule that all dispositions
are liable to be set aside, The disposition in favour of fthe recipient} will noi
be set aside if it can be shown at the time it was made thoi,

a) it was done for valuable consideration; and

b) [the recipient} acted in refatinn to tt in good faith; and

¢) [the recipient] was without notice of ay intenilon on the part of H to defeat

W's alain for financial relief

{10} The knowledge of {the recipient] referred to in para (9) (iv\(e) above ts
not confined fo actval knowledge but extends fo eonsiruciive knowledue..,
{EL} Although there ty a format lepal burden oa WF io demonstrate the
negalive ofthe matiars referred to in para £91 (iv) above, f take the view thet
for obvious reasons (having to prove a negative; lack of knowledge) there is
an evidential burden shifted to LE to establish this exception, if he does not
establish all three limbs of the exception then the defence will not arise.”

Seotion 37 can operate Lo impagn transfers to offshore Irusts fas it was in AC y DC (No

o},
£, a case which involved the transfer of assets to. a Manx EBT), The effect of a 5.37
order is (hut the court declares the disposition “vord ab initio” (see AC y BC (Wo J) at
(22).

Appheation of 3.37

98. By reason of 3.37, i is to be presamed against FT (hat the intention of the March 2015
Disposition was to defeat or ‘mpede W's claim, Tt is for to show that the March 2015
Disposition did not bear that intention,

99, Hohas, however, produced no such evidence to this effect. The assertion in his witness

statement that he is only “one of @ number of discretionmy beneficiaries” is 10 more
than that, Ae. an asserlion. The presumption is, therefore, again anrebulted.

 

 

 

 

 

 

 

 
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 52 of 200

BILAIDON-CAVE AdNimedsya v AX uteuoy and ns
cunt

 
  

ro) MEIDSTIC

Annuive

100. The March 2015 disposilion would appear lo be part of a wider pattern of conduct by LH
designed to pul his assels out of the reach of W, viz. in particular ihe very substantial
cash distributions tyom Cofor between Aue 2014 and March 2616 (sce above),

Tn any view, this Is a paradigms case for (he application of seelion 37 MCA L973. T shall
arder the setting aside of the March 2U15 Disposition and make the appropriate

declaration,

Section 423 insolvency Acé 1986

02. Section 37 has a sister provision under the general law, namely $423 Insolvency Act
1986 (SIA 1986") (which also bas extra-lervitoriat effect), Since the March 2015
Disposition fells squarely within he purview of s. 37 MCA. 1973, there is strictly
speaking no veed to rely on . 423 7A. 1986. However, if may aid enforcement if an
order is also made under s. 423 Insolvency Act 1986, a provision not limited to

matimomal claims.
103, Section 423 af the Insolvency Act 1986 provides:

422 Transactions defrauding creditors.

(Z) This section relates to transactions entered tuto at an wudervalue; and a
persoy enters into such a Wanxaction with another persoit f~-

fa) he makes a gift to the other person or he otherwise enters into a
transaction. with the ober on terms that provide for him to receive ao
consideration;

{b) fe enters into  Wansaction with the other in consideration of marriage

LF lor the formation ofa civil partnership]; av

{c) Ag enters five @ transaction with the other for a consideration the value of
which, in money or money's worth, ty significantly less than the value, in
money or money's worth, af the consideration provided by himself.

(2) Where a person has entered into suck a transaction, the court ney, if
sedisfied wider Ue next subsection, nake such order as it thinks Jit for

fa} restoring the position to what if would hape been ifike irensaction Aad not
bean entered lnto, anel

(b) protecting the lutevests of persons who are victims of the rreusuction.,

(3) dv the cose ofa person entering into such a traisaction, an order shall
only be made ifthe court is satisfied that 1 way entered into by bli for the
plapose—

(a) of patting assets bevond the reach aja person who is mucking, oF Wey ce
some tine mihe, a claini against Abn, or ;

(b) of othenvise prejudicing the iuerests of stech a persar in relation to the
cliint whieh he ts making or may make,

() In this section “the court” ineans the High Court or-—

(a) if the person entering into the transaction is an indlvidual, any olher court
which would have jurisdiction in relation ta w bankruptcy petition relating ta
Apr
(b} if that person is ¢ body capable of betag warned up under Part IV or V of
this Act, any other court having jurisdiction to wind it up,

 

 

 

 

 

 

 

 
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 53 of 200

A¥luncduva ¥ Akmartoy and qrs ./

ME TUSTICE HADDOM.CAVIE

Annvoyed Ted pment

(3) Jn relation to a iransacton alan undervalue, references here and below fo
a vichit of the transaction are to @ person wha is, or is capable of being,
prdudiced by ti; aad in the following two sections the person entering into the
transaction is referred ta as “the debtor?”

Application of 5.423 FA 1986

104,

105,

106,

107.

Section 423 LA 1986 enables a “vietiu” to apply for na osder fo restore the position to
what it would have been if the offending tansaction had not been entered into (s.
A23{2)), A “Wetint” which meaus anyone projudiced by the impugned transaction (s,
A23(5)). The lest is that the transaction must have been at an “wadervalue" (8, 423(1)).

The March 2015 Disposition plainly wag at an undervalue, Hi clearly entered into the
(ransuction for the purpose of either: (a) putting assets beyond the reach of person who
is making, or may at some tine make, a claim against him, and/or (b) otherwise
prejudicing the interests of such a persos in relation to le claim which is making or
may make. Thus, foy the Same reasons piven above in relation fo $.37 MCA 1973, itis
to be inferred that Hi intended by the March 2015 Disposition, at the very least, to

“prejudice [W's]... interests tn relation ta the claim”,

W formally asserted a $423 clatn against Hin her Case in respect of the March 2015
Disposition, H's failure to answer that claim alse enables an adverse inference to be
drawn agcingt him in relation to bis intention behind. the disposition, -

‘The Court may make eny it erder ii seos fit for restoring the status quo ente (including
but cot liniited to thuse set oul ins, 425 TA 1986), W seeks an order reversing the
March 2015 Disposition arid vesting the shares in the March 2045 Companies in I, I

shall so order,

DISTRIBUTION:
() WHAT IS A FAIR DISTRIBUTION OF THE MARITAL ASSETS?

108.

109,

110.

[iurn, finally, to the question of fale distribution of the mavifal assets. The tolal wealth
in this case is £1,092,334,626 (see the attached Schedule of Agscts),

Ffind that this entire wealth is malimonial in character, Le. it was acquired aad built up
during the long marriage by H and W's equal contribstions to the welfare of the family,
and should be subject to the sharing principle (see above), There are no ‘Departure

Points’ bn this case (see above).

Accordingly, I can sco no reason in principle why there shoald not be an equal 50:50
division of (he total marital assets in this case, i.e. £1,092,334,626,

W's efaim

Wh

W originally made an open offer under FPR 2010 of a payment of a lump sum of £350
suillicn ina Jeler dated 7" Apiil 2016 (tepeated in a letter dated 14!" November 2016).

a rete ee

 

 

 

 

 

 

 

 

 
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 54 of 200

Aklinedaya ¥ Abmedoy and ops.

   

pea

dnacoyid Jatipaveat

 

This represented some 33% of the mavital assets. fn breach of the miles, 1 did not
himself make au oper offer, Ws offer was made, no doubi, in the hope of avoiding a
painful Wal (in which, moreover, H was secking lo serve a slatement from one of the
children}. W is nol bound by her open offer, An unaccepted offer can be revoked,

U2, Tp addition to a lump sum paynenl oF £350 mittion (and the assets she currently holds

of £20,155,162), Wis sow also seeking a further £93,060,990 comprising the

following:

{i} The chattels situaler! at Somerton House valued at £2,479,125;

(2) The Aston Martin Virage Vantage Coupé motor car Gegistration mark W7 FTA)
in Surrey valued al £350,000 (the sale proceeds of which is intended to provide a
fighting find to assist in the enfoxcement of the Order abroad),

(3) The modesn art collection held by Cotor which has recently been valued (on a sale
hasis) at $ilzm (owigedrp

The fotat value of W's elain is now, therefore, £453,576,152, ‘This comprises some

41.5% of Uie total marila! assets, I find thal this figure is justified in all the

ciremastances, I shall so order.

113.

ANCILLARY MATTERS:

(7) SERVICE

tld. Tt is necessary to corisider the question of whether or not proceedings fave been
properly served on the Respondents,

Service of proceedinps ot H

115. fam salisfied that H has been properly served with the up-lo-date proceedings in this
matter, in particular, (i) Moor P's Order daied 25" October 2016 whieh ordered
Woodblade aad Coior be joined as parties, Gi) W’s Case re the Trust, and (iii) the trial
bundles anc authorities,

116. EH was represented al the PER before Moor J on 25" Ostober 2016 7 by Sears Tooth and
Leading Counsel. LU, therefore, had noties of all the terms of the Order thal Moor J
made on that dat. The sealed PTR Order aud W's Case se the Trast was served on
Sens Tooth before tiey applicd to come off the record on 9" November 2016. Sears
Tooth dd nol received the sealed ordes scinoving them fiom the record unti} 16!"
November 2016. 7 am satisfied that H knew, or mast be taken to have know, that
Woodblace and Color had been joined as parties in thege proceedings and that W was
seeking declarations and orders in respect of Cotor,

J17, PHB attempted to coulact H diveclly alter Seays ‘Tooth came off the recoid, using an
email address which the Court has previously approved for service, and one that W uses
to communicais with FH. The documents and authaxives were sent to TH on Vriday 25"
November 2016 before the hearing commenced on 28" Nayember 2016 will 2 judicial

 

 

 

 

 

 

 

30
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 55 of 200

.
Akhmedava y¥ Akrmeloy teal fs .

 

BM IUSTICK HADION-CA VIE
Avprtived Dulamant

roading éays. TH failed to respond to wny letters which were sent to him or make any
acknowledgement of receipt of any communications or documents,

Service of proceedings on Woodblade ane Cotor (and constructive nelice)

118, Tam salisfied (rat Woodblaie and Color have themselves been prapeily served with the
up-lo-dile proceedings in this mater, in particular, (} Moor J’s Order dated 25"
October 2016 which ordered Woodblade and Cotos be joined as parties, (1) W's Case re
the ‘Trust, and (12) tie trial brndles and authorifies,

119. FPR 201), 1.6.14, provides that any document may he served owl of the jurisdiction
without the pemtission of (he comt (ef the CPR 1998),

#20. 1 am also satisfied that, Woodblade and Cotor can be taken to have had actual or
conslructive notice of all orders, documents and proceedings that Y has been gerved
with, and notice of joinder and the relief that sought against them by W. This follows
from H’s yole aud relationship with Weodblade and Coter and the fact that these
companies are both controlled by 1, and ave his afier egos (see aboye).

Woodblade

12]. T have read and accept the statement of Mr Jan Connell, a parter of PHB, regarding
service, Myr Connell explains the steps that have been laken by PLB to serve
Woodbiade in Cyprus by fax, email and by post variously with the PTR Order, Ws
Case of the Trust and W’s counsels’ tral opening and antitorities on 26"" October, 31°
Qotober, 8" November and 25" November 2016 at its registered address in Cyprus (the
address of its allermeys), No response was received fiom Woodblade,

Cotar
(22. DPR 2010 v. 6.43 contains general provisions regarding service out of the Jurisdiction:

“(3) Where the epplicaut wishes to serve an application form, ov other
document, on a respondent out of the United Kingdom, i imay be served by
any method ~ .

(e) provided for by —
() rule 6.44 (service in accordance with the Service Regulation);
(ti} rule 64S (service through foreign govermnents, judicial authorities aud

British Consular auhoritles); or :

(b) permitted by the lav of the country in which if is to be served.
(4) Nothing in paragraph (3) or in any court order authorises or requires any
person to do anything which is coirary to the law of the counivy where the
application form, or other document, isto he served.”

123, Mr Connell thas explained that he was unable to find a cmail address or a working
fax number for Cotor's registered agente in Panama. He therelove sent separate
letlers by pos! to Cotox’s registered agent in Panama (who changed on 30"
Sepiermber 2016) 26" October, 34" October, 8" November md 25" November
2016 enclosing variously the PTR Order, Ws Case of the Trust and W's counsels’

 

settee

 

 

 

 

 

 

 

 

31
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 56 of 200

Akhncunvo v Akiedoy andl ars

 

ta] opening and authovitios, No response was received trom Calor,

124. Panini is aola signatory th the Hage Service Convention (£e. the Convention on the
service abroad of juchcial and extra-judicial documents in civil or commercial maliers

signed at the Hague on 15" November 1965). i
| i

W235. 8.5.43) does not preseribe one parlicular method of service, by merely that “any
method” of service is permitted by local Jaws. Mr Connell contacted Panamanian
lawyers and sought their advice on the appropriate method of serving documents :
in respect of foreign pracecdings on Panamanian registered parties, Their advice :
was that the Panamanian duciciel Code has no rales that apply to foreign i
proceedings, and thal there ig no role under that Code that posilively prevents
service by poston a Panamanian company’s resident agent of documents relating
lo Ihe forcign proceedings, It can therefore be infexed that service by post of j
documents conceming foreign proceedings is permilted by, and noi contrary Lo,
the laws of Panama, Accordingly, PHB served Cotor by post,

126, For these reasons, Lam sutisfied that Color was also properly served by post with
the relevant arlers and documents (see above),

Order tinder PPR p.619

127, FPR e. 6.19 provides as follows:

‘Y2) Where it appears to the court that there is a good reason to asthorise
service by a method or at a place not otterwise permitted by this Part, the
court may direed thal service is effected by an alternative method or at an i i
alternative place,

 

(2) On an applicotion uader this rule, the court may direct that steps already
faten to bring the application form fo the attention of the respondent by an
aberaative method or at an atiernative pince is good service.”

 

128, ‘The provisions of FPR x, 6.19(2) are shmiiar io CPR 1.6.15(2), whieh have been
feld to apply extra-terviforially. In Abele v Baadarant [2913] 1 WLR 2043, the :
Supreme Court held thal CPR 1,6,15(2) applied beth to service on foreign parties .
extra-teiritoria ly as il did to service on partics domestically, becauss duler alia Py

“suck a power is to be inplied generally into the rules governing service ebroad” . |
(/20)), provided the actual method of service is not contrary to the local law ([24]),
Tn my view, the same reasoning can be seid ly apply to FPR », 6.1982),

 

      

 

129, The Court has discretionary power to make a direction that service an Hs
solicitors of orders and doeuments amounts ty a gourd aleraaive method of
service on Color jn this case. J am salistied that it is a pprapriate, in all the
circumstances, to make such a ditection in this caso, piven my findings that Cotor
is no more than Hs nominee or bare trustee (see above). In my view, such a i
direction would serve the justice of this case.

 

130, Accordingly, shall order and declare under FPR 6.19(2) that the stops already P|
aken by W (o being these proceedings and the trfal to the altenlion af Woodblade {
and Color by serving the relevant orders and documents on He through H's

 

32
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 57 of 200

AAR USTICH TADBON-CA VU

Akhmedova v Akmedoy and ors

my

Ajayewed Dusters

11,

(8)

 

solicitors in London constitute a good alternative method of service ou Cotor in
this case,

‘The service on Cotor on 25" October 2016 and 8" November 2016 aro valid dates
for (he purposes of paragraph 4.4 of Lhe prescribed amex for enforcement under

ihe Lugano Convention

LUGANO CONVENTION

Enforcement under the Lugano Convention 2007

432.

133,

W naturaily wishes to be ablo to enfaree any order which this Cowl makes against the
Respondents, ‘The Court is astnte to ensure that ite orders have effect and are obeyed.

W partielany wishes to be able to enforce any ardor which this Court makes against
Cofor in Swilzerland under the Lugano Convention, The Lugano Convention is,
however, only concerned will maintcnance und not the ‘properly consequences’ of
divorce (Traversa y Freddi [2011] 2 PLR 272), Accordingly, it is necessary to separate
out from the award of the hunp sum order those elements that constitute “maintenance”
and those that comprise of a sbare of the matrimonial assets, “Maintenance” is given a
wide definition for the purpose ef enforcement under the Convention (Van den

Aoogagrdy, Laumen [1997] OB 750 BCT.

 

 

W's ‘needs’ and maintenance case

134,

135,

136,

W's ‘Needs Calculation’ fs set outina schechile comprising the following figures:

£ 39,268,750

(1) The purchase of an English Property (Haton Square):
£ 27,885,630

(2) The purchase of a Foreign Property (Cap Pesrat):
@) A “Duxbury Fund” to meet W's capitalised future

anual living needs (£5, 359,554 per ansunt): £157,107, 608
(4) Outstanding Professional Casts: & 174,520

W explained thai she needs a house ia London close to her sons and that H had
previously tried to buy a suitable property in Eaton Square, W explained that she needs
a villa in Cap Ferrat in the South of France close to Villa fe Cottage so that she can ste
her sons during their vacations. W explained that her future income needs are
£5,359,354 per annum comprising (a} her future income needs in England of
£3,089,975 per ana and (a) ber future income needs abroad of €1,671,379 per
grnum) which canllalised require a Duxbury Mund of £157,101,608, The total valae of

W's maintenance claim js, therefore, £224,430,508.

In the sdsence of any countervailing evidence, | find that these figures ave justified on
the evidence before min, given the Lifestyle which to which she bas become accustomed
cuding her mavied life and tends. Tris to be noted that HT puts hls current income needs
at US$25 millon per annin (see abave), Accordingly, for the purposes of enforcement

 

 

 

 

 

 

 

 

 

33

 
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 58 of 200

OSTICU DARDGR-CANIE Aklimedoya v Akmecoy aml ais
jemand

 
 

under the Lugane Convention, J find that W's total “nraintenence” claim requirements
amount to £224,081 468.

in conclusion, for the weasons sel out in this judgment, I find and hold that the Claimant,
Tatiana Akhmedove’s claim for ancillary financial relief succesds in the som of
£4.53,576,152, comprising (1.5% of Lhe total marital assets.

137. W already holds assets of £10,165,162 in value, am going to order the transfer to her
of the eantents of Somerton House (£2,479,125), the Aston Martin £350,000) and the
Modem Art Collection (estimated value £90,581,865). Accordingly, to mee! the
balance, 1 order Farkhad Akbmedoy to pay to Talana Akhmedova the sum of
£340,000,00 (three Imndred and filty miilion Pownds steiing) and, for the reasons
given in (his judpment, Color shall be jointly and severally Hable to pay this sum.

438. 1 shalt hoar submissions from Counsel on the form of the Order,

 

 

 

34
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 59 of 200

EXHIBIT 2

#39303256_vi
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 60 of 200

nancial Remedy Order

BD 13 D OS340

TIN TATE GHA COURT OF SUSTICE
FAMILY DIY ISION

 

THE MIATGRIIMONTAIL CAUSES ACT 1973

AE MAURRUAIGE OW MA THANA MIOELALLOVNA AKHAMGMDOYA AND RARICHAD
THIMUR OGLY AKEMEDOY

ATER hearing Nigel Dyer QC, Dakis Hagen and Henry Clayton for the applicant, The
Respondent, the Second Respondent and the Third Respondent were not represented, and none of
the Respondents ettended the final hearing although the court is satisfied that each of the
Respondents had notice of the hearing and of the Applicant’s claims.

ANID upon the court reading the court bundle comprising of 5 lever arch files of statements and
documentary evidence, aud the documents submitted by the Applicant’s counsel, and taking the
oral evidence of the Applicant and Anthony David Kerman on a witness summons.

ORDER MADE BY MR JUSTICE HADDON-CAVE ON 20 DECEMBER 2046
FOLLOWING THE FINAL HEARING FELD IN PRIVATE ON THE FOLLOWING
DATES 28 - 30 NOVEMBER 2016, 2, 5, 15, 26 aud 20 DIRCEMBER. 2016,

Ik YOU FARKHAD AKHMEDOY, AND/OR WOODBLADE LID, COTOR
INVESTMENT SA, QUBO 1 ESTABLISHMENT, QUBO 2 ESTABLISHMENT DO NOT
COMPLY WITH THIS ORDER YOU MAY BR HELD TO.BE IN CONTEMP'! OF

COURT AND IMPRISONED OR FINED, OR YOUR ASSETS MAY BH SEIZED,

TE PAIR PLES

l. ‘The Petitioner/Applicant is Tatiana Akhmedova, who is domiciled and resident in Bagland.

2, The Respondent is Farkhad Alchmedov, who is domiciled and resident in Azetbaij an,

3, The Second Respondent is Woodblade Limited, a company registered in Cyprus, of which the

Respondent is the only director.

4. The Third Respondent ts Cotor Investment SA, a company registered tn’ Panama.

Please address all comprunicattons for the Court fo ‘The Family Division of the High Court, i Mezzanine, Queen’s Building,
Royal Comts of Justice, Stand, Loudon WC2A 2LL quoting the case number in the top right hand corer of this form. The
Court Office is open between £0.00 a.m. and 4.30 p.m. on Mondays io Hridays.

D264
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 61 of 200

5. The Venrth Respondent is Qubo 1 Establishment, a Liechtenstein Anstalt which was
regisicred on 21 October 2014 fonder register mamber 0002.532,731-9) and its registered
agent is Walpart Trust, Zoilsirasse 2, 9490 Vaduz, Liechtenstein.

6. The Fifth Respondent is Qubo 2 Establishment, e Liechtenstein Anstalt which was repistered
oa 21 October 2016 [under register number 0002,532.775-5] and its repistered agent is
Walpart Trust, Zollstrasse 2, 9490 Vacluz, Liechtenstein.

DEL INITIONS

7. “assets held in the name of the Third Respondent” includes (but is not limited to):-

amoney and investments held ia portfolio 240-139817-R001 at ‘UBS
Switzerland AG and/or UBS AG, Postfach, 8098 Zurich, or in any other
portfolio in the name of the Third Respondent at UBS Switzerland AG
and/or UBS AG, und in accounts at LGT Bank, in Herrengasse 12, be
9490 Vaduz, Liechtensiein.

§. “assets held in the name of tho Fourth Respondent” and “assets held in the name of the Fifth

Respondent” tackudes (but is not limited to):-

a. the collection of modem art which is itemised in Annex 1 to this order, and
which was transfered. by the Third Respondent to the Fourth Respondent
on a date in and around October or November 2016, and understood to he
currently held at Stabiq Treasure House, Wirtschaftspark 27, 9492,
Recher, Liechtenstein ;

b, money and investments held account{s) at LOT Bank, in Herrengasse 12,
FL-0490 Vaduz, Lisebtenstein,

9, “Somexton Mouse” means the Applicant’s home at Somerton House, St. George’s Hil,

Weybridps, Surrey TIS ONE.

RECITALS

10, [tis recorded. by the court that:
a, Decree Nisi was made ahsohite on 15 December 2016.

b. The Respondent voluntarily submitted to the jurisdiction of England and
Wales (by letter dated 18 Fune 2015 from his solicitors Sears Tooth) in
these divorce proceedings and he parlicipated in these proceedings untit
JL November 2016 when Sears Tooth came off the court record as acting
tur the Respondens, Since then the Respondent has played no pact in the
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 62 of 200

procecdings aud he is in contempt of court; he is tn breach of varfous
orders, inckading the order which, direoted that he must personally attend
the duration of the trial commencing on 28 November 2016.

& ‘The Second Respondent was joined as a party to the proceedings on 25
October 2016 and there was good seryice of the joinder order on 25
October 2016 and. of the Applicant’s case on 8 Novernber 2016. The
Second Respondent has failed to pazticipate in these proceedings.

d,'The Third Respondent was joined as a party to the proceedings on 25
October 2016 ancl there was good service of the joinder order on 25
October 2016 and of the Applicant’s cage on 8 November 2016. The Phird
Respondent has failed to participate in these proceedings.

é, The Fourth Respondent was joined as a pecty to these proceedings by this
order. ‘he Fourth Respondent had constructive notice of these
proceedings and of thé claims ntidde by the Applicant. *

f. The Fifth Respondent was joined as a party to these procecdings by this
order, The Fifth Respondent had constructive notice of these proceedings
and of the claims made by the Applicant.

DECLARATIONS

Li. The court finds and DECLARES under the court’s general civil and commercial jurisdiction,
that:

a. The Third Respondent is the Respondent’s nominee, and the assets held and
previously held in the name of the Third Respondent belong to the
Respondent.

b. The Fourth Respondent is the Respondent’s nominee, and the assets held in
the name of the Fourth Respondent belong to the Respondent.

c. The Fifth Respondent. is the Respondent’s nominee, and the assets held in
the name of the Fourth Respondent belong to the Respondent.

4. £224,430,508 of the lamp sum ordered ta paragraph 13 below amounts to
maintenance for the purposes of: (1) European Council Regulation (AC no
4/2009) on jarisdiction, applicable faw, recognition and enforcement of
decisions and cooperation. in matters relating to maintenance obligations,
(ii) European Council Regulation (EC no 1215/2012) on jurisdiction and.
the recognition and enforcement of judgments in civil and commercial
matters and (iii) the Convention on jurisdiction and the enforcement of
judgments in civil and commercial matters signed in Lagano on 30
October 2007, and the definition of maintenance as decided in Van den
Boogaard v Laumen; BCT 27 Feb 1997.

e, This order is fal and enforceable under the Regulation and Convention, sct
out in paragraph in d. above,

£ The purported Declaration of Trust dated 17 March 2015 (Annex. 2 to this
cuder) was a transaction (a) al an undervalue for the purposes of
Insolvency Act 1986 3.423 and (b) made by the Respondent for the °
purpose of pulling assets beyond the veach of a person who is making a

Please acess all communications for the Cour to The Family Division of the [igh Conrt, 1" Mezeanine, Queen’s Building,

Royal Courts of Fostice, Strovl, London WC2A 207, quoting the case amber in the top right hand comer of this form. ‘The

Cont Office is epen between 10.00 aan, and 4,3) p.m. on Mondays to Fridays.
D261
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 63 of 200

claim against him or otherwise for prejrdicing the interests of that person
inselation to the claim which she is making;

2. The purported transfer of the collection of modem ert which is itemised in
Annex | to this order from the Third Respondent (Cotor Investment SA}
to the Fourth Respondent (Quba | Astablishment) or the Fifth Respondent
(Qubo 2 Establishment) was a transaction (a) at an undervalne for
pusposes of the Insolvency Act 1986 s, 423 and (b) made by the
Reypondent tor the purpose of pulting assets beyond the veach of a person
who is making a claim apainst him or otherwise for prefudicing the
interests of that person in relation to the claim which she is making,

b, Any purposted transter of the money and investments leld in portfolio 240-
1398)7-RO0! at UBS Switzerland AG and/or UBS AG, Postfach, 8098
Zurich, or in any other portfolio formerly in the name of the ‘Third.
Respondent at UBS Switzerland AG to any other entity including the
Tourth Respondent (Qubo 1 Establishment) and the Fifth Respondent
(Qubo 2 Establishment) was a transaction (a) at an undervalue for the
purposes of the Insolvency Act 1986 s, 423 umd (b) made by the
Respondent for the purpose of putting assets beyond the reach of a person
who is making a claim aguinst him or otherwise for prejudicing the
interest of that person. in relation to the claim which she is making.

LT TS ORDERED THAT:
JOUER OF QUBO 1 AND OURO 2

12, Qubo | Establishment and Qubo 2 Hstablishment are joined as parties to these proceedings
and. Inown as the Fourth Respondent and Fifth Respondent respectively. Liberty to the ourth
Respondent and to the Fitth Respondent apply on 7 days? notice in writing to the applicant's
solicitors (Payne Hicks Beach) to be disjoimed.

LUMP SUM

(3. The Respondent (Parkbad Alhmedov), or bis nominees the ‘Third Respondent (Cotor
Investment SA), the Fourth Respondent (Qubo 1 Establishmont) and the Fifth Respondent
(Qube 2 Histatlishnent), shail pay to the Applicant ('atigna Akhraedova) a lump sum of
£350,000,000 (359 nition pounds sterling) by 4pm on Friday 6 January 2017. The
Respondent, the Third Respondent, the Fourth Respondent avd the Fifth Respondent are

jointly and severally liable to pay this lump gum. °

(4. If this lump sum is not patd in fill by the due date then interest shafl ron at Jademeat Debt
rate of 8% per annum,
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 64 of 200

TRANSEIR OF PROPER EN

IS. The Respondent shall transfer forthwith to the Applicant al! of bis tegal and bensficial interest
in
a, cach of the chattels identified in Annex 3 to this order, and any other
chattels situated at Somerton House;
b. the Aston Martian Virage Vaniage Coupe motor car registration mark W7
FA;

and it is DECLARED that with immediate effect the Applicant iy the legal and beneficial
owner of each, of the chattels identified in Aunex 3 to this order, and ary other chattels situated
at Somerton House, and the Aston Martian Virage Vantage Coupe motor car registratlon marie
W7 FTA. ,

26, Tho Third Respondent and /or the Fourth and/or Fifth Respondent shall forthwith: ,

a, transter the legal aud beneficial ownership of cach picture in the collection
of moder art which is itemised in Amex. | to this order to the Applicant,

b, exercise any rights under the custody agreement concluded with Stabiq
Treasure House so that the above transfer can occur, aud

c. deliver up each picture in the collection of modera art which is itemised in
Aunex 1 to this order to the order of the Applicant’s attorneys, Gasser
Partners, Wuhrstraase 6, 9490 Vaduz, Fiirstentum, Liechtenstein

and itis DECLARED that with immediate effect the Applicant is the legal and beneficial
owner of each picture in the collection of modern art which is itemised in Annex 1.

SEL-ASIDE

17. The Respondent’s purported declaration of trast dated 17 March 2015 (Annex 2 to this order)
is hereby set aside under Matrimonial Canses Act 1973 3.37 and under s. 423 of the
Iusolvency Act 1986, The Respondent's beneficial interest in the shares of Avenger Assets
Corporation; Carolina Ltd; Lacy Ltd; Sedell Finance Ltd and Sunningdale Lid as it was
immediately prior to the declaration of trust dated 17 March 2015 (Annex 2 to this order) is

vested in the Respondent absolutely

18. The purported transfer of the collection of modern art which is itemised in Aunex | fo this
order from the ‘Third Respondent (Cotor Investment SA) to the Fourth Respondent (Qubo 1
Hstablishment) and/or the Fitth Respondent (Qubo 2 Establishment) is hereby xeversed under
8, 423 of the Insolvency Act 1986 and an order made under s. 423(2) and g. 425(1)(a) of the
Insolvency Act 1986 that the collection be vesied in the Applicant with immediate effect in
the manner articulated in paragraph 16 above.

Please address all communications for the Court {o The Vamily Division of the Bligh Court, L Mezzanine, Queev’s Building,
Royal Couits of Tustice, Sicand, London WC2A 2L1 qsoting the case umber in, the fop right baud comer of this form, The
Court Office is open between 10.00 a.m, and 4.30 p.m. on Mondays te Fridays,

N26

a
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 65 of 200

19. Any purported transfer of the money aud investments beld in portfolio 2406-13981 7-RO0L at
UBS Switzeland AG and/or UBS AG, Posifach, 8098 Zurich, or in, any other portfolio
formerly in the name of the Thisd Respondent to any other entity Including the Fourth
Respondent (Qubo | Establishment) and/or the Vifth. Respondent (Qubo 2 establishment) is
hereby reversed under g, 423 ofthe Insolvency Act 1986 and an order made under s. 423 (2)
and 3. 42.5(2)(d) of the fnsolvency Act 1986 that cash and secucities up to the amount of £350
inillion. be paid to the Applicant in accordance with paragraph 13 above.

ORDER FOR SALE OF PROPERTY

20, In the event that the Respondent or the Third Respondent or Fourth Respondent or Fefth
Respondent fails to discharge the costs order provided for in patagraph 29 below in full by the
duc date, then the Respoudent’s 5 Holtand & Holland sporting guny identified on Annex 4 to
this order and in the possession of Richard Roberts of The Hollies, Old Avenue, West
Byfleet, Suey, MT14 GA ox Holland & Holland, 33 Braton St, London WL OHH shall be
sold by suc method and in a timeframe that the Applicant’s solicitors shall prescribe. The
proceeds off sale, after deducting any sale costs, shall be paid to the Applicant's solicitors,
Payne Hicks Beach, in part satisfaction of the costs order,

CLILAN BREAK: CAPITAL AND INCOME

21. Upon fill and complete compliance with this order, the Applicant's claims and the
Respondent's claims for periedical payments ozders, secured periodical payments orders,
Jump sam ordets, property adjustment orders, pension sharing orlezy and pension attachment
orders shail be dismissed, and neither party shall be entitled to make any further application in
relation ta the marriage for an, order under the Matrimonial Causes Act 1973, section 25 (1a)
or (b), or be entitled’ on the other’s death to apply for an order under the Inheritance
(Provision for Family and Dependants) Act 1975, section 2.

USE OF DOCTIMENTS

22. Permission fo the Applicant to rely on any docements disclosed in these procecdings in any
tigation for the purpose of the exlorcoment of this order, or any velated action elairain pg the
financial provision made ia this order, in any jurisdiction world-wide,

SORVICK OF VES ORDER ARG TU JUDGRENE IAN DOWN Or 1S
DECEMBER 20:16

23. Upon tae Applicants solicitors undertaking to use their best endeavors to obtaia relief fam
the court in Liechtenstcia as soon as possible, the Applicant’s soficitors shall serve this order

and the judgment on 3 January 2017 upom:-
a, all the Respondents: by email to fta@iEa.net;

m
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 66 of 200

b, the Second Respondent: by registered post to the revistered addvess: Patrieian,
Chambers, 332 Agion Andreou Street 3035, PO Box 54544, Limassol,

the Thitd Respondent: by registered post to the address of the resident aveut,
Anaola Robles & Asociados, Credicorp Bank Plaza, 26" Moor, Nicanor Do
Obarrio Avenue, 50” Street, PO Box 0832-2325, Panama City, Republic of
Panama; ancl by fax to (507) 263-0006 / (507) 263-4194; and by email to
info@anzolaw net.

d, the Fourth Respondent: by official service at the address of the repistered
ageul, Walpact Trust, Zollstrasse 2, 9490 Vaduz, Liechtenytein,

‘the Feth Respondent: by official service at the addzess of the registered
agent, Walpart Trust, Zollstrasse 2, 9490 Vaday, Liechtenstein,

LIBERTY O. APPLY Lc eane been meses tay ae vue une

24. Liberty to apply to Haddon-Cave J to extend the time for serving this order and the judgment
as provided in paragraph 23 above.

25. Liberty to apply as to timing and implementation.

26. Liberty to restore for enforcement puxposes the application under section 24(2)(c) of the Matrimonial
Causes Act 1974.

27, Liberty to bring any other applications for enforcement pugposes under s, 37 of the Matrimonial
Causes Act 1973 and/or s, 423 of the Insolvency Act 1986.

28. Liberty to apply to Mr Justice HADDON-CAYE for directions in respect of the publication,
reporting and anonymisation uf the judgment.

COSTS
29, The Respondent, the Third Respondent, the Fourlh Respondent and the Fifth Respondent

shall pay the Applicant’s cosis of these proceedings on the indemuity basis, summarily
assessed at £1,096,971 and to be paid by 4pm on Priday 6 January 2017. The Respondent, the
‘Lhird Respondent, Fourth Responilent and Tifth Respondent are jointly and severally liable to

pay these costs.

DATID 20 DECEMIBIER 2016
s

 

Please addzess all communications for the Court to The Family Division of the Tigh Court, 1° Meazariue, Guecn’s Building,
Royal Courts ol Tuslise, Sand, Londoa WC2A 2. quoting te case nauber in the top cight hand comer of this foun. The
Court Ollice is open between 10,00 a.m, and 4.30 p.m. on Miidays to Pddays,

D264
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 67 of 200

INDEX TO ANNEXIES

Annex | Avi collection

Annex 2 -- Deckiration of Trust

Ammex 3 ~ comtente/ chattels schedule

Annex 4 -- Holtanal & Holiand seheduaie

Annex 5 ~ Lugamo Cevtificate

Amnex 6-- Conneill Regulation (HU ne 4/2009) Centitieate
Aanex 7 - Council Repulation (EU no 1215/2012) Cortifieate
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 68 of 200

JEN WIG UG COURT OF USC
ie. AMUIL DL DEY USN

CASH NO. FDISDOS340

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BETWEEN:
TANWANA MURILAIULOVELA AISIEIMEED OVA
Applicant
- aud —
PRAWKOAD TEM OGLY AKEIMIEDOV
Respondent
WOODEBLADE LTD
2!" Respondent
COTOR INVESTMENT SA
3" Respondent
QUBO 1 LS'TABLISHMENT
4” Respondent
QUBO 2 ESTABLISHMENT
5" Respondent
ANNEX 1 TO ORDER DATED 20 DECEMBER 2016
No. Antist Patnting Description
1, | Klein, Yves Untitled Blue Monochrome (IKB 271), 1960, mixed
media, 50 by 50em .
2. | Doig, Peter Country-rock (wing-mirror), 1999, oil on canvas, 194.9
od by 270cm
3. | Warhol, Andy Nine Multi-coloured Marilyns (Reversal Series), 1979-
86, acrylic and silkscreen ink on canvas, 138 by 106.1
cm
4, | Wesselmann, Tom Bedroom Painting #49, 1983, oi] on canvas, 66 by 40
5/8 in
5. | Warhol, Andy Brigitte Bardot, 1974, Acrylic and silkscreen ink on
canvas, 120.6 x 120 cm
6 | Klein, Yves Untitled Anthropométric (ANT 9), 1960, mixed media,
ee ae 76 by 34 cm _.
7, | Rothko, Mark Untifled, 1968, ‘acrylic on pa paper per Jaid on ‘panel, , 85 t by
63.6 cm ;
& | Rothko, Mark Untitled (Yellow and Blue), 1954, (registered under the
: | Mark Rothko Ustate number 1218.68), oil on canvas,
242.9 x 186.7 om __ —_
9, | Klein, Yves Accord Blea (RE 52), 1958, Dry pigment, syathetic
{ _ resin, natural sponges, 204 x 53.74 x3 in
iO. | Hirst, Danrien Eingdom of Heayen, 2006, butterflies and household
jo | _____| glass on canvas, 243.8 by 213.40m ee
Hl. | Gursky, Andreas Pyonpyang V, 2007, c-print mounted on Plexiglas in
avtist’s frame, cd. 1/6, framed: 307 by 219cm, image:

 

 

 

 

 

(| 284.5 by 196.5em |

 

 
 

*Yued Kiday
BLUE MORGL RO?

  
 
 
 
 
 
  

 
  
 

G ahd dedieat
‘ry Bieri aiid Amity
DO vse TOM by!

4 fea 3 ficite that lite Watis f
Habordedt [i tha arches binder lice 27

   
 
 

Selma

  

“AgGuaGces erally iran} the

 

hives ayia

Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 69 of 200

a

—s
C3
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 70 of 200

Cuifonyperayyas

ore

:

 

Beater Dolg
2OONTRY Roel CUINGE enon)
1949; MATES

 
  

 

pa VENANCE | .
Garhi uin's ete

 
      
 
 
 

 

aiden, Conte nay are Hei tat 86) wazord, tate?
id dikes! ly (rem thesbove by thapresopt owner

Mirror, 19e8
i tte, National Saery alGuoada: and Heian, ‘The Pawar

    
  

ite

Naw Yorlg fandn fir orl osraee Mélg
Vai Swe Marsan hack
Pint! Pater Dole, 2p Boley
Atiadalotei-Hudsan, pa Cae "Aidome/MabAtE fonse, 2OIG,,165 (tex0

ATERATHE |
Jarry Saltz; ‘Onl of the Fog’ Tita Vilage Veco, 26. Dagens 1999, Aislaliitteh view

1
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 71 of 200

 

 

 

    
     

    
 
   
  

 

 

      
 

   

alecdsstich, G ‘iy
‘pt Ghvistle’s, Now Yor, fontemparry Met :
leetfop
Lilidor, Gortengoraly APU:
dinebtly Tromithe : aboye by tha [ar :

i
eae op. 1088, tastrabed “
ee eave iif IBinherdischerleMslwershyStldlee Atay Wattiol
Rastanspiiy, $508.04, 15109, thusteal ted ta colar 7
Letina Se apr ek tisae) ac ON eduae
each He-Am Museum; Anchi Warhol Pep Arts Superstar pes s dhigtraked :

49
1A
Document 1

Case 5:20-mc-01099-JKP-RBF

 

 
    
  

vod ony a 8 ete
Fy: we emp Gb hy sob ARIA.

Palitad n 963:

 

PROVEHANCE,
la aye flaw Yayti
ilipg Pai bee nocache ama
a, Nav York, Contemporary Art Day. Sale Weshostay,. May 48) 2
tll Nese ¥eriy oo
rectly irom the above by the presen, olwier

  
 
  
 

 

 
 

ie tas ue Py eit coepy UN te
dane ist Wesselnannagoanthe overlap andtiledsiilt dated agai

Filed 09/14/20 Page 72 of 200

SEDO PAINTING #49 (882.931.

200%,

 

 

1
'
i

13
Case 5:20-mc-01099-JKP-RBF Document 1

 

lomporay
éleoya by tng bi

 
 
  
 

ime
ran alley, sade ii
iibetim Villa Styels Sahwelnt
id, pie, Hidatrated In eolouy {iF Gunter Sache

 
  

 

 

  

Filed 09/14/20 Page 73 of 200

 

 

14
a

evar

Seamer

rare

 

2h Alpipenkiisyalliotlayeshy eh paper eld Gowa GH Saas
“6 by Siicm.s 29 778 by 2VAN.

ffl fi J960,

  

-{isworl ts cacordéct in he Yves Help Archives ureter natibéhAYTO
WVeNANGD mune

Private Collactlon, Paris tar quietletfedtly omthe artist hy 4960)
‘PlipaleGolestdir cpa boa de
Coa indo Comioragvayt aig Anco AB Rabtanry One, ket b2
vo by:the presany owner

  
 
 
  

   
 

   

Fauf Werth, YuestteinOalaleue Halsorndé, Cologne 1885.) 136, ng ANT 8, Misltaled)

 

Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 74 of 200

(6)

 

wi
Case 5:20-mc-01099-JKP-RBF

 

This werk tsi

     
  
  

 
 

‘PROYERANGE
M i

a

 

 

ERNEED .
Hagel, Balete Bayo Matic

 

Bolko:bporis on Paper dO

Document 1 Filed 09/14/20 Page 75 of 200

ihe peavey se

 

G65,-2008, 0.3, nada MiestrREG Bir bola
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 76 of 200

 

AMfork Fothko.
{UNTTTEES CYeLLOW AMD ALLE)

‘llat gafivas
Bh ay pin ARB adi BY IRE en,

  
 

Eaeuled je1954,

‘This. word(s reylste ret HACE e Male RAllited StL Li Dher 1218.63,

PROVERARCE
‘Eslatonfthe A At 187.5d)
Mailhav ‘ough 4 io? Marikar anig, Galley vitig, NeW YSiK

BI f?
ied from the SbOVe RT: A970)
This, Paull Melon, Daperyite, A Gil ed
tlred 1970-1971) "
Prahedis Plnaull, Parks cy 4
ByitatericlectionSalheby's, Nev Var

   
 
  
 
 

   
 
  

 

Bir thedhinye

 

 

AO AYE Met Anetons a2 Alay ASE Laban

‘Aehuieddbeelly (ron ihe abaya bye prasaitowiar

EXHIBITED
Was liinton, 0,0 MalldiatGalliy stat

Moyet bak Beploniier 1538- septent

    
 

Vi 1 duneESZ9 4
Too rDeCeRLEDP/ tere

    

  

i ie Roifh o/ Tey i

EN
Tand Loniion, 989, eat. ha. B18, p, 994, Thsigelod i ie

 
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20

 

Yves tol
AGCORD BLEG

(REG2}
signed, titled, dated 58 ane! inactibed Gofsentirchan on the reverse

ey pkuniendin synhatic tesin, natural sponges and pebbles an board!
Baby aoe 6 hy AGonD; 2042 bye by ale

ee eee

‘This works regbstered with the Yves Maln Archives, Patia uneler aumber RES2,
purchaser, a certificate af authanliclly yi be lsseedt hy the archives.

Upon the request of tho

PROVENANOE.

Géletie Riva Nroile, Paris

hits Wiles , Jacobs, Jr, 2960
‘The Breokkya Mus eum, New Yorke (bequest of tie above 1987)

Ciristie's, New York, Noverber t4, 2012, Lot 60 feansioned by tha above) ;
Prynte Clolfaction, Sotheby's, New Yortr, Contemporary Art Evening Avetion 12 May 2015, Loras

Aquiredi diveetl har the above by the present ova it’

Gontemporaly Art

Page 77 of 200

 

 

 

 

 

18
IC)

Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 78 of 200

oS pot eats
peat

 

VAG: Bvan hit Anetion, 86 dune 204, Lot 4
hy ihe presentowney

asyoneaas
enter Adliection

 

 

nod
~ =
eae So
S53. > =
2 1
a
=
=

vel rhs,S

8
(London, Oanteiyip

pkoiitlot, 2606

jsdribad osyt
rfllasand housahatdgl

 

 

2 Soe
? Soa
= Ss

wa s 4S
2 ag 2] Re.
2S aS te SE
BSeen = Bee eS
seues S$ =e oS 3
26 a a3 wigs
22838 § BF 3e5
Aen ESBS a2

19
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 79 of 200

 

 

 

 

 

 

Aniigess Guishar
PYONGYANGY
ve

  

 

ihn haart
(ait ane
Stbemn: ' ID Saosin 1
i Sane? B ik

    
     
  

  

‘URTHE FRO
one nuseuiy, Walsh sg, Wall Nine
oi ea at Art, Beale

tra?

  
 
   

veiling Aletta, 3G dutie Bol abel
shy lheqraserit oyter-

Ba . ,
SMe cnt el, Antitog GurskyeB0d ecu, anatienounpiedshibllad, BY ag) Meeiienid by colo

nysdea! Worke- R0-08, 2008, ),

 
 
 

4. {FRATURE

 
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 80 of 200

IN THe TG COURT OF JUSTICE

JAMAL OUVISION,
CASE NO. WB UIDIS 340

BETWEEN:

TATIANA MIIKHATILOVNA AKTMEDOVA
Applicant

- and —

FARKAAD TEMUR OGLY AKHMEDOV
Respondent
WOODBLADE LID

COTOR INVESTMENT SA

QUO i ESTABLISHMENT
4" Respondent

QUBO 2 ESTABLISHMENT
5" Respondent

 

ANNEX 2 TO ORDER DATED 26 DECEMBER 2116

 

21
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 81 of 200

THIS DECLARATION OF PRLS is made the fi day of Mined. 2018

SEMWEEN:

(1) FARRRSD TEVMURCGLY AMNWEDOY of House 16, Pestova Villago,
Mydshchinski rayon, Moskovskaya oblast, 141838 Russian Federation
CP TA”) arid

(2) (WOODSLADE LIMITED a company registered in the Republic of Cyprus
wider humber HE 221906 whose registered actdress is 332 Agiou Andreou,
Patrician Chambers, 3035 Limaesol, Republic of Cyprus (the “Trustee”

NOW THIS DEED WITNESSES as follows:

1. FYA hereby assigns to the Trustee, as trustee of ihe Akhmeadov 2013
Discretionary Trust ali his right iltie and interest of whatanever nature in the
assets sef oul by he Schedule to this Deed (ihe “Scheduled Assets”).

Pending completion of the ieansfers of the Scheduled Assets, FTA declares

2,
himself to be the trustee of iia Scheduled Assets, and undertakes only to
ceat with the Scheduled Assets as directed by the Trustee.

a FTA further undertakes to execute such documentation as the Trustee may

reasonably require in order to transfer legal title fo the Scheduled Assets to

the Tristea.

ACARTNESS of which this desc has been culy executed on the day and year first

above written

EXECUTED AS A DEED BY 3
FAR RAS TEVIWUROQGLY AMHMEDCY 3

 

in the presence of: -_ im
uy \ tad f Ler :
ies € NE cep ae 4

Pops
SO Fey Pina.
-
L001 § Bitty 5
hone, wea A. ot.

fe

22
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 82 of 200

tears

AQ FTA's right tila end interest in the entire issued share capital of the following

entities:

Gountry of incorporation

Evitiy

Avenger Aissets Corp, Republic of Panama
Carolina Limited isle of Man

Lucy Lirnitecl isle of Man

Sedeli Finance Limited British Virgin Islands
Sunningdale Limited Republia of Cyprus

23
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 83 of 200

TN HUE BIGH COURT OF FOS TUCK

BEY WHEN:

TATIANA MIUKITATLOVNA AKBIMEDOY 4
Applicant

- and —

FARKHAD TIMUR OGLY AIGHIMlDOV
Respondent,

WOODBLADE LID
2nd Respondent

COTOR INVESTMENT SA
Sd Respondent

OURO 1 RSTABLISIMENT
4ih Respomdent

OURO 2 CS TABLISHMENT

ANNEX 3 TO ORDER DATED 26 DECKMBER 2016

1 Pair of George It mahogany open arm chatrs circa 1750
George |] mahogany oval wine cooler and stand circa 1750
3 Pair of cut glass twelve light, two ter chandeliers,
20th century ia mid Sth Century Perry style
4 Large Empire style faux bronze carved waoad torches,

first half 19th Century

ho
Ls
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 84 of 200

5 Ivan Konstantinovich Aivazoysky (Russian, b.1817 - d.1900)
(stormy coastal view with travellers)

6 lvatt Konstantinavich Aivazovsky (Russian, b.1847 - d,1900)
(Square with figures standing by a chure!)

f Ivan onstantinovich Alvacovsky {Russian b.1817 - 1900)

(Shipping of a rocky coast in rough seas)
Pair of George Ill painted and gilt demi line console tables

5 Kuba runner, the Caucasus, 3rd quarter 19th Century
40 Sergei Arsenevich Vinogradov (Russian b.2869 ~ d.1933)
14. lvan Konstantinovich Aivazovsiy (Russian b,1817 - 1900)

{Bullock carts near the coast at sunset}
Yuli Yulievich Klever the Younger (Russfan, b. 1882 - 1942)

2
13 Pair George tl mahogany library open arm chairs
44 Aggregate value on Victorlan mahogany full size billiards table,

6 light scroll frame full size bilfards table pendant light frame,

Mahogany circular revolving cues stand,
Burroughs & Watts mahogany scoreboard,
83.5ems wide, Balls and accessories wall rack,
cues rest, balls and accessories
15 Pavel Kuznetsov (Russian b,1878 - d.1968)
16 Alexander Benois {Russian b.1870 - d.1960)
a7 Konstantin Krizhitehkf (1858 - 19712)
8 Russfan early 19th Century fold over top card table
19 Empire style oval work table, early 19th Century
20 Mid 19th Century circular centre table
al Russian Karelian birch circular centre table, early 19th Century
Russian malachite and ormeiu surtout de table in Empire Style,

22
tid 19th Canutry

23 Pair of granite and ormolu mantelurns, 19th Century

24 George Ili gilt carton pierre overmantel, circa 1775

25 Pair oF George Ill mahogany gilt open arm chatrs, probably by
Thomas Chippendale, circa 1770

25 George Ill mehogancy library breakfront bookcase, third quarter

i8th century
27 Twelve light two tire chandelier in early 19th Century Perry style
Qrmolu and malachite rnantel clock signed Breguet, first half 19th Century

29 Iranian sik garden carpet, late 20th Century
30 Iranian part silk rug, late 20th Century
31 ivan Konstantinovich Aivazousky (Russian b.1817 - d,1900)
{Moonlit sea with a ship)
32 tvan Konstantinovich Aivazovsky (Russian b.1817 -c.1900}
{Ships being driven offshore in a storm)
33 ivan Konstantinovich Aivazovsky (Russian b.18i7 -d.1900)
(Shipping Ina clam with a rocky headiand)
34 ivan Konstantinovich Alvazovsly (Russian b.1817 -d.1966)
{Coastal view with a tower end camels drawing a cart)
35 Isaac Ilyitch Levitan (Russian, 8.1850 -¢.1900)
(A marsh with fishing boat and birds at dawn}
36 Set of 12 George Ill mahogany dining chairs after a design by Joha Linnell,

with two apen arm charis of a fater date
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 85 of 200

George I) mahogany serving table circa 1780

37
38 Paiy of Goerge {ll mahogany dari lune: console tables, circa 1780
39 Regency oak end pollard oak four pillar dining talbe by George Bullock
40 Early 19th Century Carrara and breche marble chimneypiece
AL Pair of Empire bronve end ormotu seven light candaibra
first half of 19th Century
An Taarlz carpet, North West Persia, circa 1930
Ag ivan Konstantinovich Aivazovsky (Russian L817 ~c.i900)
{Moonlight coast landscape with figures on the shore)
44 Nicolas Gregorowitch Svertschkaff (Russian b.i817 - d. 1898)
(The Tsar being drawn ina sleigh in snow)
AS Nicolas Gregarovitch Syertschkoff (Russian b.1817 - d. 2898)
(A coachman driving a sleigh in snow) .
4G Aggrogate value on Pair of G fight cut glass chandelier fn 19th Century
style, pair matching triple wall sconces
AT lvan Kenstantinavich Alvazovsky (Russian b.1817 - 1900) (Mountain top village
with a ruined tower)
AB Isaac llyitch Levitan (Russian, B.1860 - c,1900} (Woodland clearing)
4g Part set of enamelled glass wares made for the Russian
imoerial yacht 'Derzhava’
50 Part suite of George IN git seat furniture, late 18th Century
51 Pair of early 19th Century rosewood 'X' frame stools or window seats
5? Iranian Tabriz silk carpet, late 20th Century
(field with 10 bands of farmat foliate medallions)
53 Ivan Konstantinevich Aivazovsky (Russian b.1817 - 1906) (Sappho)
54 Vassily Vasilievich Yeretshchagin (Russian b.1842 -d.1904)
55 Konstantin Somov
56 Alexei Petrovich Bogoliuboy (Russian b, 1824 - d,1896)
‘7 Ivar Kanstantinovich Aivazoysky (Russian b.I817 ~c.1900)
(Study ofa ship of the coast)
58 Ivan Konstantinovich Aivazovsky (Russian b.1817 - 1900}
{Moonlight landscage in the bay of Naples)
59 Pioir Ivanovich Balashov (Russian b.1835 ~ 1883}
60 Sylvester Feacosievich Schedrin (Kussian, b.4794 -d.1830}

61 G [Ranin{?)
Nicolas Gregarovitch Svertschkott (Russfar h.1847 - d.4898

52

63 Russian school fate 19th Century (Winter landscapes)

64 Alexandre Altmann {Russian b.i885 71950)

65 Early George 1 mahogany bureau/bookcase, possibly trish, circa 1765
66 ivan Konstantinovich Aivazovsky (Russian 1847 - 171960)

{Figures in a boat}

67 N Planin (?)
Ivan Konstaitinovich Aivazovsky (Russian 6.1817 ~ 1900)

68
(Paddle steamer offshore)

69 Late 18th Century mahogany ane! ormoly cylinder hureau in the
manner of David Roentgen j

70 ivan Konstantinevich Aivazovsky (Russian 0.1817 - 900)
(Winter fandscape}

7 Russian silver mounted oval centrepiece bows

Bo
on
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20

fa
73

74
75
7G
7?

Russian silver mounted square glass clish

Russian silver punch bowl and Jace

Russian silver mounted slender oval dish stand
Set of 12 Russian silver plates

Russian silver mounted glass punch bow!
Russian silver oval bowl with swing handle

Page 86 of 200

2]
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 87 of 200

ad

  
 

 

USUI AGE COWIRT OF JUSTICE
CASE NO. MPLS 340

BAPWUEW:

TATIANA MUKEATLOYNA AKEMEDOVA
Applicaist

~ and --

BARKWAD TEMUR OGLY AKEMEDOV
Kespomdlenat

WOODBLADE LTD
2" Respondeyit

COTOR INVIESTMIENT SA
3° Responder

OUBO 1 ESTABLISHMENT:
4" Respondent

QUBO 2 ESTABLISHMENT

5S" Resvomdeint

ANNIEX 4 TO ORDER DATED 20 DECEMBER 2016

| Type (eg. over-and-under, side-by-side, etc) including |

| Gauge orcalibre | Maker's name
| identification number

 

 

 

 

Whore | HOLLAND & Shot Gun “SIDE BY SIDE 40034
HOLLAND
“V2 bore FHOUAND& |ShotGun | SIDE BY SIDE 0032

 

HOLLAND

  
 

“20hore =P HOLLAND =f ShotGan ———~—*Y| SIDE BY SIDE | Ag6t

   

 

 

 

 

ROLLAND

‘bere | HOLLAND®  [ShotGun | SiDEBYSIDE Parsen
HOLLAND

izhore «| HOLLAND& «SS ShotGun SIDEBYSIDE = [41398
HOLLAND

28
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 88 of 200

IN THE HUGH COURT OF JUSTICE

CASE NO. INDI 3 BOS34)
BETWEEN:

PATIANA MUSHATLOVNA AKEIMEDOVA

Applicant,
- and —

FARKEAD TEMUR OGLY AKUMEBOY
Resngmdent
WOODBLADE Ltp
2" Respondent
COTOR INVESTMENT SA
3% Respondent
QURBO 1 ESTABLISHMENT
QUEO 2 ESTABLISHMENT
5! Resnondemt

 

ANNEX § TO ORDER DATED 20 DECEMBER 2016

 

29
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 89 of 200

ANNEX V

Certificate on judgnienis and court settemenis referred to ist Aniislos 84 and 58 of the Canvantion en jurisdiction and ihe

recognition and enforcement of judgments in civil and commercial matters

1. State of origin: Usted Kingdore (England andi Wales}

2. Gouilor cornpetent authorily issuing the certificate

21. Namo: the High Gaurt of Justice

Stranc, Londar Weer 2b},

2.2. Address: Royal Courts of Justice, St

2.3. Tal faxie-mail: +4426 7947 6000

3. Court which delivered the Judgment

3.1. Type of court: Fantily Cart

3.2. Place of cour: Royal Courts of Justice, London

4, Judgment

44. Date 14 December 2014

4.2. Reference number: FDi3M05340

4.3. The parties ta ihe fucigment

4.3.4, Name of plaintiff (Applicant): Tatiana Mikhailovna Akhimedova

4.3.2, Name of defendant (Respordent} Farkhad Temiuv Ggly Akhimedav

44.3.3. Mame(s) of other parties, if any:

Weoublade Limited (Cyprus) Second Responcont]

Coior thvestnent SA (Paranal [Third Respondent

Guho | Establishment (Liechtenstein) |Fourtit Respondent

Qube 2 Established (Liechtenstein) [Fifth Respondent}

4,4, Date of service of tho dacument instituting the preceadings where judgment was given in default of appearance:
Served on DefendantRespondant on 23 Ucceniber 2013 (& he subruitted to the iuvisdietion on 18 June 2075)
Served on Secor Respondent on 25 Octover 2016 and 8 November 2076

Page Lata

co
c>
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 90 of 200

Served on Third Respondent an 28 October 2016 and 3 Noveniber 2036
Served on (he Fourth Reepordent an 25 October 2676 and & Novemnboy 2076
Served on ihe FIRh Respondent on 28 October 2046 and § November 2046
4.5. Toxtof Ihe judgment a3 annexed lo ibis certificate

Akfachea

5. Names of parties ty whom legal aid bas been gtanted: not appligahie

The judgment is eniurceable in tie Staic of origin (Article 38/58 of the Convention) against!
Name: Fertchacd Temur Oufy Aklunedoy

Woodlbladle Lintted

Cofor Investinent §.4

Qube ‘| Establishment

Gubo 2 Establishment

Done al Royal Courts of Justice, Lonclon, on 20 December 2016

Slonature and/or stamp: .
. we
Wins AQ oe | 2

Sree

et

Page 2 of 2

 

31
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 91 of 200

ABNER ¥

Cerliltgate on judgmenis end court sollloments ieferred lin Anicies &4 and 84 ol the Convention on junsdiclion and the

recogaition and enforcamers, of Judgments in elvi and commercial matiers

1, Slate of ofglat United Kinggom (Engiend and Wales)

2, Court of competent authorily issuing the ceriilicate

2,1, Name: the High Court of Justice

2.2, Addiess: Family Olvision, Aayal Courts of Justlee, Strand, Lontion WG2A ale

2.3, Tel faxfe-mialk +4420 7947 7161

re). familyhigncoun@ hmets.qst.qov.uk

3, Gourt whish delivered the Judgment

4.1, Type of courk Farnfly Court

3.2, Plaeo of cour Family Glvisien, Royal Gourks of Juaticas, Strand, London Wee A abt
4, Judgment and order

4.1, Date Judgments dated 15 Cerenber 2016 & 20 Dacombay 2078 (order datart 2 Deceinb:
4,2, Flelarence number: FOISDGS340

4.8, The parlies to the Judgment

4.4/1, Name of plaintiff Applicant: Tatiana Mikhaltovna Akhmedova

4.0.2, Namo of defexdant (Reapondent}: Farkhad ‘Temur Ogly Aldunedoy

4,4,3. Name(s) of other parlies, if apy:

Woodbiade Lindled (Cyprus) [Sevond Respondany)

Cotor Invesiment SA (Panama) (Third Mospondent]

Qube 1 Eslabishment (Liechtenstein) {Fourth Respondent)

Qnho 2 Establishment Wiechtensteln} [Fah Respondent]

4.4, Balo of garvina of the document instiluilng [he proceedings where judgment was given In default of appearance:
Served on Defendant/Respondent on 23 Decemiser 2013 (& he submilted to the Jurisdiction on 18 June 2078)

Served on Second Respendant on 25 Getober 2016 and 6 November 2076

Page L of 2

 

 

we
ho
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 92 of 200

Served on Third Rospontient of 26 Ocleber 2016 and 8 Navember 2016
Served onthe Fourth Respondent on 25 October 2015 and @ Noversber 2016
Served on Ihe Fh Respondent on 26 Oclober 2015 and 8 Novernber 2016

4.5. Text of the judomeat a5 annexed to this cerlillcale

AMiached

5, Names of partles Io whont legal atl has been granted not applicable

The judgnentis entoregable In the State of origin (Article 38/56 of (he Convention) auainst:
Name: Farkhad Tamur Ogly akiinieday
Woodblade United

Cotor invest ment SA

GQubo 7 Esiadllshinent

 

Qubo 2 Establishinent

Done at Royal Céuria of Justice, Strand, London WC2A 2Li., en 29 December 2018 aid smended on 3 January 2017

Signature andjor stamp:

 

Page 2 of 2

 

33
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 93 of 200

IN THE ROG COURT OF JUSTICE
ISILON

   

CASTE NO), ED ESMGS340

BEYTWEION:

TATIANA MUISHAILOVNA ARHMEROVA
Appliesnt
~ and —

FARKHAD TEMUR OGLY AKHIMEDOV
Respandemi
WOOLBLADE Th
COTOR INVES'IMENT SA
a '  OUBO 1 ESTABLISHMENT
i 4" Respondent
QUBO 2 ESTABLISHMENT

5'" Respondent

 

ANNEX 6 T0 ORDER DATED 20 DECEMBER 2016

 

34
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 94 of 200

EXTRACT FROM A DEeCISON/COURT SETTLEMENT IN MATICERS RBLATING

TO MAINTENANCE
OBLIGATIONS SUBYIUCE TO PROCEEDINGS FOR RECOGNITION ANIA
DECLARATION OF

ENFORCEABILILY

(Anticle 28 and Article 75(2) of Council Regulation (HC) No 4/2009 of 18 December 2008 on

purisdiction,

applicable law, recognition and enforcement of decisioas and cooperation in matlers relating
fo maintenance

obligations (1))

IMPORTANT

‘To be issued by the court of origin
To be issued only if the decision ov court settlement is enforceable im the Member State

of oxigin
MenGow only information which i is given in the decision or court settlement ar of which

the court aff
origin has been wade ayare

L. Nature of the document

Decision
Date and seference number; 20 DECBMBER 2016

ED13D05340

2. Comrt of origin
2.1, Name; TOE HGH COURT OF JUSTICE (FAMILY DIVISION).

2.2, Address: ROYAL COURTS OF JOSTICE, STRAND, LONDON WC2A 2LL
2.2.1, Street and nombe:/PO box: STRAND

2.2.2, Place and postal code: LONDON WCZA 2LE

2.2.5, Member State: UNITED KINGDOM

2.3. Telephone/Fax/E-mail: +4420 7947 6000

ADMINSTRATTIVECOURTOFFICE, GENERA LOFFICH@HUMCTS _X.GSLGOV.UE
3, Claimant

3.1. Person A ;
3.1.1. Surname and given names): TATISNA MIRHATLOVNA AKHMEDOVA i

3.1.2. Date (<ldinmn/pyyy) and place of bitth: 26 JULY 1972 RUDAPEST, HUNGARY

(**) Ff the decision/court settlement concerns more than three claimants or three defendants
attach an additional sheet.
* 31,3, Identity number or social security number:

3.1.4, Address:
3.1.4.1, Street and nunber/PO box: SOMERTON HOUSE, ST.GECRGE'S HILL

3.1.4.2, Place and postal code: WEYBRIDGE, SURREY KT13 ONR
3.14.3, Countey: UNITED KINGDOM

3.1.5, Has benefited from

3.1.5.1. legal aid:

NO

3.1.5.2, excmption from costs and expenses:

NO
3.1.5.3. free proceedings before an administzative authority listed in Annex X of Regulation

(EC) No 4/2009:
NO

Page i of 4
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 95 of 200

4, iDefendané(s) CC) .

4,1, Respondent
4.1.J. Surname aud given name(s): FARK HAD TRMUR OGLY AKHMEDOV

41.2, Date (dd/mm/yyyy) and place of birth: 15 SEPTEMBER 1955, AZERBAUTAN

4.4.5, Identity number or sccial secrnity number:.

4.1.4. Adelress:

4141 Strect and munber/PO box: .... 17 MIRZA SHAR STREBT, OLD CITY

4.1.4.2, Place and postal code: BAKU AZA005

4,1.4.3, Country: AZERBATAN

(**) If the decision/court settlement concerns more than three claimants or three defendants,
allach an additional sheet.

4.1.5, Bas benefited from

4.1.5.1, legal aid:

NO

4.15.2. exemption from costs and expenses:

NO ;

4.1.5.3, free proceedings before an adwinistrative authority listed in Annex X of Regulation
(BC) No 4/2009:

NO

4.2. Second Respondent

4.2.1, Sumame and given name(s): WOODBLADE LIMITED

4.2.2, Date (ddjimma/yyyy) and place of birth: COMPANY REGISTERED IN CYPRUS. ....

A.2.3, Identity aumber or social security number:,

4.2.4, Address:
4,24, 1. Street and number/PO box: PATRICIAN CHAMBERS, 332 AGIOU ANDREOU

STREET 3035 ,
4.2.4.2, Place and pastal code: LIMASSOL PO BOX545443

42.43, County: CYPRUS

4,2.5, Has benefited from

4.2.5.1. legal aid: NO

4.2.0.2. exemption from costs and expenses:

NO

4.2.5.3. tree proccedings before an administrative authority Hsied in Annex X of Regulation
(EC) No 4/2009:

NO

4.5, Third Respondent

43.1. Surnanie and given name(s}: COTOR INVESTMENT SA

4.3.2, Date (ddinm/yyyy) and place of birth: COMPANY R3GISTERED IN PANAMA.
4.3.3, Identity mumber or social security number:

4.3.4, Address:
4.3.4.1. Street and number/PO hos: C/O ANZOLA ROBLES & ASODIADOS, CREDITCOFH

BANK PLAZA, 26TH FLOOR, NICANOR DE OBARRIO AVENUE, 507TH STREET
4.3.4.2. Place and postal code: . . PO BOX 0832-2325, PANAMA CITY

43.4.3. Country: REPUBLIC OF PANAMA.

4.3.5. Tas benefited from

4.3.5.1. legal aid:

NO

4.3.5.2, exemption from cosis and expenses:

NO

Page 2 of 4

ao
Cry
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 96 of 200

Person for whom maintenance is awed:

5.2.1.2. Amouni fo be paid in one sun
Due date: 4PM ON 6 JANUARY 2017

Amount: £224,430, 508

9.2.2.6, fnterest (if specified in the decision/court seitlement)

If the maintenance claim is subject to interest, plezise indicate the rate: 8% PER APINUM
Interest due as fron: 06/01/2017 (dclhnm/yyyy)

5.3. Cosis and expenses

The deciskon/cowrt settlement provides that
FARRHAD AKHMEDOYV, COTOR INVESTMENT SA, QUBO 1 ESTABLISHMENT

AND OUBO 2 ESTABLISHMENT raust pay the sum of £1,096,971
io: TATIANA AK AMEDOVA

Done at: THE ROVAL COURTS OF JUSTICE, LONDON on 26/12/2016
(dd/mn/yyyy) ,

Siguature and/or stamp of fhe court of ovight:

Cow.

 

Page 4 of 4

37
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 97 of 200

EN THE WUGH, COURT GF JUSRICE
NAMILY IDEVISION
CASE NO. WDUSDOS S40

BETWEEN:

TATIANA MIKUALLOVAA AIRHMEBOVA

~ and --

FARKIAD TEMUR OGLY AKMMOIRDOV
WOODREADI UID

2 Respondent
COVTOR INVESTMENT SA

2" Respondent
OURO 1 ESTABLISHMENT

4" Respondent
QUBO 2 ESTABLISHMENT

5" Respandext

ANNEX 7 TO ORDER DATED 20 DECEMBER 2016

 

Qo
co
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 98 of 200

CERTHICATE CONCERNING A JUDGMENT IN CIVIL AND COMMIBRCIAL
MATTRIRS

Article 53 of Regulation (M1) No 1215/2012 of the Furopean Parliament and of the Council
on juristiction and the xecognition and enforcement of judgments in civil and commercial

matters

i. Court of origin
Li. Name: THE HIGH COURT OF JUSTICE (FAMILY DIV ISLON).

1.2, Address: ROYAL COURTS OF JUSTICE, STRAND, LONDON WC2A, 21,
1.2.1. Street and munber/PO box: STRAND

1.2.2. Place and postal code: LONDON WC24 2LL

1.2.3, Member State: UNITED KINGDOM

1.3. Telephone/Fax/f-mail: +4420 7947 6000
ADMINS PRATIVECOURTOFFICH, GENERA LOFEICB@HMCTS.X.GSLGOV, UR

2. Claimant
2.1. Surname and given name(s): TATIANA MIKHAILOVNA AKHMEDOVA

2,2 Identification number (if applicable and available)
2.3 Date (ddjmm/yyyy) and place of birth: 26/07/1972 BUDAPEST, HUNGARY

2.4, Address:
2A. Street and mmber/PO box: SOMERTON HOUSE, ST.GEORGE'S HILL

24,2, Place and postal code: WEYBRIDGE, SURREY KT13 ONR
24,3, Country: UNITED KINGDOM
2.9 Email (if available)

3. Defendznifs)

Respondent ;
3.1.1, Sumame and given name(s);FARKHAD TEMUR OGLY AKHMEDOV

3.1.2 Tdentification number (if epplicable and available)
3.1.3. Date (delimmy/yyyy) and place of birth: 15/09/1955, AZERBAIAN

3.1.4. Address:
LT MIRZA SHA STREET, OLD CITY

3.1.4.2. Place and postal code: BAKU AZ1095
3.1.4.3, Country: AZERBAU AN
3,15 Email (favailable): fa@F-ta.net

Second Respondent
3.2.1, Surname and given neme(s) / name of company or organisation: WOODBLADE

LIMITED
3.2.2 fdentification number (# applicable and ayailable)

3.2.4, Address:
3.2.4.1, Street and number/PO box; PATRICIAN CHAMBERS, 332 AGIOU ANDREOU

STREET 3035
3.2.4.2, Place and postal code: LIMASSOL PO BOX545443

3.2.4.3, Country: CYPRUS
3.2.5 Email Gf available): fta@f-ta.net

Page t of 4

39
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 99 of 200

Third Respondent
3.3.1, Surname and given name(s} / name of company or organisation: COTOR

INVESTMENT SA
3.3.2 \denificntion aumber (if applicable and if available)
3.3.3. Date (ddjmea/yyyy) and place of birth: COMPANY REGISTERED IN PANAMA

3.3.4, Adaress:
3.3.4.1. Street and mumbexfPO box: C/O ANZOLA ROBLES & ASODIADOS, CREGIFCORP
BANK PLAZA, 26TH FLOOR, NICANOR DE QBARRIO AVENUE, SOTH STREET

3.3.4.2. Place and postal code: .. PO BOX 0832-2325, PANAMA CITY

3.3.4.3, Country; REPUBLIC OF PANAMA

3.3.5 Tonal Gf available): fta@f-tanet

Fourth Respondent
3.4.1, Sumamne and given name(s) / name of company or organisation: QUBO 1

23 TABLISHMENT

34.2 Identification number (if applicable and if available): 0002.532,78 1-9

34.3, Date (ddfmua/yyyy) and place of birth: LIRCHTENSTHIN ANSTALT REGISTBRED
21 OCTOBER 2016

3.4.4. Adetiess:
3.4.4.1, Street and nember/PO box: WALPART TRUST, ZOLLSTRASSE 2

3.4.4.2. Place anc postal cede: 9490 VADUZ,

3.4.4.3. Country: FIECHTENSTEIN

3.4.5 Email Gf available): la@l-ta.net

lifth Respondent

3.5.4, Simame and given name(s) /name of company or organisation: QUBO 2
RSTABLISHMENT

3.5.2 Identification number (if applicable and if available); 0002.532.775-5

3.5.3, Date. (ddimm/yypy) and place of birth: LIECHTUNSTEIN ANSTALT REGISTERED
21 OCTORER 2016

3.3.4. Address:

3.5.41. Street and number/PO box: WALPART TRUST, ZOLLSTRASSE 2
3.5.4.2. Place and postal cade: 9490 VADUZ

3.4.4.3, Country: LIBCHTENSTBIN

3.5.5 Email (if available): fta@éta.net

& TES UDGOMENT
4] Date of the judemonl: 15/12/2016 & 20/22/2016

4,2 Reference number of the jacment: 41305340 / [2016] BWHC 3234 (Fam)

4.3 ‘The judgment was giver in default of appearance:
43.2 EG ~ please indicate the date on which the document instituling the proceedings was

served on the defendant:

Pape 2 of 4

fs
o
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 100 of 200

Served on Defendant/Respondent on 23 December 2013 (& he submitted to the jnrisdiation
on L8 fune 2015 but did not attend the final hearing or provide fnencial disclosure ~- please
see Judements)

Served on Second Respondent on 25 October 2026 and 8 November 2015
Served on Third Respondent on 25 October 2016 and 8 November 2016
Sexved on the Fourth Respondent on 25 October 2016 and 8 November 2016
Served on the Fifth Respondent on 25 October 2016 and 8 November 2016

4.4 The Judgment is enforceable in the Member State of origin without any fucther
conditions having to be met:
4.1 YES ON 20/12/2016

4.5 Asatthe date of issue of th certificate, the judgment has been served on the
defendant(s):

4.5.2 Not fo the knowledge of the court
4.6 ‘Terms of Judgment and interest

4.6.1 Judgment on a monetary claim

4,6.1.1 Short description of the subject-matter of the case: FINANCIAL RELIEF ON
DIVORCE

4.6.1.2 The court-has ordered:
PARKUTAD AKHMEDOV, COTOR INVESTMENT SA, GUBO 1 BSTABLISHIMEN?T

AND QUEO 2 ESTABLISHMENT to make payment to TATIANA AKHMEDOVA

if more than one person has been held Itable for one and the same claim, the

4.61.21
whole amount may be collected from any one of them:

46.1211 ‘YES

4.6.1.3 POUNDS STERLING (GBP)

4.6.1.4 Principal ameunt

4.6.1.4.4 Amount to be paid dn one summ: £350,000,000 (of which £224,430,508
amounls lo mazntenaree) by 4po1 on 06/01/2017

4.6,1.5.1 Enterest:

Pape 3 of 4

41
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 101 of 200

4Q1.5.0.2  SPECTIRD IN THE JUDGMENY AS FOLLOWS: 8% PHR ANNUM

PROM 16/01/2007

Aa Costs

ATL POUNDS STERLING (GBP)

AAA ‘The FoHowring pe -tson(s) against whom enforcement is sought has/have been
ordei ved to bear ¢ th a costs:

47.2.1 Sumame and given name(s) / name of company or organisation: FARKHAD
ARBIMEDOY, COTOR INVESTMENT SA, QUBO 1 ESTABLISHMENT
AND OUSQO 2 ESTABLISHMENT

AW2.2 Ifmove than one person Las been ordered to bear the costs, the whole ATAOUIUE

may be collected from aay one of them:
47221 ‘Yos
473 The cosis of which recovery is songht are as follows:

4.73.3 Liability for the costs has been. determined in the judgment and the exact
amounts are as follows: £1,696,971

AIBA Conrt fees: £850
4733.2 Lawyers fees £1,096,121
47d Interest on costs
ANTAL Kate: 8%

4742.2.)  fnterest due from 06/01/2017 UNTIL PAYMENT

Done at: THE ROVAT, COURTS OF JUSTICH, LONDON on 20/12/2016
(dd/mn/y yyy)

Signiiare and/or sianyp of the court of avieia:

 

Page 4 of 4

=
Ba
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 102 of 200

 

EXHIBIT 3

|

439303256 v1
Order

 

No. FD13D05340

IN THE HIGH COURT OF JUSTICE
SITTING IN THE CENTRAL CRIMINAL COURT

BEFORE THE HONOURALE MR JUSTICE HADDON-CAVE ON 21" MARCH 2018,
SITTING IN OPEN COURT

Upon the Applicant's application notice dated 28" February 2018

BEFORE THE HON. MR JUSTICE HADDON-CAVE ON 21° MARCHE 2018, SITTING IN
OPEN COURT

PARTIES:

The Applicant is Tatiana Mikhailovna Akhmedova and is represented by Dakis Hagen QC and
Andrew Holden.

The First Respondent is Farkhad 'Teimur Ogly Akhmedov and is unrepresented.

The Second Respondent is Woodblade Limited, a company registered in Cyprus, of which the
First Respondent is the only director and is unrepresented.

The Third Respondent is Cotor Investment SA, a company registered in Panama and is
unrepresented.

The Fourth Respondent is Qubo 1 and the Fifth Respondent is Qubo 2, and they are
unrepresented,

The Sixth Respondent is Straight Establishment, a Liechtenstein Anstalt (an establishment formed
under the Principality of Liechtenstein) and is unrepresented.

The Seventh Respondent is Avenger Assets Corporation, a company registered in Panama and is
unrepresented.

IT IS DECLARED THAT:

1. The Sixth Respondent is the alter ego of the First Respondent, alternatively his privy, and
through the First Respondent has submitted to the court’s jurisdiction,

2. The Sixth Respondent is the First Respondent's nominee and the assets held and
previously heid in the name of the Sixth Respondent belong beneficially to the First
Respondent,

Please address all communications for the Court The Family Division of the High Court, Mezzanine, Queen’s Building,

Royal Cours of Justice, Strand, London WC2A 2LL quoting the number is the top right hand corner of this form. The Court
Office is open between 10.00 aim. and 4.30 pan, on Mondays to Fridays.

TOSIe D264
Case 5:20-mc-01099-JKP-RBF Document 1 Filed 09/14/20 Page 104 of 200

Without prejudice to the generality of paragraph 2, the vessel known as “LUNA” with
IMO No. IMO-1010222, which is currently registered with the Office of the Maritime
Adminisirator of the Republic of the Marshall Islands with Certificate of Registry No.
5817-PY in the name of Sixth Respondent (the “Vessel”) is held by the Sixth Respondent
absolutely for the First Respondent.

The Seventh Respondent is the alter ego of the First Respondent, alternatively his privy,
and through the First Respondent has submitted to the court’s jurisdiction.

The Seventh Respondent is the First Respondent's nominee and the assets held and
previously held in the name of the Seventh Respondent belong beneficially to the First
Respondent.

IT IS ORDERED THAT:-

6.

7.

10.

11,

12.

The Sixth and Seventh Respondents are joined to the proceedings forthwith.
The corporate veil of the Sixth Respondent is pierced.

Any actual or purported disposition of any interest in the Vessel formerly held by the Fifth
Respondent to the Sixth Respondent is set aside under s.37 of the Matrimonial Causes Act
1973 and s.423-5 of the Insolvency Act 1986.

The Vessel be transferred into the Applicant’s name under 8.24(1) of the Matrimonial
Causes Act 1973 and s.423(2) and 425(1)(a) of the Insolvency Act 1986 such that she
holds absolute beneficial title to the Vessel, and that the Sixth Respondent and the First
Respondent do effect ali necessary steps and formalities for the proper vesting of the
Vessel in, and the transfer of such title to, the Applicant.

and it is DECLARED that with immediate effect the Applicant is the legal and beneficial
owner of the Vessel,

In the event that the foregoing transfer of title is not effected within 7 days of this order,
the Sixth Respondent do pay a liquidated cash sum to the Applicant representing the
capital value of the Vessel, namely $487,278,000 (FOUR HUNDRED EIGHTY SEVEN
MILLION TWO HUNDRED SEVENTY EIGHT THOUSAND US DOLLARS) or its
sterling equivalent of £346,600,841 (THREE HUNDRED FORTY SIX MILLION SIX
HUNDRED THOUSAND EIGHT HUNDRED AND FORTY ONE POUNDS
STERLING) under s.423(2) and 425(1}(d) of the Insolvency Act 1986 (at a rate of
USD:GBP 1:0.711; source: Financial Times, 20 March 2018).

The transfer of 260,000,000 (TWO HUNDRED SIXTY MILLION EUROS) by the First
Respondent to the Seventh Respondent on 15 December 2014 is set aside under s.423-5 of
the Insolvency Act 1986.

The Seventh Respondent do pay a liquidated cash sum of 260,000,000 (TWO
HUNDRED SIXTY MILLION EUROS) or iis sterling equivalent of £228,085,369
(TWO HUNDRED TWENTY EIGHT MILLION EIGHTY FIVE THOUSAND THREE

Please address al! communications tor the Court The Family Division of the High Count, 1" Mezzanine, Queen’s Building,
Royal Coutts of Justice, Sirand, London WC2A 2LL quoting the aumber in the top right hand corner of this form. ‘The Court
Office is open between 16,00 a.m, and 4.30 p.m. on Mondays to Fridays,

rosie

1264
Case 5:20-mc-01099-JKP-RBF Document 1 Filed 09/14/20 Page 105 of 200

HUNDRED SIXTY NINE POUNDS STERLING) to the Applicant under s.425(1)(d) of
the Insolvency Act 1986 (at a rate of EUR:GBP 1:0.877; source: Financial Times, 20
March 2018),

13. The Sixth and Seventh Respondents are jointly and severally liable for the payment of the
lump sum payable pursuant to the Order of the Honourable Mr Justice Haddon-Cave dated
20 December 2016, up to (he amounts set out at paragraphs 10 and 12, such that:

(i) payment of the sums payable pursuant to paragraphs 8 and 10 above shall reduce
pro tanto the amount of the lump sum outstanding under that Order; and

(i) reduction of the lump sum below the amounts set oul at paragraphs 8 and 10 above
shall reduce pro tanto the amounts payable as set out at those paragraphs.

14. The freezing injunction granted on 20 December 2016 and continued on 12 January 2017
be varied pending further order:

(i) Such that it is extended to the Sixth and Seventh Respondents; and

(ii) ‘In particular, to prohibit further removal, disposal, charging, and/or diminution of
the value of the Vessel.

15. The Applicant's service of this application by the alternative methods set out below is
valid service and is deemed to have taken place on 5 March 2018 in each case:

(a) On the First Respondent:

@ By WhatsApp on +994 50 211 64 455.

(ii) By registered post to the First Respondent's son's residential address at 100
Knightsbridge, Apartment C 7.1, London SW1X 7LI.

(iii) By email to asr79@bk.ru being the email address of the First Respondent's
personal secretary.

Giv) By courier to the First Respondent's office address at Bld 1H, 9 Solyanka
Street, Moscow, 109028, Russia.

(b) On the Fifth Respondent:

) By registered post to its registered agent, WalPart Trust Registered,
Zollstrasse 2, 9490 Vaduz, Liechtenstein

Git) By email to maik@walchschurti.net

Gii) By email to mail@walpart.net

Please address all communications for the Court The Family Division of the High Court, 1° Mezzanine, Queen’s Building,
Royal Courts of Fustice, Strand, London WC2A 2LL quoting the number in the top right hand corner of this form. The Court

Office is open between 10.00 aim. and 4.30 p.m. on Mondays lo Fridays.
rosic D264
Case 5:20-mc-01099-JKP-RBF Document 1 Filed 09/14/20 Page 106 of 200

(c) On the Sixth Respondent:

(i) By registered post to its registered agent, Counselor Trust Registered,
ZOllstrasse 2, 9490 Vaduz, Liechtenstein

(ii) By email to mail(@walchschurti.net

(ui) By email to mail@walpart.net

(d) On the Seventh Respondent:

(i) By registered post to the address of the registered agent, Anzola Robles &
Asociados, Credicorp Bank Plaza, 26" floor, Nicanor De obarrio Avenue,
50" Street, PO Box 0832 2325, Panama City, Republic of Panama;

(ii) By email to info@anzolaw.net.

16. The Applicant has permission to serve this Order and any other documents in these
proceedings by the alternative methods referred to in paragraph15 above, and such service
will be deemed to take place i) in the case of registered post, on the date on which the
documents are delivered and ii) in the case of email or WhatsApp, the date on which the
email or WhatsApp (as the case may be) is sent.

17. The costs of this application be paid on the indemnity basis by the First Respondent and/or
the Sixth Respondent and/or the Seventh Respondent with joint and several liability, such
costs summarily assessed in the sum of £141,284.20.

Dated: This 21" March 2018

ca

 

Please address all communications for the Court The Family Division of the High Court, 1° Mezzanine, Queen's Building,
Royal Courts of Justice, Strand, London WC2A 2LL. quoting the number in the top right hand carner of this form. The Court
Office is open between 10.60 a.m. and 4.30 p.m. on Mondays to Fridays.

rosie D264
Case 5:20-mc-01099-JKP-RBF Document 1 Filed 09/14/20 Page 107 of 200

EXHIBIT 4

#39303256 v1
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 108 of 200

Application notice

If completing this form by hand, please use
black ink and BLOCK CAPITAL
LETTERS and tick the boxes that apply.

 

To be completed by the relevant party

 

Name of court Case No.
THE HIGH COURT FD13D05340
FAMILY DIVISION

 

 

Name of Petitioner/Applicant
TATIANA MIKHAILOVNA AKHMEDOVA

 

Name of Respondent
(1) FARKHAD TEIMUR OGLY AKHMEDOV

 

Names of Co-Respondents (if applicable)
{2} WOODBLADE LIMITED

(3) COTOR INVESTMENT S.A

(4) QUBO 1 ESTABLISHMENT

(5) QUBO 2 ESTABLISHMENT

(6) STRAIGHT ESTABLISHMENT SA

(7) AVENGER ASSETS CORPORATION
{8) COUNSELOR TRUST REG.

(9) SOBALDO ESTABLISHMENT

 

(10) TEMUR AKHMEDOV

 

Solicitors fee account no PBA0088077

 

 

Help with Fees — Ref no (if applicabte)

 

 

H|WI/F ]/- |: ay -

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1. Please state your name or, if you are a solicitor, the name of your firm.

PCB Litigation LLP

2. Are youthe [} Petitioner [7] Applicant [] Respondent ["] Co-Respondent [X~ ] Solicitor

in the main preceedings, or

 

Cl Other?

(H other, please specify}

 

 

if you are a solicitor, whom do you
represent?

 

The Applicant, Tatiana Akhmedova

 

3. What order are you asking the court to make and why?

 

enclosed with this application):

 

For the reasons set out in the seventh witness statement of Anthony John Riem dated 21 July 2020, the
Applicant seeks the following orders (capitalised words carrying the defined terms as defined in the draft order

1. That the Tenth Respondent shall, by 27 July 2020:

 

1339821 v.1

 

 

 
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 109 of 200

 

a)

b)

c)

a)

b)

d)

e)

 

procure that each of his Electronic Devices are delivered up and made available (with unrestricted
access) to Stroz Friedberg Limited, an Aon Company (“Aon”) at Aon’s offices at: The Aon Centre,
The Leadenhall Building, 122 Leadenhall Street, London EC3V 4AN:

provide to Aon and the Applicant a list, verified by statement of truth, of all Cloud Accounts and
Mobile Communication Services used by him since 1 January 2013, identifying the applicable
user-name, e-mail address or telephone number for each such service:

provide to Aon all PIN numbers, user-names, email addresses, combinations, passwords,
security verification codes and any other item or piece of information (including, without limitation,
authorisations to third party service providers) which may be necessary to give access to the
Electronic Devices, Cloud Accounts ar Mobile Communication Services.

2. That without prejudice to the preceding paragraph, the Tenth Respondent shall forthwith take such further
Steps as Acn may require from time to time to obtain effective access to any Electronic Device, Cloud
Account or Mobile Communication Service (including, without limitation, completing any two-factor
authentication, providing any necessary information to access or decrypt any document, answering
questions raised by Aon, and providing his authorisation to third party service providers).

3. That Aon shall act as independent forensic IT experts, and are directed to:

take two forensic images or copies of the data stored on the Electronic Devices, Mobile
Communication Services and Cloud Accounts (insofar as such copies can be made);

examine all Electronic Devices, Mobile Communication Services and Cloud Accounts (or the
images or copies thereof, if they consider suitable) using such non-destructive process as they
consider appropriate in order to:

) assess whether any data which is not readily accessible can be recovered and, if so,
to recover that data;

ii) assess whether it appears to him that relevant data has been deleted and/or
otherwise destroyed on that device or medium and, if so, to assess how and when such
acts took place;

ii) | assess whether the Tenth Respondent's explanation for the loss of data (including
the explanation provided in the Tenth Respondent's N265 Disclosure List dated 17 July
2020) is consistent with their examination of those devices:

as $00N as reasonably practicable, and on a rolling basis, provide a copy of all documents which
contain user-generated material (that is, excluding system files and program files), including
recovered documents, found on all Electronic Devices, Mobile Communication Services and
Cloud Accounts to the Tenth Respondent's solicitors;

as soon as reasonably practicable and in any event by 21 August 2020, prepare an expert report
addressed to the Court setting out:

i} what Electronic Devices, Mobile Communication Services and Cloud Accounts they
have inspected;

ii) the nature and results of the examination set out in sub-paragraph b) above: and

iii) any other matters which they consider material which they have identified in the
course of their investigations.

save in accordance with sub-paragraphs c) and d) above, or with the consent of the Tenth
Respondent and/or pursuant to a further order of the Court, Aon shall keep confidential all data
and information received by them in the performance of this order;

Aon shall return Electronic Devices to the Tenth Respondent as soon as practicable. If Aon
requires to retain any Electronic Device for more than 3 working days, it shall give notice to the

 

1339821 v.1

 
Case 5:20-mc-01099-JKP-RBF Document 1 Filed 09/14/20 Page 110 of 200

 

Applicant and the Tenth Respondent explaining why (and the parties shall have permission to
apply to Court for directions):

g) Aon may make a request in writing to the Court for directions for the purpose of assisting it in
carrying out its functions at any time. Aon shail provide a copy of any such request to the
Applicant and the Tenth Respondent simultaneously with (or before) filing it with the Court, unless
Aon considers that doing so would undermine the purpose of this order (in which case it must
explain why in its request).

4. That Aon’s report shall be provided to the Tenth Respondent’s solicitors, who shall be entitied to redact
the report to the extent that it contains privileged material. The report (as redacted, if appropriate) shall
be provided to the Court and to all other parties within 7 days of it being provided to the Tenth
Respondeni's solicitors.

5. That the Tenth Respondent's solicitors shall, save to the extent that they are satisfied that the documents
have already been searched, undertake appropriate searches of those documents and disclose (with
simultaneous inspection) any documents which are material to these proceedings. Such searches shall
include any reasonable keywords or other parameters which the Applicant notifies to the Tenth
Respondent's solicitors. The Tenth Respondent’s solicitors shall undertake such searches as
expeditiously as reasonably practicable, and provide disclosure on a rolling basis as it becomes available
but not later than 21 days after receipt of the relevant tranche of documents from Aon.

6. That without prejudice to such order as the Court may subsequently make, each of the Applicant and the
Tenth Respondent shall pay 50% of any invoice (or request for payment on account) from Aon for the
purposes of performing this order.

7. Orders as to service of the order.

 

 

 

Please attach a draft copy of the order you are applying for.

4. This application may be considered by a judge on the information you have set out in your
application notice. The judge may make an order on that information, without a hearing. However,
any party who objects to an order made in this way may apply to the court within 7 days of it being
made, for a hearing, at which all parties can attend, when the application will be reconsidered.

Are there any reasons why this application should not be Yes [No
dealt with on paper by a judge?

 

If Yes, please provide details. The application is not suitable for
disposal without a hearing.

 

 

 

5. Are there any reasons why this application should
not be dealt with at a telephone hearing? Yes [] No

 

If Yes, please provide details. The application is not suitable for a
telephone hearing, and should instead
be heard via video conference (such as

 

 

 

 

 

 

 

 

Zoom).
6. How long do you think the hearing will last? hours 0 minutes
[Including pre-reading and Judgment}
Is this estimate agreed by all parties? [] Yes No
7. Give details of any fixed hearing date or period? A return date hearing (relating to

freezing order application by the
Applicant against the Tenth
Respondent) is listed before Mrs
Justice Gwynneth Knowles on 23 July
2020.

 

 

 

1339821 v.1
Case 5:20-mc-01099-JKP-RBF Document 1 Filed 09/14/20 Page 111 of 200

8. Does this application need to be heard by a specific judge/ Yes [] No
level of judge?

 

lf Yes, please enter name/level of judge eed fo Mrs Justice Gwynneth

 

 

 

9. Who should be served with this application?

 

The Tenth Respondent.

 

 

 

10. What information will you be relying on?

the attached statement.
[] the divorce /dissolution/nullity/{judicial) separation petition.

|] the affidavit in support of the divorce / dissolution / nullity / (judicial) separation.

[7] the evidence set out in the box below:

 

(If necessary, please continue on a separate sheet)

 

 

 

1339821 v.1
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 112 of 200

 

Statement of Truth

This section must be completed by the person making this application (referred to in
this section as the ‘Applicant’), or by a solicitor acting for the Applicant.
*delete as appropriate

*[I believe] [the Applicant believes] that the facts stated in this section (and any continuation
sheets) are true.

*] am duly authorised by the Applicant to sign this statement.

 

 

Signed Dated [TD J/ETJ/CL LT]

Applicant(‘s Solicitor)(‘s litigation friend)

 

 

Print full name

 

 

Name of Applicant's
solicitor’s firm

Position or office
heid

(if signing on behalf of
firm or company)

 

 

 

 

Proceedings for contempt of court may be brought against a person who makes or
causes to be made, a false statement in a document verified by a statement of truth.

 

 

 

11. Signature and address details

 

 

Signed CB Cg CLP Dated 2 oj 7 [0 7|¢ 2] 012T0
Applicant's/Solicitor)¢s-titigation friend}

 

 

Position or office held
(if signing on behalf of | Partner
firm or company}

 

 

 

 

 
 

Applicants address to which documents about this
application should be sent:

 

+44 (0) 20 7831 2601

   

 

PCB Litigation LLP

4th Floor, 90 Chancery Lane +44 (0) 20 7404 9435

 

London WC2A 1EU 0038 LDE

 

 

 

 

=) A150.5

 

 

 

Postcode [WC] 2] A] [4] E]U

 

 

 

E-mail ajr@pcblitigation.com; f:@pcblitigation.cam:; akh@pcblitigation.com

 

 

 

1339821 v.1
Case 5:20-mc-01099-JKP-RBF Document 1 Filed 09/14/20 Page 113 of 200

Notice of application — Notes for guidance
Court Staff cannot give out legal advice. If you need information or advice on a legal problem you can contact
Community Legal Advice on 0845 345 4 345 or www.communitylegaladvice.org.uk, or a Citizens Advice
Bureau. Details of your local offices and contact numbers are available on their website

www. citizensadvice.org.uk.

 

Paying the court fee
A court fee is payable depending on the type of
application you are making. For example:

* To apply for leave to issue a divorce petition without a
marriage certificate.

* To apply for an order within existing proceedings.

* To apply for directions to be given by the judge in
existing proceedings.

* To ask for a hearing to be adjourned.

For more information on court fees, please refer to
booklet EX50 — Civil and Family Court fees.

This booklet is available from your local court or on the
internet at hmctsformfinder justice.gov.uk

What if | cannot afford to pay a court fee?

If you cannot afford to pay a court fee, you may be eligible
for help with your court fee in full or in part. The booklet
EX160 Guide - How to apply for help with court fees gives
all the information you need. You can get a copy from any
court office or online at hmctsformfinder.justice.gov.uk

Completing the form

Question 3

Set out what order you are applying for and why; e.g. to
adjourn the hearing because..., to apply for leave to
issue my divorce petition without my marriage certificate
because... etc. If you are applying to vary an existing
order or to re-activate proceedings you should enter the
details here. A draft copy of any order you are applying
for must be attached to your application, The draft
should state the amount of any costs to be paid by the
other party and a brief calculation of how it was arrived
ai.

Question 4 and 5

Most applications will require a hearing and you will be
expected to attend. The court will allocate a hearing date
and time for the application. Please indicate in a
covering letter any dates that you are unavailable to
attend within the next six weeks.

The court will onty deal with the application ‘without a
hearing’ in the following circumstances:

* where all the parties agree to the terms of the order
being asked for;

* where all the parties agree that the court should deal
with the application without a hearing; or

* where the court does not consider that a hearing
would be appropriate.

Telephone hearings are only available in applications
where at least one of the parties involved in the case is
legally represented.

Not all applications will be suitable for a telephone
hearing and the court may refuse your request.

1339821 v.i

Question 6
lf you do not know how long the hearing will take do not
guess, instead leave these boxes blank.

Question 7

If your case has already been allocated a hearing date
or trial period please insert details of those dates in the
box.

Question 8
Enter the details if there is a requirement for your case
to be heard by a specific judge or level of judge.

Question 9
Please indicate in the box provided who you want the
court to send a copy of the application to.

Question 10

in this section please set out the information you want
the court to take into account in support of the
application you are making. If you wish to rely on:

* a witness statement, tick the first box and attach
the statement to the application notice. A witness
statement form is available on request from the
court office.

* a statement of case, tick the second box if you
intend to rely on your particulars of claim or defence
in support of your application.

* written evidence on this form, tick the fourth box
and enter details in the space provided. You must
also complete the statement of truth. Proceedings
for contempt of court may be brought against a
person who signs a statement of truth without an
honest belief in its truth.

Question 11

The application must be signed and dated and your
current address and contact details completed. If you
agree that the court and the other parties may
communicate with you by Document Exchange,
telephone, facsimile or email, please complete the
details.

Before returning your form to the court
Have you:

* signed the form on page 3?

* enclosed the correct fee or an application for fee
remission?

* if you have apptied for your Help with Fees online
please insert your Help with Fees reference number in
the box provided at the top right hand side of this
form

* made sufficient copies of your application and
supporting documentation? You will need to submit
one copy for each party to be served and one copy
for the court.
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 114 of 200

1339821 v.14
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 115 of 200

In the High Court of Justice No: FD13D05340
Family Division

The Matrimonial Causes Act 1973

 

The Senior Courts Act 1981

The Marriage of Tatiana Mikhailovna Akhmedova and Farkhad Teimur Ogly
Akhmedov

AFTER HEARING James Willan and Mark Belshaw for Tatiana Mikhailovna Akhmedova
(the Applicant); and [xxxx] for Temur Akhmedov (the Tenth Respondent).

AND UPON the application of the Applicant by application notice dated 20 July 2020

TO TEMUR AKHMEDOV of Apartment C.07.1, One Hyde Park, 100 Knightsbridge,
London SW1X 7LJ.

 

WARNING:

IF YOU, TEMUR AKHMEDOV, NEGLECT TO OBEY THIS ORDER, YOU MAY
BE HELD TO BE IN CONTEMPT OF COURT AND MAY BE IMPRISONED, FINED
OR HAVE YOUR ASSETS SEIZED.

ANY OTHER PERSON WHO KNOWS OF THIS ORDER AND DOES ANYTHING
WHICH HELPS OR PERMITS TEMUR AKHMEDOV TO BREACH THE TERMS
OF THIS ORDER MAY BE HELD TO BE IN CONTEMPT OF COURT AND MAY
BE IMPRISONED, FINED OR HAVE THEIR ASSETS SEIZED

 

 

 

The Parties to the Proceedings
1. The Applicant is Tatiana Mikhailovna Akhmedova

The First Respondent is Farkhad Teimur Ogly Akhmedov
The Second Respondent is Woodblade Limited

The Third Respondent is Cotor Investments SA

The Fourth Respondent is Qubo | Establishment

The Fifth Respondent is Qubo 2 Establishment

The Sixth Respondent is Straight Establishment

The Seventh Respondent is Avenger Assets Corporation

1339828 v.1
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 116 of 200

The Eighth Respondent is Counselor Trust Reg in its capacity as trustee of the trusts set out
in Part A of Schedule | to the Order of Mrs Justice Knowles dated 15 August 2019

The Ninth Respondent is Sobaldo Establishment in its capacity as trustee of the trusts set
out in Part B of Schedule | to the Order of Mrs Justice Knowles dated 15 August 2019

The Tenth Respondent is Temur Akhmedov

Recitals

2.

By order of Mrs Justice Knowles dated 19 June 2020 (the “Disclosure Order”), as amended
by consent, the Tenth Respondent was required to provide standard disclosure, specific
disclosure and inspection of documents by 17 July 2020 and was also required to provide
responses to the Applicant’s Request for Further Information (the “RFI”). On 17 July 2020,
the Tenth Respondent provided disclosure and responses to the RFI in compliance with the
Disclosure Order. Inspection of a limited number of documents was provided on 17 June
2020, with inspection of the majority of documents being provided on 20 June 2020.

Also on 17 July 2020, the Applicant sought and obtained against the Tenth Respondent an
ex parte without notice Worldwide Freezing Order with ancillary asset disclosure (the
“WFO”), The WFO was served on the Respondent on 17 July 2020 in accordance with
paragraph 39 thereof.

On 20 July 2020, the Applicant applied for an order for delivery up of the Tenth
Respondent’s Electronic Devices, Mobile Communication Services and Cloud Accounts
and for such Electronic Devices, Mobile Communication Services and Cloud Accounts to
be imaged by an independent forensic IT expert with a view to such images being reviewed
by the Tenth Respondent’s solicitors for the purposes of verifying and, if appropriate,
securing compliance with the Tenth Respondent’s obligation to give disclosure in
accordance with the Disclosure Order.

The Judge read the following witness statement:
Seventh witness statement of Anthony John Riem dated 20 July 2020

The Judge accepted the undertakings given by the independent forensic IT expert set out in
Schedule | hereto.

IT 18S ORDERED THAT:

7.

For the purposes of this order, the following definitions shall apply:

“Cloud Accounts” means any remote, internet-based or cloud-based service, including but
not limited to webmail or electronic mail services (such as Outlook, Hotmail, Gmail and
Yahoo), storage and back up services (such as One Drive, iCloud, Google Drive and
Dropbox) and electronic hosting services (such as Rackspace US, Inc) which are currently
or have been used by the Tenth Respondent at any time since 1] January 2013.

“Electronic Devices” means any electronic devices (including without limitation
computers, tablets, PDAs, mobile telephones, servers, external hard-drives and USB
storage devices) within the Tenth Respondent’s possession, power, custody or control

1339828 v.1
Case 5:20-mc-01099-JKP-RBF Document 1 Filed 09/14/20 Page 117 of 200

which are currently or have been used by the Tenth Respondent at any time since | January
2013, and which hold or are capable of storing electronic documents.

“Mobile Communication Services” means any service which provides instant
communication services (such as WhatsApp, iMessage, Signal or Telegraph), which is
currently or has been used by the Tenth Respondent at any time since | J anuary 2013.

8. The Tenth Respondent shall, by 27 July 2020:

a) procure that each of his Electronic Devices are delivered up and made available
(with unrestricted access) to Stroz Friedberg Limited, an Aon Company (“Aon”) at
Aon’s offices at: The Aon Centre, The Leadenhall Building, 122 Leadenhall Street,
London EC3V 4AN;

b} provide to Aon and the Applicant a list, verified by statement of truth, of all Cloud
Accounts and Mobile Communication Services used by him since 1 January 2013,
identifying the applicable user-name, e-mail address or telephone number for each
such service;

c} provide to Aon all PIN numbers, user-names, email addresses, combinations,
passwords, security verification codes and any other item or piece of information
(including, without limitation, authorisations to third party service providers) which
may be necessary to give access to the Electronic Devices, Cloud Accounts or
Mobile Communication Services.

9. Without prejudice to paragraph 8, the Tenth Respondent shall forthwith take such further
steps as Aon may require from time to time to obtain effective access to any Electronic
Device, Cloud Account or Mobile Communication Service (including, without limitation,
completing any two-factor authentication, providing any necessary information to access
or decrypt any document, answering questions raised by Aon, and providing his
authorisation to third party service providers).

10. Aon shall act as independent forensic IT experts and are directed to:

a) take two forensic images or copies of the data stored on the Electronic Devices,
Mobile Communication Services and Cloud Accounts (insofar as such copies can
be made);

b) examine all Electronic Devices, Mobile Communication Services and Cloud
Accounts (or the images or copies thereof, if they consider suitable) using such non-
destructive process as they consider appropriate in order to:

i) assess whether any data which is not readily accessible can be recovered and,
if so, to recover that data;

ii) assess whether it appears to him that relevant data has been deleted and/or
otherwise destroyed on that device or medium and, if so, to assess how and
when such acts took place;

ili) assess whether the Tenth Respondent’s explanation for the loss of data
{including the explanation provided in the Tenth Respondent’s N265

1339828 v.]
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 118 of 200

9)

d)

e)

g}

Disclosure List dated 17 July 2020) is consistent with their examination of
those devices;

as soon as reasonably practicable, and on a rolling basis, provide a copy of all
decuments which contain user-generated material (that is, excluding system files
and program files), including recovered documents, found on all Electronic
Devices, Mobile Communication Services and Cloud Accounts to the Tenth
Respondent’s solicitors;

as soon as reasonably practicable and in any event by 2} August’2020, prepare an
expert report addressed to the Court setting out:

i) what Electronic Devices, Mobile Communication Services and Cloud
Accounts they have inspected;

ii) _ the nature and results of the examination set out in sub-paragraph b) above;
and

ii) any other matters which they consider material which they have identified in
the course of their investigations.

save in accordance with sub-paragraphs c) and d) above, or with the consent of the
Tenth Respondent and/or pursuant to a further order of the Court, Aon shall keep
confidential all data and information received by them in the performance of this
order;

Aon shall return Electronic Devices to the Tenth Respondent as soon as practicable.
If Aon requires to retain any Electronic Device for more than 3 working days, it
shall give notice to the Applicant and the Tenth Respondent explaining why (and
the parties shall have permission to apply to Court for directions);

Aon may make a request in writing to the Court for directions for the purpose of
assisting it in carrying out its functions at any time. Aon shall provide a copy of
any such request to the Applicant and the Tenth Respondent simultaneously with
(or before) filing it with the Court, unless Aon considers that doing so would
undermine the purpose of this order (in which case it must explain why in its
request).

11. Aon’s report shall be provided to the Tenth Respondent’s solicitors, who shall be entitled

12.

to redact the report to the extent that it contains privileged material. The report (as redacted,
if appropriate) shall be provided to the Court and to all other parties within 7 days of it
being provided to the Tenth Respondent’s solicitors.

The Tenth Respondent’s solicitors shall, save to the extent that they are satisfied that the
documents have already been searched, undertake appropriate searches of those documents
and disclose (with simultaneous inspection) any documents which are material to these
proceedings. Such searches shall include any reasonable keywords or other parameters
which the Applicant notifies to the Tenth Respondent’s solicitors. The Tenth Respondent’s
solicitors shail undertake such searches as expeditiously as reasonably practicable, and
provide disclosure on a rolling basis as it becomes available but not later than 21 days after
receipt of the relevant tranche of documents from Aon.

1339828 v.]
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 119 of 200

13. In addition to the activities set out in paragraph 10 above, Aon shall perform such other
functions as may be agreed by the Applicant and the Tenth Respondent or as may be
ordered by the Court.

Costs

14. Without prejudice to such order as the Court may subsequently make, each of the Applicant
and the Tenth Respondent shall pay 50% of any invoice (or request for payment on account)
from Aon for the purposes of performing this order.

15. The costs of this application are [reserved].
Effectiveness of this order

16. This order shall take immediate effect once approved by the Court notwithstanding
that it does not bear the seal of the High Court.

Interpretation of this order

17. A Respondent who is an individual who is ordered not to do something must not do it
himself or in any other way, He must not do it through others acting on his behalf or on his
instructions or with his encouragement.

18. A Respondent which is not an individual which is ordered not to do something must not do
it itself or by its directors, officers, partners, employees or agents or in any other way.

Service of this order

19. The Applicant will serve this order upon the Tenth Respondent as soon as practicable.
20. For the purposes of paragraph 19 above, service shall be made by the following methods:

a) WhatsApp message to the Tenth Respondent’s mobile telephone with number +44
7795 973199 attaching this order and a web link to the other documents referred to
at paragraph 19 above and informin g the Tenth Respondent that the documents have
also been emailed to his solicitors;

b) email to the following email addresses: (i) khyshen@iemail.com; and (ii)
temur(@stecapital net, in each case in the same manner as set out in paragraph 20.8)
above; and

c) email to the Tenth Respondent’s solicitors Hughes Fowler Carruthers at
in. harper(@hiclaw.com and fhughes@éihfclaw.cam, in each case in the same manner
as set out in paragraph 20.a) above.

2]. For the purposes of enforcement of this order pursuant to FPR 7.37.4, personal service of
this order on the Tenth Respondent be dispensed with pursuant to FPR r.37.8 provided that
the Tenth Respondent has been served or notified of this order by any of the methods
permitted by this order (although the service shall be valid even if the documents cannot
successfully be delivered to the email addresses identified in paragraph 20.b) above).

22. The Applicant is not required to serve this order on the First to Ninth Respondents.

1339828 v.1
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 120 of 200

Communications with the court

23, All communications to the court about this order should be sent to the Family Division of
the High Court, 1*' Mezzanine, Queen’s Building, Royal Courts of Justice, Strand, London
WC2A 2LL quoting the number in the top right hand corner of this form.

24. The offices are open between 10 a.m. and 4.30 p.m. Monday to Friday.

Dated: 23:July.2020

1339828 v.]
Case 5:20-mc-01099-JKP-RBF Document 1 Filed 09/14/20 Page 121 of 200

SCHEDULE tf
Undertakings given by Aon as Independent Forensic IT Expert

1. Aon will retain any device delivered to it in its safe keeping until it has made the requisite
copies and returned the device to the Tenth Respondent. Aon shall not permit anyone other
than its officers or employees to have access to the device during the period that it is held
by it.

2. Aon will make two forensic images or copies of the data stored on the Electronic Devices,
Mobile Communication Services and Cloud Accounts (insofar as copies can be made) and
shall retain those copies or images in its safe keeping until further order of the Court.

3. Aon will use its best endeavours to ensure that no damage is done to any Electronic Device,
Mobile Communication Service or Cloud Account, or data contained on the same,

4. Aon will keep confidential all documents, data and information (and copies thereof) which
it obtains in performance of its functions under this order, and shall only use or disclose
such information: (i) for the performance of its functions under this order; (ii) as permitted
by further order of the Court; or (iii) in accordance with an agreement in writing by the
Applicant and the Tenth Respondent (or their respective solicitors).

1339828 v.1
Case 5:20-mc-01099-JKP-RBF Document 1 Filed 09/14/20 Page 122 of 200

EXHIBIT 5

439303256 vl
Case 5:20-mc-01099-JKP-RBF Document 1 Filed 09/14/20 Page 123 of 200

Applicant

AJ Riem

Seventh witness statement
Exhibit AJR-20

20 July 2020

Claim No. FD13D05340

IN THE HIGH COURT OF JUSTICE
FAMILY DIVISION

BETWEEN:
TATIANA AKHMEDOVA

Applicant
And

(1) FARKHAD TEIMUR OGLY AKHMEDOV
(2) WOODBLADE LIMITED
(3) COTOR INVESTMENT SA
(4) QUBO 1 ESTABLISHMENT
(5) QUBO 2 ESTABLISHMENT
(6) STRAIGHT ESTABLISHMENT
(7) AVENGER ASSETS CORPORATION
~ (8) COUNSELOR TRUST REG.
(9) SOBALDO ESTABLISHMENT
(10) TEMUR AKHMEDOV

Respondent

 

SEVENTH WITNESS STATEMENT OF
ANTHONY JOHN RIEM

 

I, ANTHONY JOHN RIEM, a partner at PCB Litigation LLP of 90 Chancery Lane,
London WC2A 1EU SAY as follows:

1. | am a solicitor of the Senior Courts and a partner at the firm PCB Litigation LLP
(*PCB"). | have day-to-day conduct of this matter on behalf of the
Claimant/Applicant Ms Tatiana Akhmedova (“Tatiana”), on whose behalf | am

authorised to make this witness statement.

2. The facts stated in this witness statement are true to the best of my knowledge.
Except where otherwise stated, those facts are within my own knowledge, or derive

from my instructions, advice from foreign counsel or from the documents to which

]
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 124 of 200

refer. Nothing in this witness statement is intended to waive privilege and I am

not authorised by Tatiana to do so.

3. There is now produced a paginated bundle of documents marked “Exhibit AJR-
20° to which | will refer for the purposes of this witness statement. References to

page numbers are to pages of that exhibit.

4. For convenience, and without any discourtesy, | refer to members of the Akhmedov

family by their first names.

5. | make this witness statement in support of an application requiring Temur to
deliver up his electronic devices to an independent forensic IT expert so that an
image can be taken of those devices and that image inspected (the “Delivery Up
Order”). A draft of the Delivery Up Order has been provided to the court.

6. On 17 July 2020, Tatiana obtained an ex parte without notice Worldwide Freezing
Order with ancillary asset disclosure (the “WFO’).

7. Also on 17 July 2020, Temur gave disclosure (but not inspection) of documents,
as required by the order of Knowles J dated 19 June 2020 (the “Disclosure
Order’). Temur's disclosure statement reveals that he has previously held a wide
variety of relevant documents but (on his own case) has systematically destroyed
his documents since January 2018. In fact, aside from his UBS bank statements,
Temur has disclosed only two documents created between April 2016 and today.
Although Temur seeks to justify this destruction as justified by “security reasons’,
it appears likely that such destruction has in fact taken place in order to frustrate
Tatiana’s claims against him. Tatiana therefore seeks relief for the purposes of
enabling an independent forensic IT expert to examine Temur’s electronic devices
and platforms for the purpose of (i) recovering electronic documents, if possible,

and (ii) investigating how, when and what documents have been destroyed.
Temur’s disclosure

8. On 17 July 2020, Temur gave standard disclosure by list (on Form N265) and
specific disclosure in accordance with the Disclosure Order. Temur’s disclosure

consists of:
Case 5:20-mc-01099-JKP-RBF Document 1 Filed 09/14/20 Page 125 of 200

a. 819 emails which span the period of 6 November 2014 to 1 March 2016
(pages 5 to 15), all but one of which were sent to/from or copied to one of
Farkhad’s legal advisors (particularly Mr Kerman, Mr Devlin and/or Ms
Brightman of Kerman & Co and Mr Moore, Mr Unwalla, Ms Mackay and/or
Mr Pidatala of Reed Smith in the UAE).' Initial analysis of the metadata
contained in these emails indicates that they derive from the servers of
Kerman & Co, rather than any of Temur’s devices, accounts or cloud

storage.

b. Heavily redacted bank statements for Temur’s UBS bank account, showing

only the payments received from Farkhad:

c. two emails from October 2013 between Farkhad, Temur and UBS (which
are not in native form, but appear to have been forwarded recently to

Temutr’s solicitors):
d. a power of attorney in favour of Ms Marina Sagadeeva; and
e. a letter from ‘Team Fusion’ dated 6 July 2020.

9. In breach of the Disclosure Order (as varied), Temur did not provide simultaneous
inspection on 17 July 2020, and only provided inspection on 20 July 2020 following

repeated requests to his solicitors.

10. Temur’s disclosure gives rise to serious concerns that he has failed to comply with
his disclosure obligations and/or has systematically destroyed relevant documents,
including in the teeth of these proceedings. | note the following matters in

particular, which are stated by Temur in his Form N265 (pages 1 to 4, at page 3):

a. Leaving aside his UBS bank statements, the power of attorney and the letter
from ‘Team Fusion’, Temur has not disclosed a single contempcraneous
document created after 1 March 2016 (which is the period during which the
Monetary Assets were transferred into Liechtenstein, over US$36 million

was transferred to Temur, and the various dealings with the Moscow

 

' The single email which was not sent to/from or copied to one of Farkhad’s lawyers did contain such
communications earlier in the chain.
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 126 of 200

Property have taken place). Further, the emails he has disclosed up to 1
March 2016 all appear to derive from a partial archive provided to Temur
from Kerman & Co rather than from his own records. The result appears to
be that not a singie one of these earlier documents derives from Temur’s

own records.

b. Temur expressly states that a number of documents which ought to be
disclosed are no longer in his control because they were stored on “mobile
devices, on computers and/or on solid-state drives, to which | no longer
have access by reason that they have been destroyed”. It is also said that
‘Increasingly, since January 2018 on professional advice, | have adopted a
practice of periodically destroying mobile devices and computer storage for
security reasons”. The same is said in respect of communications contained
on “electronic storage”. Accordingly, it appears to be Temur’s case that he
has destroyed virtually every document which is relevant to these

proceedings created since 1 March 2016.

c. It is concerning that Temur has never before drawn Tatiana or the Court's
attention to such “professional advice”, nor has he provided any explanation
for how (if at all) his approach to and implementation of this “professional
advice” changed after he became aware of the present proceedings against
him and, in particular, after he became subject to the express prohibition on
destruction of documents at paragraph 21 of the Order of Knowles J dated
20 January 2020 by which he was joined to these proceedings. The
“professional advice” appears to be from a company called ‘Team Fusion’,
although the only relevant communication from Team Fusion which has
been disclosed is a jetter dated 6 July 2020, apparently produced for the
purposes of these proceedings and to explain why Temur has apparently
been systematically destroying relevant documents since early 2016 (pages
16 to 17).

d. In any event, | suggest that it is implausible to suggest that all of Temur's
documents from March 2016 have, on a regular basis, been completely
obliterated (which appears to follow from the disclosure Temur has given).

This would mean, amongst other things, that Temur has permanently

4
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 127 of 200

deleted all such documents (without keeping any record, even in a secure
environment) and that he cannot retrieve them even for his own legitimate
purposes. | suggest that it is not credible that any person could operate in
a way that means that they have no access to any documents or information

relating to past dealings.

e. Temur also states that “communications were made through messaging
services (Signal or Telegraph) which automatically delete communications
data after a short period of time’. | understand that, in order for these
services to automatically delete such communications, that setting must be
specifically enabled. In other words, Temur would have had to specifically
set up these services in such a way as to automatically delete material. At
the very least, it appears that — even after the commencement of the present
proceedings and the preservation order made by Mrs Justice Knowles on
20 January 2020 - Temur has: (i) failed to disable this feature; and/or (ii)
continued to communicate using a service which he knew would
automatically delete relevant messages. All of Tatiana’s rights in this regard

are reserved.

11.In addition to Temur's express statements that prima facie disclosable documents
have been destroyed, there are further obvious gaps and inconsistencies in his

disclosure, including that:

a. No explanation has been provided for why, if documents have been
systematically destroyed since January 2018, Temur is able to give
disclosure of (i) the two emails from October 2013, and (ii) emails between
6 November 2014 and 1 March 2016 (but not later). It is implausible to
suggest that Temur destroyed more recent documents, but not these
documents which relate to an earlier date period. Based on an initial review
of the documents disclosed by Temur, it appears that the answer may be
that these earlier emails were taken from a partial email archive provided to
him by his father's lawyers (Kerman & Co), although this is not stated
anywhere in Temur’s N265, nor does he say that he carried out a search of

any such archive. If this was the source of the documents, it is also striking
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 128 of 200

that the partial archive appears to stop very suddenly in early 2016, before

the transfers which lie at the heart of Tatiana’s claims against Temur.

b, The emails from October 2013 have been provided as printed versions
rather than in native format, having apparently been forwarded (| assume
recently) to Temur’s solicitors, which suggests that Temur has access to a
source of his emails but which he is unwilling to reveal by providing emails

in native form.

c. The documents disclosed by Ross Henderson (and which Tatiana is entitled
to rely on in these proceedings as if they had been disclosed to her by
Temur) show that Temur was involved in communications at least up until
the transfer of the Monetary Assets into Liechtenstein trusts in late 2016. It
is implausible that Temur does not have such documents in his possession
or control, unless they have been destroyed in breach of his disclosure

obligations.

d. It is similarly implausible to suggest that Temur has no communications
whatsoever which relate to, for example, the property owned by Solyanka
Servis LLC (the “Moscow Property”). The shares in Solyanka Servis LLC
were owned by Temur and those shares (together with the beneficial
interest in the Moscow Property) are at the heart of Tatiana’s claims against
Temur. As the court will be aware, one of the triggers for Tatiana’s
application for the WFO was Temur’s apparent dissipation of the shares in
Solyanka Servis LLC by the execution of a share purchase agreement on
19 May 2020 (the “Termination Agreement’) by his authorised
representative under a power of attorney dated February 2020. It simply
cannot be correct that Temur has no documents relating to the execution of
the Termination Agreement, apart from the relevant power of attorney itself.
For example, at the very least, one would expect that Temur would have
communicated with his agent about the execution of the Termination
Agreement. Even if it is correct that Temur innocently destroyed documents
from January 2018, the most recent steps in relation to the Moscow Property

all took place in 2020 (after Mrs Justice Knowles had ordered preservation
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 129 of 200

of documents in January 2020) and such documents should still be within

Temur’s possession and control.

e. The list of devices searched appears to be incomplete. By way of example
only, Tatiana has informed me that she has known Temur to use around five

computers (if not more) at any one time but only two are listed on the N265,
The Delivery Up Order

12. There ts no doubt that Temur has destroyed relevant documents. He accepts this
in his Form N265, in which he states that he “had” documents in four categories of

documents “but they are no longer in my control”. This includes:

a. documents relating to the ‘investment purpose’, the shares in Solyanka
Servis LLC, and the “relevant issues” as defined in the Order of Mrs Justice

Knowles:

b. documents evidencing communications with Ms Abashkina, Ms _ Irina
Sheheglova, Mrs Rybalko, and representatives of Solyanka Servis LLC and

Sunningdale Ltd;

¢. documents evidencing communications with Mr Kerman/Mr Devlin in

relation to the “relevant issues” as defined; and

d. documents evidencing communications with Walch & Schurti in relation to

the “relevant issues” as defined.

13. These documents are self-evidently likely to be significant to the issues in these
proceedings. They include communications with the key individuals involved in

transfers of the Monetary Assets and the Moscow Property.

14. Whether or not Temur’s destruction of documents was improper, | suggest that it
is important that all possible steps be taken to recover these documents if possible.
| am advised by the proposed expert, Stroz Friedberg Ltd, now an Aon Company
("Aon"), that — even when steps have been taken to destroy electronic documents
— certain forensic techniques may be used to recover the documents themselves

or information about them. Given that: (i) this is a claim of significant value
Case 5:20-mc-01099-JKP-RBF Document 1 Filed 09/14/20 Page 130 of 200

15.

16.

17.

18.

involving serious allegations; (ii) Temur held documents which are self-evidentiy
relevant and potentially very important: (iif) Temur claims to have destroyed
virtually every relevant document since March 2016; and (iv) the concerns about
Temur’s conduct, as identified in the context of the WFO, it is appropriate that steps

be taken by an independent expert to seek to recover these documents.

Moreover, for the reasons given above, there is strong reason to believe that
Temur has deliberately destroyed documents in order to conceal his wrongdoing.
| suggest that this not only justifies taking all possible steps to recover the
documents which have been destroyed, but also justifies an independent IT expert
analysing the devices in order to explain to the Court (insofar as possible) how and
when the data came to be destroyed. For example, the Court may well be more
willing to draw adverse inferences if it concludes that documents have been
destroyed since the commencement of these proceedings than if they were (as

Temur claims) destroyed in 2018.

Further, there is a real risk that Temur will fail to comply with the asset and other
disclosure requirements of the WFO, which justifies steps being taken to ensure
that forensic images of his devices are obtained now so that, if Temur fails to
provide information in accordance with this Court's orders, the Court can (if it sees

fit) order that the information be obtained from the images of those devices.

In the circumstances, Tatiana seeks an order requiring Temur to deliver up his
electronic devices and to provide access to his document storage platforms to Aon
and for Aon to be directed to take forensic images or copies of the data on those
devices/platforms. This will then allow Aon to seek to retrieve any deleted
documents, which can then be provided to Temur's solicitors for review and
disclosure of relevant documents and information in accordance with Temur’s
disclosure obligations, both under the Disclosure Order and under the WFO. Kt will
also enable Aon to provide an independent report to the court explaining what it
has been able to identify about how, when and what documents have been

destroyed.

| understand that the court has the power to grant such an order to ensure that

previous orders for disclosure have been complied with, and to confirm whether
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 131 of 200

documents said to have been irretrievably destroyed can in fact be retrieved. |
believe that the court has the same power to ensure that the asset disclosure
provisions of a freezing order are complied with. Accordingly, and for the reasons
set out above, amongst others, | invite the court to grant the Delivery Up Order in

the form of the draft order provided to the court.
The Proposed Independent Expert

19. The independent IT expert that Tatiana proposes be appointed is Stroz Friedberg
Ltd, an Aon company (which | refer to as “Aon”), with the following individuals
having conduct of this matter: Alex Campbell and Amy Francis. | understand that
Aon is a company specialising in, amongst other things, digital forensics and
investigations. | exhibit a copy of the CVs for Mr Campbell and Ms Francis (pages
18 to 19 and 20 to 21 respectively) and note that they each have specific expertise
in conducting forensic acquisitions, investigations and analysis, as well as
experience working on high-profile and substantial international and domestic

cases.

20. The steps which will be taken by Aon depend on the devices delivered to them and
the platforms to which they are provided access. However, | am advised by Aon

that, in general terms, they will take the following steps:

a. The expert will take two forensic images of electronic devices. This is a non-
destructive process by which the expert obtains, using specialist forensic
software and hardware, an exact copy of all the data stored on an electronic
device (including data which is designated on the device as “deleted’).
Depending on the amount of data stored, this process normally takes up to
several hours. Having taken this image, Aon would then return the device

as it would have a forensically identical copies in its possession.

b. The expert will then, using a copy of the forensic image, undertake a number
of processes (using specialist forensic software and expert examination) to
attempt to recover any “deleted” data. The expert may be able to recover

deleted documents in full or in part (fragments).
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 132 of 200

¢. The expert would also analyse the information on the device, including log
files and system files, to understand (insofar as possible) how, when and

what has been destroyed on the device.

d. As regards cloud storage and hosted emails, the expert would seek to obtain
two full copies of all data available. How this is done and what can be
obtained will depend on the service being used and its configuration. Again,
the experts would examine the data copied to understanding (insofar as

possible) how, when and what has been destroyed on the service.

e. The steps taken would not involve altering or destroying data held on
Temur's devices or platforms, as the experts would work on copies taken.
(The only exception is that the process of accessing a platform may result
in that access being recorded in the cloud platform’s logs and records, but

this will not affect the integrity of the data itself.)

f. In order to access the devices and platforms, the expert will require Temur
to provide relevant usernames, passwords, authentication and

authorisations.

g. Aon is able to, and will, keep confidential all information it obtains, and will

only provide that to the parties or court as directed by the Court.
STATEMENT OF TRUTH
i believe that the facts stated in this witness statement are true.

| understand that proceedings for contempt of court may be brought against anyone
who makes, or causes to be made, a false statement in a document verified by a

statement of truth without an honest belief in its truth.

Signed: vo cteteserevrpte Nestevsseeueatetiesestettatateveneneces:

 

Anthony John Riem

Date of signature: 20 July 2020

10
Case 5:20-mc-01099-JKP-RBF Document 1 Filed 09/14/20 Page 133 of 200

Applicant

AJ Riem

Seventh witness statement
Exhibit AJR20

20 July 2020

Claim No, FD13D05340
IN THE HIGH COURT OF JUSTICE
FAMILY DIVISION

BETWEEN:
TATIANA AKHMEDOVA

Applicant

And

(1) FARKHAD TEIMUR OGLY AKHMEDOV
(2) WOODBLADE LIMITED
(3) COTOR INVESTMENT SA
(4) QUBO | ESTABLISHMENT
(5) QUBO 2 ESTABLISHMENT
(6) STRAIGHT ESTABLISHMENT (7) AVENGER ASSETS CORPORATION
(8) COUNSELOR TRUST REG.
(9) SOBALDO ESTABLISHMENT

(10) TEMUR AKHMEDOV
Respondents

 

EXHIBIT AJR20

 
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 134 of 200

 

 

 

 

List of documents: In the
' Hi rt of Justi
standard disclosure igh Court of Justice
Family Division
Notes
* The rules relating to standard disclosure are contained Claim No. FD13D05340
in Part 31 of the Civil Procedure Rules. Claimant Tatiana Akhmedova
- Documents to be included under standard disclosure (including ref)
are contained in Rule 31.6 Defendant Temur Akhmedoy
{including ref}

 

* A document has or will have been in your control if you
have or have had possession, or a right of possession, Date 17 July 2020
of it or a right to inspect or take copies of it,

 

 

 

 

Disclosure Statement

|, the above named
[| Ciaimant Defendant

L | Party (if party making disclosure is a company, firm or other organisation identify here who the person making the
disclosure statement is and why he is the appropriate person to make it)

 

 

 

 

state that i have carried out a reasonable and proportionate search to locate all the documents which | am

 

required to disclose under the order made by the court on (date of order) 24 June 2020

 

 

 

f | I did not search for documents:-

 

L_] pre-dating

 

 

|_] located elsewhere than

 

 

[| in categories other than

 

 

 

 

|_| for electronic documents

[¥}1 carried out a search for electronic documents contained on or created by the following:
(list what was searched and extent of search)

|

 

1. My mobile telephone, being an Apple iPhone with number 07795973199.

2. My laptop computer, being an Apple Macbook.

3. My personal computer, being a desktop computer with solid-state drive storage.

4. My smartwatch, being an AppleWatch.

5. The email data associated with the email "kyshen@gmail.com".

6. The message data associated with the WhatsApp account for the telephone number 07795973199.
7. A digital image of my mobile telephone, an Apple iPhone XS, created in November 2019.

 

 

 

 

N265 Standard disclosure (10.05) 001 HMCS
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 135 of 200
|_|+did-not-search-forthe-following:-

|_|] documents created before

 

 

 

documents contained on or created by the [7] Claimant [| Defendant

[ ] PCs |] portable data storage media
| | databases |_|] servers

[| back-up tapes |_| off-site storage

|_| mobile phones |_| laptops

[_] notebooks [] handheld devices

|_| PDA devices

documents contained on or created by the [_] Claimant [_] Defendant

|_| mail files |_| document files
L_] calendar files |_| web-based applications
[_] spreadsheet files [_] graphic and presentation files

documents other than by reference to the following keyword(s)/concepts
(delete if your search was not confined to specific keywords or concepts)

 

 

| certify that | understand the duty of disclosure and to the best of my knowledge | have carried out that duty.
| further certify that the list of documents set out in or attached to this form, is a complete list of all documents
which are or have been in my control and which | am obliged under the order to disclose.

| understand that | must inform the court and the other parties immediately if any further document required to
be disclosed by Rule 31.6 comes into my control at any time before the conclusion of the case.

 

 

 

 

 

 

 

Signed | Date 117 July 2020 |

(Gaiman (Defendant) (‘s-itigation-fiends

 

002
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 136 of 200

List and number
here, in a convenient
order, the documents

(or bundles of
cocuments if of the
same nature, 6.g.
invoices) in your
control, which you do
not object to being
inspected. Give a
snort description

of each document
or bundle so that it
can be identified,
and say if it is kept
elsewhere i.e. with a
bank or seliciter

| have control of the documents numbered and listed here. | do not object to you
inspecting them/producing copies.

1. The documents already disclosed by me in these proceedings,

2. The emails listed in the attached schedule.

3. Bank statements recording receipt of payments from my father/other corporate entities.

4. Email dated 10 October 2013 from UBS to my father (copying me) and my father's response.
5. Email dated 18 October 2013 from UBS to me.

6. Power of Attorney to Marina Sagadeeva (with Russian translation).

7. Letter from Team Fusion dated 6 July 2020.

 

List and number
here, as above,
the documents in
your contral which
you object to being
inspected.

(Rule 31.79)

Say what your
objections are

| have control of the documents numbered and listed here, but 1 object to you
inspecting them:

None,

| object to you inspecting these documents because:

NIA

 

List and number
here, the documents
you once had in your

control, but which
you no longer have.
For each decument
listed, say when

it was iast in your
control and where it
is now.

| have had the documents numbered and listed below, but they are no longer in my control.

See continuation sheet

003
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 137 of 200

 

FORM N265

CONTINUATION SHEET

 

I have had the documents numbered and listed below, but they are no longer in my control:

1. Documents evidencing communications with my father in relation to: (i) the “investment purpose”
and “generalised financial support” / “general financial provision” as pleaded in my Defence dated
21 February 2020; (ii) the shares in Solyanka Servis LLC; (iii) the “relevant issues” as defined in
paragraph 11 of the order of Mrs Justice Knowles dated 24 June 2020 {other than those set out in
the Form N265, or previously disclosed by me in these proceedings).

2. Documents evidencing communications with Ms Abashkina, Ms Irina Shcheglova, Mrs Rybalko,
any representative of Solyanka Servis LLC and/or any representative of Sunningdale Ltd in relation
to the shares in Solyanka Servis LLC (i.e. those communications referred to at 10(b) of the order
of Mrs Justice Knowles dated 24 June 2020) (other than those previously disclosed by me in these
proceedings).

3. Documents evidencing communications with Mr Kerman/Mr Devlin in relation to the “relevant
issues” as defined in paragraph 11 of the order of Mrs Justice Knowles dated 24 June 2020 (other
than those set out in the Form N265, or previously disclosed by me in these proceedings).

4. Documents evidencing communications with Walch & Schurtiin relation te the “relevant issues”
as defined in paragraph 11 of the order of Mrs Justice Knowles dated 24 June 2020.

These documents are no longer within my control because:

1. They were stored on mobile devices, on computers and/or on solid-state drives, to which | no
longer have access by reason that they have been destroyed. Increasingly, since January 2018 on
professional advice, | have adopted a practice of periodically destroying mobile devices and
computer storage for security reasons.

2. They were stored electronically, but were subsequently deleted. Increasingly, since January 2018
on professional advice, | have adopted a practice of periodically deleting data in electronic storage
for security reasons.

3. The communications were made through messaging services (Signal or Telegraph} which
automatically delete communications data after a short period of time.

| confirm that | have not destroyed or deleted data, in the manner described at paragraphs 1-3 above,
in a manner inconsistent with the obligations imposed upon me pursuant to paragraph 21 of the order
of Mrs Justice Knowles, dated 20 January 2020.

2067159,2
004
Case 5:20-mc-01099-JKP-RBF Document 1 Filed 09/14/20 Page 138 of 200

06-Nov-
06-Nov-
06-Nov-
06-Nov-
O6-Nov-
06-Nov-.
06-Noy-
06-Nov-
10-Nov-
16-Nov-
10-Nov-
10-Nov-
10-Nov-
10-Nov-
10-Nov-
11-Nov-
13-Nov-
12-Nov-
13-Nov-
15-Nov-
16-Novy-
17-Nov-.
25-Nov-
25-Nov-
27-Nov-
27-Nov-
27-Nov-
27-Nov-1
11-Dec-1
11-Dec-1
12-Dec-1
12-Dec-
12-Dec-
12-Dec-i
1/-Dec-1
21-Dec-1:
21-Dec-1
23-Dec-
27-Dec-
27-Dec-
30-Dec-1
04-Jan-
12Jan-
1?-Jan-
12-Jan-
i2-Jan-
13-Jan-
13-Jan-
13-Jan-
14-Jan-
14-Jan-
24-Jan-
i4-lan-
16-Jan-
19-Jan-
19-Jan-
19-Jan-
19-Jan-
19-Jan-15
2)-Jan-15
21-Jan-15
21-Jan-15
21-Jan-
21-jan-
21-Jan-
21-Jan-15
21-Jan-15
2t-Jan-15
22-Jan-15
23-Jan-
23-Jan-
23Jan-
23-Jan-
26-lan-15
28-Jan-15

Donald Moore
Moore
Kerman
Unwalla
Donald Moore
Kerman
Unwalla
Donald Moore
Kerman
Unwalla
Kerman
Kerman
Unwalla
Kerman
Unwalla
Kerman
Unwalla
Unwatla
Unwalla
Unwalla
Unwalla
Unwalla
Kerman

Unwalla
Kerman
Unwalla
Kerman
Kerman
Kerman
Kerman
Kerman
Kerman
Id Moore
aimur Satti
Kerman
fn Unwalla
Kerman
Kerman
emur Akhmedoy
Kerman
Unwalla
Kerman
Henderson
Kerman
Henderson
Unwatla
Unwaila
Kerman
Kerman
Kerman
Henderson
Unwalla
Henderson
Kerman
hard Brand
Kerman
Unwalla
n Unwalla
Unwalla
Henderson
Devlin
Henderson
Henderson
Unwalla
n Unwalla
n Unwalla
bastian Devlin
Kerman
Kerman
Henderson
Kerman
Henderson
Hendersan
Henderson

Kerman
Kerman
Donald Moore
Kerman and Donaid Moore
Unwalla and Kerman
Unwalla and Donald Moore
Donald Moore and Kerman
Kerman
Henderson
Kerman and Donald Moore
a Unwalla and Donald Mocre
Unwalla and Donald Moore
Kerman
Unwaila and Donald Moore
Kerman
Unwalla
Kerman
Kerman
Kerman

erman
Kerman

Kerman
Kerman
Unwealla
kerman
Unwalla
aimur Satti
aimur Satti
aimur Satti
aimur Satti
Unwalla
Kerman and an Unwalla
Kerman
an Unwalla
Kerman and Donald Moore
aimur Satti
emur Akhmedov
Kerman
Henderson and Kirill Pronine
Kerman
rd Brand
Kerman
Henderson
Kerman
Kerman
Kerman
Unwalla
Henderson and Kirili Pronine
an Unwalia

Kerman and Kirill Pronine

Kerman
Kerman
Henderson
Unwalla and Kerman
Unwalla
Kerman
Kerman
Kerman
n Unwalla
Henderson
Devlin
Kerman
Kerman
Kerman
Kerman
Unwalla
n Unwalla
Henderson
Kerman
Henderson
Kerman
Kerman
Kerman

 

005
Case 5:20-mc-01099-JKP-RBF

Document 1 Filed 09/14/20 Page 139 of 200

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

76| O2-Feb-15/Emait Andy Kerman Kayaan Unwalla and Donald Moore
77) 02-Feb-15] Email Donald Moore Andy Kerman and Kayaan Unwalla
78| 02-Feb-15]Email Andy Kerman Donatd Moore and Kayaan Unwalla
79| 02-Feb-i5]Email Donald Moore Andy Kerman and Kayaan Unwalla
80] 03-Feb-15jEmail Donald Mocre Andy Kerman and Kayaan Unwalla
81] 05-Feb-15|Email Bonald Moore Rudiger von Wedel
82] 05-Feb-15] Email Donald Moore Andy Kerman and Kayaan Unwalla
83] 09-Feb-15/Email Andy Kerman Kayaan Unwalla and Donald Moore
84] 10-Feb-15] Email Donald Moore Andy Kerman and Kayaan Unwalla
$5; 13-Feb-15} Email Andy Kerman Donald Moore
86]  13-Feb-15]Email Kayaan Unwalla Andy Kerman and Donakl Moore
87| 16-Feb-15/Emait Donald Moore Andy Kerman and Kayaan Unwalla
88] 16-Feb-15|Emaii Kayaan Unwalla Andy Kerman and Donald Moore
89) 17-Feb-15] Email Andy Kerman Donald Mocre
$0|  19-Feb-15|Email Kayaan Unwalla Andy Kerman, Sebastian Devlin and Donald Moore
$1] 19-Feb-15/ Email Sebastian Devlin Kayaan Unwalla, Andy Kerman and Donald Moore
921) 20-Feb-15|Email Donald Moore Andy Kerman
93] 20-Feb-15] Email Andy Kerman Donald Moore
94) 20-Feb-15/Email Donald Moore Andy Kerman
95] _22-Feb-15/Emait Sebastian Devlin Kayean Unwalla
96; 22-Feb-15|Emaii Kayaan Unwalla Kayaan Unwalla
97| 23-Feb-15] Email Sebastian Devlin Kayaan Unwalla
$8) 33-Feb-15]Email Andy Kerman Donald Moore
$9) 24-Feb-15/Email Sebastian Devlin Donald Mocre and Kayaan Unwaila
1OOf = 25-Feb-15|Email Donald Mcore Andy Kerman
101) 25-Feb-15]Email Donald Moore Sebastian Devlin and Kayaan Unwalla
102] 02-Mar-15]Email Andy Kerman Donald Moore
103] 02-Mar-15/Email Kayaan Unwalla Sebastian Devlin and Donald Moore
104{ 02-Mar-15] Email Sebastian Devlin Kayean Unwalla and Donald Moore
105| 02-Mar-15] Emai! Donald Moore Sebastian Devlin and Kayaan Unwalle
105] 03-Mar-15]Email Bonald Moore Andy Kerman
107| 04-Mar-15/Email Keyaan Unwealla Andy Kerman, Sebastian Devlin and Donald Moore
108} 04-Maz-15| Email Donai¢ Moore Andy Kerman
109] 08-Mar-15|Email Kayean Unwalla Sebastian Devlin
110] 069-Mar-15]Email Andy Kerman Kayaan Unwalla and Donald Moore
111) 09-Mar-i5;Email Kayaan Unwalla Andy Kerman and Danald Moore
112;  10-Mar-15]Emai/ Andy Kerman Ross Henderson
113] 10-Mar-15} Ermai} Donald Moore Andy Kerman
174] 10-Mar-15]Ermail Andy Kerman Donald Moore
115] 10-Mar-15}Email Donald Moore Andy Kerman.
116} 11-Mar-15]Email Donald Moore Andy Kerman and Kayaan Unwalla
417] 12-Mar-15|Email Andy Kerman Kayaen Unwalla and Donald Moore
118] 12-Mar-15|Email Andy Kerman Ross Henderson
119] 12-Mar-15}Email Ross Henderson Andy Kerman
120) 17-Mar-15jEmait Kayaar Unwalla Andy Kerman, Sebastian Devlin and Donald Moore
121} 17-Mar-15|Email Kayaan Unwalla Andy Kerman, Donald Moore and Sebastian Devlin
122| 23-Mar-15] Emait Sebastian Devlin Kayaan Unwalla
123] 30-Mar-15]Email Andy Kerman Kayaan Unwalla and Donald Moore
124] 30-Mar-15/Email Andy Kerman Kayaan Unwalla and Donald Moore
225} 30-Mar-15] Email Kayaan Unwalla Andy Kerman and Donald Moore
i126] 30-Mar-15] Email Andy Kerman Kayaan Unwalla and Donald Moore
127| 02-Apr-15]Email Kayaan Unwalla Andy Kerman, Gonald Moore and Sebastian Devlin
128) 02-Apr-15!Email Andy Kerman Ross Henderson and Kiril! Pronine
129| 02-Apr-15) Email Sebastian Devlin Kirill Pronine
130] 03-Apr-15] Email Donald Moore Andy Kerman and Sebastian Devlin
131) 03-Apr-15] Email Sebastian Devlin Donald Moore and Andy Kerman
132] _03-Apr-15]Email Kayaan Unwalla Sebastian Devlin, Donald Moore and Andy Kerman
133] 03-Apr-15]Email Donald Moore Kayaan Unwalla, Sebastian Devlin and Andy Xerman
434) 03-Apr-15|Email Sebastian Devin Donald Moore, Kayaan Unwalla and Andy Kerman
435)  05-Apr-15|Email Kayaan Unwalla Sebastian Devlin and Donald Moore
136) 05-Apr-15]Fmail Kayaan Unwalla Sebastian Devlin and Donald Moore
137|  07-Apr-15;Email Ross Henderson Kayaan Unwailla and Donald Moare
138]  O7-Apr-15/Email Farkhad Akhmedov Mike Srun
13S} 08-Apr-15]Emait Kayaan Unwalla Sebastian Devlin, Donald Moore and Andy Williams
140/ 09-Apr-15] Ermaii Kayaan Unwalla Kiril Pronine, Gonald Moore and Ross Henderson
141] 14-Apr-15]Email Andy Kerman Temur Akhmedoy
142) 14-Apr-15}Emait Donald Moore Andy Kerman and Sebastian Devlin
443] 14-Apr-15{Email Sebastian Devlin Donald Moore
144) 14-Apr-15]Emailt Kayaan Unwalla Sebastian Devlin anc Donald Moore
145] 14-Apr-15] Email Sebastian Devlin Ross Henderson
146] —14-Apr-15|Email Temur Akhmedov Andy Kerman
147] = 14-Apr-15/Email Sebastian Devlin Femur Akhmedov and Andy Kerman
148] 16-Apr-15] Emait Kayean Unwalla Sebastian Devlin, Bonald Moore and Andy Kerman
149 17-Apr-15] Email Sebastian Devlin Ross Henderson
150] 18-Apr-15|Email Ross Henderson Sebastian Devin
151]  20-Apr-1S]Email Andy Kerman Temur Akhmedov

 

006

 
Case 5:20-mc-01099-JKP-RBF

Document 1 Filed 09/14/20 Page 140 of 200

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

152] 20-Apr-15] Email Temur Akhmecov Ross Henderson
153] 21-Apr-15|Email Andy Kerman Temur Akhmedoy

154, 9 27-Apr-15]Email Kayaan Unwalla Sebastian Devlin and Donald Moore

155] 2?-Apr-15]Emait Andy Kerman Nail Shahverdiyey

156} 27-Apr-15/Email Temur Akhmedov Andy Kerman, Sebastian Devli and Rass Henderson

157|  27-Apr-15|Email Andy Kerman Temur Akhmedov, Rass Henderson and Sebastian Devin

158] 27-Apr-15]Email Temur Akhmedoy Andy Kerman

459; | 27-Apr-15|Email Andy Kerman Temur Akhmedov

160] 27-Apr-15]Email Temur Akhmedoy Andy Kerman

161} —27-Apr-15/Emai! Andy Kerman Nail Shahverdiyev

162|  27-Apr-15/Email Temur Akhmedov Andy Kerman

163] 28-Apr-15|Emait Andy Kerman Temur Akimedov

364) 25-Apr-15]Email Hanna Brightman Nail Shahverdiyev .

165] 29-Apr-15|Email Sebastian Deviin Kayaan Unwalle, Donald Moore, Kirill Pronine and Ross Henderson
166] 29-Apr-15]Email Sebastian Devlin Kayaan Unwalla and Kirill Pronine

167|  29-Apr-15)/Email Kayaan Unwalla Sebastian Devin and Kirill Pronine

168] 30-Apr-15] Email Kayaan Unwalla Sebastian Devlin, Donald Moore and Andy Kerman

169/  30-Apr-15|Email Andy Kerman Temur Akhmedov

170] (01-May-15]Email Andy Kerman Donald Moore and Kayaan Unwalla

171] O1-May-15]Email Andy Kerman Ross Henderson

L72| 01-May-15}Emaii Andy Kerman Femur Akhmedoy

173) 02-May-15|Email Andy Kerman Temur Akhmecov

174] 02-iMay-15|Email Kayaan Unwaila Andy Kerman and Donald Moore

175] 02-May-15}Email Donald Moore Kayaan Unwalla and Andy Kerman

176] 03-May-15]Email Donald Moore Kayaan Unwalla and Andy Kerman

177| 05-May-15|Email Temur Akhmedov Andy Kerman and Sebastian Devlin

178) 06-May-15) Ernail Ross Henderson Temur Akhmedov, Andy Kerman and Sebastian Deviin

179] 06-May-15] Email Andy Kerman Temur Akhmedov, Sebastian Devlin and Ross Henderson

180] O6-May-15]Email Ross Henderson Temur Akhmedov and Andy Kerman

183] 11-May-15|Email Andy Kerman Temur Akhmedov, Ross Henderson and Kirill Pronine

182} 11-May-25|Email Donald Moore Andy Kerman, Kayaan Unwalla, Ross Henderson and Kirill Pronine
183] 12-May-15/Email Andy Kerman Donald Moore

184) 13-May-15|Email Donaid Moore Andy Kerman

285; 13-May-15]|Email Kayaan Unwalla Donald Moore and Andy Kerman

186] 14-May-15}Email Sebastian Devlin Kayaan Unwalla, Donald Moore, and Andy Kerman:

187|  14-May-15]Email Kayaan Unwalla Sebastian Devlin, Donald Moore and Andy Kerman

188] 15-May-15]Emai! Donald Meore Andy Kerman, Kayaan Unwalla and Sebastian Deviin

180} 15-May-15/Email Kayaan Unwalia Andy Kerman, Sebastian Devin and Donald Moore

190] 18-May-15] Email Kayaen Unwalla Andy Kerman

191) 19-May-15]Email Kayaan Uniwalla Andy Kerman, Sebastian Devlin, Donald Moore and Katrina Mackay
192] 21-May-15)Email Donald Moore Andy Kerman

193} 21-May-15]Email Andy Kerman Ross Henderson

194) 21-May-i5]Email Kayaan Unwaila Andy Kerman and Donald Moore

195] 21-May-15)/Email Ross Henderson Andy Kerman, Joel Waterhouse and Kirill Pronine

296) 21-May-15]Email Andy Kerman Ross Henderson, Joel Waterhouse and Kirill Pronine

197] 21-May-15}Email Ross Henderson Andy Kerman

198) 22-May-15|Email Kayaan Unwalla Andy Kerman, Sebastian Devlin and Donald Moore

199|  24-May-25]Email Kayaan Unwalla Andy Kerman and Donald Moare

200) 25-May-15;Email Kayaan Unwalla Andy Kerman and Donald Moore

201) 26-May-15|Email Andy Kerman Temur Akhmedov, Ross Henderson, Kirill Pronine and Sebastian Devlin
202; 27-May-15] Email Kayaan Unwalla Andy Kerman, Sebastian Devlin, Ross Henderson and Kiril! Pronine
203] 27-May-15}Email BConald Moore Kayaan Unwalla, Andy Kerman, Kirill Pronine, Ross Henderson and Sebastian Deviin
204 O1-Jun-15] Email Donald Moore Andy Kerman and Xayaan Unwalla

205 O1-Jun-15]|Emaii Andy Kerman Donald Moore and Kayaan Unwaila

206 01-Jun-15/Email Donald Moore Andy Kerman and Kayaan Unwalla

207 01-Jun-15] Email Andy Kerman Donald Moore and Kayaan Unwalla

208;  01-Jun-15]Email Kayaan Unwalla Andy Kerman and Donald Moore

209] O1-Jun-15|Email Andy Kerman Kayaan Unwalla

210} —01-Jun-15]Emai! Andy Kerman Ress Henderson

211 O1-Jun-15|Email Ross Henderson Andy Kerman

212) 01-Jun-15] Email Kayaan Unwalla Andy Kerman

213} 02-Jun-15] Email Andy Kerman Kayaan Unwalla

214) 02-Jun-15]Email Andy Kerman Kayaan Unwalla

215] G2-fun-15]Emall Andy Kerman Kayaan Unwalla

216) —02-jun-15]Email Kayaan Unwalla Andy Kerman and Donald Moore

217] 02-Jun-15|Email Andy Kerman Kayaan Unweilla and Donald Moore

218]  03-Jun-15/Email Kayaan Unwaila Andy Kerman and Donald Moore

219 03-Jun-15] Email Andy Kerman Kayaan Unwalla

220, 04-Jun-15]Email Andy Kerman Donaid Moore

224 G8-Jun-15] Email Andy Kerman Kayaan Unwalla and Donald Moore

222 O8-iun-25| Email Kayaan Unwalla Andy Kerman, Donald Moore, Sai Pidatala and Katrina Mackay
223) O08-Jun-15]Email Sai Pidataia Andy Kerman, Donald Moore, Kayaan Unwatla and Katrina Mackay
224) 08-lun-15|Email Andy Kerman Kayaan Unwalla, Donald Moore, Sai Pidatala and Katrina Mackay
225} 09-jun-15|Email Andy Kerman Kayaan Unwalla and Donald Mcore

226; 69-Jun-15]Email Farkhad Akhmedoy Temur Akhmedov

227|  09-Jun-15/Email Andy Kerman Temur Akhmedoyv

 

 

 

 

007

 
Case 5:20-mc-01099-JKP-RBF

Document 1 Filed 09/14/20 Page 141 of 200

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

228; 09-Jun-15{Email Temur Akhmedov Andy Kerman

229]  09-jun-35]Email Femur Akhmedov Andy Kerman

230}  09-Jun-i5!Email Kayaan Unwalla Andy Kerman and Donald Moore

231 10-Jun-15] Email Kayaan Unwalla Sebastian Devtin

232| — 10-Jun-15|Email Temur Akhmedov Andy Kerman, Sebastian Devii, Ross Henderson and Kirill Pronine

233 10-Jun-15}Email Andy Kerman Temur Akhmedoy

234) —10-Jun-15]Email Kayaan Unwalia Andy Kerman, Sebastian Devlin and Donald Moore

235] 10-iun-15|Email Farkhad Akhmedav Temur Akhmedov

236] —10-Jun-15}émail farkhad Akhmedoy Ross Henderson

a3} 10-Jun-15| Email Temur Akhmedov Andy Kerman

238] 10-Jun-15|Email Temur Akhmedoy Donald Moore

239] 16-Jun-15|Email Donald Moore Temur Akhmedoy

240, 10-Jun-15]Email Donald Moore Andy Kerman

241] —12-Jun-15|Email Sebastian Devlin Temur Akhmedov

242] 12-Jun-25|Email Farkhad Akhmedov Temur Akhmedoy

243; 13-Jun-15;Email farkhad Akhmedov Sebastian Devlin

244) _13-Jun-15]Email Farkhad Akhmedov Sebastian Devlin

245) 14-Jun-15|Emaii Farkhad Akhmedov Temur Akhmedev

246 14-Jun-15} Email Temur Akhmedoy Andy Kerman, Sebastian Devlin, Ross Henderson, Kirill Pronine and Donald Moore

247|  14-Jun-15|Email Donald Moore Temur Akhmedov, Andy Kerman, Sebastian Devlin, Ross Henderson, Kirill Pronine, Kayaan Unwalla

248) 14-Jun-15]Email Donald Moore Temur Akhrmedov and Adnan Jawad

245} 14-Jun-15/Email Adnan Jawad Donald Moore and Temur Akhmedov

250) 14-Jun-15|Email Donald Moore Andy Kerman

251) 15-Jun-15|Email Andy Kerman Temur Akhmedoy

252 15-Jun-15|Emait Andy Kerman Temur Akhmedoy

253 15-Jun-15]Email Kayaan Unwalla Adnan Jawad, Donald Moore and Temur Akhmedoy

254] 15-Jun-15|Email Donald Mocre Andy Kerman

255] _15-Jun-15]Email Andy Kerman Donald Moore

256; = 15-Jun-15tEmail Andy Kerman Adnan Jawad

257) 15-lun-15|Email Farkhad Akhmedov Temur Akhmedov

258] 16-Jun-15|Emai! Farkhad Akhmedov Andy Kerman and Sebastian Devlin

259/ — 16-Jun-15|Email Andy Kerman Farkhad Akhmedoyv

260] 16-}un-15/Email Donald Moore Andy Kerman

261| — 16-Jun-15]Email Andy Kerman Donald Moore

262 16-Jun-15|Email Kayaan Unwaila Andy Kerman and Donald Moore

263) 16-Jun-25iEmail Andy Kerman Kayaan Unwala and Donald Moore

264] 17-Jun-15|Email Andy Kerman Temur Akhmedoy

265 17-Jun-15] Emai! Donaid Moore Andy Kerman

266; 17-Jun-15|Email Kayaan Unwalla Andy Kerman, Sebastian Devlin and Donald Moore

267| — 17-iun-15]Email Kayaan Unwalla Andy Kerman, Sebastian Devlin and Donald Moore

268] 17Jun-15]Email Andy Kerman Adnan Jawad

269} 17-Jun-15]Email Kayaan Unwatla Andy Kerman, Sebastian Devlin, Donald Moore and Katrina Mackay
Yunus bin Atip, Andy Kerman, Xirill Pronine, Ross Henderson, Michael Latefi, Adnan Jawad, Sebastian

270) 17-Jun-15/Email Kayaan Unwalla Devlin and Katrina Mackay

271 47-Jun-15] Email Donald Moore Andy Kerman and Kayaan Linwalla

272) 19-Jun-15]Emaii Andy Kerman Donaid Moore

273| 19-Jun-15]Email Donald Moore Andy Kerman

274{  19-Jun-15]Email Donald Moore Andy Kerman

275 19-Jun-15] mail Andy Kerman Donald Moore

276) 20-Iun-15}Email Temur Akhmedov Colin Mcdonald

277| 20-Jun-15) Email Temur Akhmedov Colin Mcdonald

278 21-Jun-15] Emai! Donald Moore Kayaan Unwalia and Andy Kerman

279 22-Jun-15] Email Ross Henderson Andy Kerman

280 22-Jun-15}Email Andy Kerman Temur Akhmedov

281]  22-Jun-15;Email Andy Kerman Temur Akhmedov

282] 22-Jun-15]Email Andy Kerman Kayaan Unwalia and Donald Moore

283 22-Jun-15|Email Kayaan Unwalla Andy Kerman and Donald Moore

284] 22-lun-i5;Email Donald Moore Kayaan Unwalla and Andy Kerman

285] 22-Jun-15|Ernai! Farkhad Akhmedov Temur Akhmedov

286] 22-Jun-15] Email Michael Latefi Temur Akhmedov

287 23-fun-15|Email Donald Moore Andy Kerman, Temur Akhmedov Farkhad Akhmedov, Ross Henderson and Kirill Pronine

288] = 23-Jun-15/Email Andy Kerman Temur Akhmedov

289] 23-lun-15|Email Farkhad Akhmedov Donald Moore

290} = 23-Jun-15|Email Temur Akhmedov Donald Moore

291 24-Jun-15jEmail Andy Kerman Temur Akhmedav

292] — 24-Jun-15|Email Donald Moore Andy &erman

253 24-Jun-15] Email Temur Akhmedov Andy Kerman and Sebastian Devin

254 24-Jun-15|Email Temur Akhmedov Andy Kerman

295; 25-Jun-15]Email Andy Kerman Donald Moore and Kayaan Unwalla

296] 25-Jun-15|Email Donald Moore Andy Kerman and Kayaan Unwalla

297| 25-Jun-15] Email Donald Moore Andy Kerman and Kayaan Unwalla

298 25-Jun-25/Email Kayaan Unwalla Donald Moore and Andy Kerman

299) = 26-Jun-i5!Email Andy Kerman Kayaan Unwalla and Donald Moore

300) 26-Jun-15) Email Donal¢ Moore Andy Kerman and Kayaan Unwalla

301 27-Jun-15) Email Donald Moore Andy Kerman and Kayaan Unwalla

302}  2%-Jun-15]Email Kayaan Unwalla Andy Kerman and Donald Moore

 

008

 
Case 5:20-mc-01099-JKP-RBF

Document 1 Filed 09/14/20 Page 142 of 200

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

303] = 28-Jun-15}Email Temur Akhmedov Sebastian Devlin and Andy Kerman

304] 28-Jun-15jEmail Temur Akhmedov Kayaan Unwalla

305} 29-Jun-15|Emai! Andy Kerman Ross Henderson

306} = 29-Jun-15|Emaii Andy Kerman Kayaan Unwalla and Donald Moore

307 29-Jun-15;Email Andy Kerman Viorel Campeanu

308+ = 29-Jun-15|Email Viorel Campeanu Andy Kerman

309)  30-lun-i5|Email Andy Kerman Andrew Schildbach

310)  30-Jun-15/Email Andrew Schildbach Andy Kerman

311) — 30-Jun-15|Email Ross Henderson Viorel Campeanu

322] 30-Jun-15|Emai! Viorel Campeanu Ross Henderson

313 30-Jun-15} Email Ross Henderson Viorel Campeanu

314] 30-fun-15]Email Viorel Campeanu Ross Henderson

315 01-Jul-15] Email Andrew Schildbach Andy Kerman

316 O1-Jul-15]Email Andy Kerman Andrew Schildbach

317 01-Jul-15] Email Andrew Schildbach Andy Kerman

313 O1-JuL15] Email Viorel Campeanu Ross Henderson, Andy Kerman, Temur Akhmedov and Sebastian Devlin
319 O2-jubL15] Email Viorel Campeanu Andy Kerman

320 02-Jul-15] Email Viorel Campeanu Andy Kerman

321 O2-Jul-15| Email Donald Mcore Kayean Unwalla and Andy Kerman

322 02-Jul-15| Email Temur Akhmedoy Donald Moore

323 02-Jul-15)Email Donald Moore Temur Akhmedov

324 03-lul-15} Email Viorel Campeanu Andy Kerman

325 03-Jul-15] Email Andy Kerman Ross Henderson

326 G5-Jul-15|Email Ross Henderson Andy Kerman

327 06-Jul-15} Email Andy Kerman Viorel Campeanu

328 06-Jul-15] Email Andy Kerman Ross Henderson

329 06-Jul-15|Email Andy Kerman Andrew Schildbach

330 06-Jul-15}Email Donald Moore Andy Kerman, Temur Akhmedov, Ross Henderson and Kirill Pronine
331 06-Jul-15] Email Andy Kerman Viorel Campeanu

332 96-Jul-15] Email Donald Moore Andy Kerman, Temur Akhmedoy, Kiril Pronine and Ross Henderson
333 96-Jub15]Emait Andy Kerman Donald Moore, Termur Akhmedoy, Kirill Pranine and Ross Henderson
334 06-Jui-15} Email Temur Akhmedoy Andy Kerman

335 06-Jul-15] Email Andy Kerman Kiril Pronine and Sebastian Devlin

336 07-Jul-15] Email Temur Akhmedoy Andy Kerman and Sebastian Devlin

337 O7-Jul-15}Email Donald Moore Andy Kerman, Temur Akhmedoy, Kirill Pronine and Ross Henderson
338 07-Jul-15; Email Andy Kerman Donald Moore

339 07-Ju-15|Email Kayaan Unwalla Andy Kerman and Donald Moore

340 G7-JuL15] Email Andy Kerman Temur Akhmedov

341 O7-Jul-15}Email Temur Akhmedov Andy Kerman

342 07-Jul-15] Email Temur Akhmedov Andy Kerman

343 07-Jul-15] Email Andy Kerman Tamur Akhmedov

344 07-Jul-i5|Email Temur Akhmedov Andy Kerman

345 08-lul-15/Email Katrina Mackay Andy Kerman and Sebastian Devlin

346 08-Jul-15] Email Adnan Jawad Kayaan Unwalla

347 O8-Jul-15] Emait Donald Moore Andy Kerman, Temur Akhmedoy, Kirill Pronine and Ross Henderson
348 09-lu-15] Email Donald Moore Andy Kerman

349 09-Jul-15]Email Donald Moore Andy Kerman

350 09-Jul-15] Email Donald Moore Andy Kerman

351 Q9-Jul-15] Email Temur Akhmedoy Andy Kerman and Sebastian Devin

352 08-Jul-15}Email Donald Moore Andy Kerman, Temur Akhmeday, Kirill Pronine and Ross Henderson
353 09-Jul-15/Email Temur Akhmedoy Donald Moore

354 09-Jul-15|Email Donald Moore Ternur Akhmmedov

355 09-Jul-15] Email Kayaan Unwalla Temur Akhmedov and Donald Moore

356 09-Jub15|Emait Donald Moore Temur Akhmedov

357 09-Jul-15]Email Temur Akhmedov Kayaan Wnwalla

358 09-Jul-15] Email Donald Moore Temur Akhmedov

359 08-Jul-25] Email Temur Akhrnedov Donald Moore

360 03-Jul-15/Email Donald Moore Temur Akhmedov

361 09-Jul-15|Email Temur Akhmedov Donald Moore

362 09-Jul-15] Email Temur Akhmedov Farkhad Akhmedov

363 09-Jul-15] Email Farkhad Akhmedov femur Akhmedov

364 03-Ju-15|Email ‘Temur Akhmedov Farkhad Akhmedoy

365 09-Jul-15]Email Donald Moore Temur Akhmedov

366 10-Jul-15] Email Donald Moore Andy Kerman

367 10-Jul-15] Email Temur Akhmedov Andy Kerman and Sebastian Deviin

368 10-Jul-15]Email Temur Akhmedov Farkhad Akhmedov

369 10-Jul-15] Email Temur Akhmedov Andy Kerman

370 10-Jul-15] Emaift Temur Akhmedov Farkhad Akhmedov

371 10-Jul-15] Email Temur Akhmedov Farkhad Akhmedoy

372 10-Jub15]Email Temur Akhmedov Andy Kerman

373 10-ful-15}Email Temur Akhmedov Andy Kerman and Sebastian Devlin

374 10-Jul-15] Email Ross Henderson Farkhad Akhmedov and Temur Akhmedov
375 10-Jul-15] Email Temur Akhmedoy Farkhad Akhmedayv

376 10-Jul-i5|Email Farkhad Akhmedov Temur Akhmedov

a77 10-Jul-15}Email Temur Akhmedov Farkhad Akhmedov

378 10-Jul-15} Email Temur Akhmedoy Donald Moore

 

 

 

 

 

009

 
Case 5:20-mc-01099-JKP-RBF

Document 1 Filed 09/14/20 Page 143 of 200

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

379 16-Jui-15| Email Farkhad Akhmedoy erur Akhmeday

380 10-Jul-15] Email Donald Mocre Temur Akhmedoy

381 10-Ju)}-15} Email Donald Moore Temur Akhmedoy

382 10-Iul-15{Email Farkhad Akhmedov Ternur Akhmedoy

383 10-Jul-15|Emait Andy Kerman Bonald Moore and Temur Akhmedov

384 10-Jul-15 |Email Temur Akhmedov Donald Moore

385 1i-Jul-15témail Temur Akhmedov Donald Moore

386 11-Jul-15|Email Donald Moore Andy Kerman and Temur Akhmedoy

387 41-Jul-15] Emaif Donald Moore Andy Kerman and Temur Akhmedoy

388 11Ju-is]Email Bonald Mocre Temur Akhmedoy

389 12-ul-15{ Email Temur Akhmedov Danaid Moore

390 12-Jul-15| Email Donald Mcore Ternur Akhmedoy

391 12-Jul-25] Email Temur Akhmedov Bonald Moore

392 12-Jul-15}£mail Donald Moore Temur Akhmedov

393 12-Jul-15] Email Temur AKhmedov Donald Moore

394 12-Jul-15] Email Donald Moore Temur Akhmeday

395 12-Jul-15] Email! Temur Akhmedoy Donald Moore

356 12-Jub-15} Email Donald More Femur Akhmedov

397 12-Jul-15] Email Donald Moore Temur Akhmedov

398 13-Jul-35]|Email Andy Kerman Kayaan Unwalla, Denald Moore and Katrina Mackay

399 13-Jul-15 |Email Andy Kerman Matthias Lehmann

400 13-Jul-15/Email Andy Kerman Mike Brun

401 23-Jul-15] Email Temur Akhmedov Andy Kerman and Sebastian Devin

402 13-JuL15| Email Temur Akhmedoy Andy Kerman and Sebastian Devlin

403 13-juJ-15] Email Andy Kerman Temur Akhmedoy

404 13-Jul-15|Email Donald Moore Temur Akhmedoy and Kayaan Unwalla

405 13-Jul-15] Email Temur Akhmedoy Donald Moore

406 13-Jul-25] Email Donald Mcore Temur Akhmedov

407 13-Jul-15 jEmail Temur Akhmedov Donald Moore

403 13-Jul-15/Emiail Kirill Pronine Katrina Mackay, Andy Kerman, Donald Moore and Kayaan Unwalla

403 14-Jul-15] Email Andrew Schildbach Andy Kerman

410 14-Jul-15] Email Andrew Schildbach Andy Kerman and Sebastian Devlin

412 14-Jul-15}Emai! Andrew Schildbach Temur Akhmedoy

412 14-Jul-15/ Email Andy Kerman Temur Akhmedov

413 14-Jul-15] Email Temur Akhmedoy Andy Kerman

414 14-Jul-15] Email Andrew Schildbach Temur Akhrnedov

415 14-Jul-15 |Email Andy Kerman Yves Mirabaud and Sebastian Devlin

416 25-Jul-15|Email Femur Akhmedov Farkhad Akhmedov

417 15-Jul-15] Email Temur Akimedov Farkhad Akhmedov, Andy Kerman and Sebastian Devlin

418 15-Jul-15] Emaif Farkhad Akhmedoy Donald Moore

419 15-Jul-15] Emai! Farkhad Akhmedoy Ahmad Alt Chahidi, Samman Sarrafzadeh, Kayaan Unwalla and Donald Moore
420 15-Ju-15}Email Donald Moore Farkhad Akhmedovy, Ahrnad Ali Chahidi, Saman Sarrafzadeh and Kayaan Unwalla
421 15-Jul-15] Email Farkhad Akhmedoy Donald Mcore, Ahmad Ali Chahidi, Saman Sarrafzadeh and Kayaan Unwalla
422 15-Jul-15] Email Kayaan Unwalla Farkhad Akhmedov, Donald Moore, Ahmed Ali Chahidi and Saman Sarrafzadeh
423 15-Jul-45|Email Kayaan Unwalla Farkhad Akhmedov, Donald Moore, Ahmad Ali Chahidi and Saman Sarratzadeh
424 15-Jul-15 !Email Ahmad Ali Chahidi Farkhad Akmedov and Temur Akhmedoy

425 16-Jui-15|Email Andy Kerman Kayaan Unwalla, Temur Akhmedov, Sebastian Devlin, Rass Henderson and Kirill Pronine
426 19-Jul-15] Emait Michael tatefi Mohammad Mansour, Andy Kerman, Abdulla Al Raisi and Temur Akhmedov
427 20-Jul-15] Ernaii Andy Kerman Viorel Campeanu

4238 20-iul-15]Ernail Mohamad Mansour Michae! Latefi

425 20-Jul-15/Email ‘Temur Akhmedov Andy Kerman

430; 20-Jul-15] Email Kayaan Unwalla Andy Kerman

431 20-Jul-15]Email Andy Kerman Kayaan Unwalla, femur Akhmedov, Sebastian Devlin, Ross Henderson and Kirii! Pronine
432 20Jul-15/Email Andy Kerman Kayaan Unwalla, Temur Akhmedoy, Sebastian Devlin, Ross Henderson and Kirill Pronine
433 20-Jul-15}Email Kayaan Unwaila Andy Kerman, Temur Akhmeday, Sebastian Devlin, Rass Henderson and Kirill Pronine
434 21-Jul-15} Email Viorel Campeanu Andy Kerman

435 24-Hul-15] Ernait Andy Kerman Kayaan Unvwalla

436 21-ful-15|Email Temur Akhmedov Adnan Jawad and Michael Latefi

437 21-Jub-15}{Email Andy Kerman Kayaan Unwalla

438 21Jul-15/Email Kayaan Unwaila Andy Kerman

439 24-Jul-15|Email Temur Akhmedov Andy Kerman

440 22-Jul-15] Email Temur Akhmedov Andy Kerman and Sebastian Devlin

441 22-1ul-15|émail Temur Akhmedov Andy Kerman

442 24-Jul-15{Email Andy Kerman Kayaan Unwalla

443 24-Jul-15) Email Andy Kerman Kayaan Unwalla and Donald Moore

444 24-Jul-15] Email Kirill Pronine Andy Kerman, Donald Mcore and Kayaan Unwalle

445 24-1u-15| Email Andy Kerman Farkhad Akhmedov

446 24-Ju-15|Email Temur Akhmedov Andy Kerman

4a7 25-Jul-15]Email Temur Akhmedov Andy Kerman, Sebastian Devlin and Ross Henderson

448 25-Jul-15] Email Donald Moore Andy Kerman

4dg 25-Jul-25|Email Ross Henderson Temur Akhmedov

450 25-Jul-i5}Email Andy Kerman Donald Moore

451 25-Jul-15}Email Donald Moore Andy Kerman

452 25-Jul-15/Email Temur Akhmeday Donald Moore

453 25-Jul-15] Email Andy Kerman Donald Moore

454 26-Jul-15] Emait Andy Kerman Donald Moore

 

010

 
Case 5:20-mc-01099-JKP-RBF

Document 1 Filed 09/14/20 Page 144 of 200

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

455 26-!ul-25] Email Andy Kerman Donald Moore
456 27-Jul-i5}Ematl Andy Kerman Donald Moore

457 2/-Jul-15/Emai! Andy Kerman Donald Moore

458 27-1ui-15| Email Temur Akhmedov Andy Kerman and Sebastian Devlin

459 27-Ju-15|Email Andy Kerman Kayaan Unwalla anc Donald Moore

460 27-tul-15] Email Andy Kerman Kayaan Unwalla and Donald Moore

461 27-Jui-25|Email Andy Kerman Bonald Maore and Kayaan Unwalla

462 27-Jul-15/Email Donald Moore Temur Akhmedov

463 27-Ju)-15| Email Termur Akhmedoy Donald Moore

464 27ul-15] Email Temur Akhmeday Donald Moore

465 2?-Jul-15{Email Donald Mocre femur Akhmedoy, Kirill Pronine, Kayaan Unwaila and Katrina Mackay
466 27-Ju-15|Email Donald Moore Andy Kerman

467 28-Jui-25|Email Andy Kerman Donald Moore

468 28-Jul-15;Email Donald Moore Andy Kerman

46¢ 30-Jul-15] Emai} Sai Pidatala Andy Kerman, Donald Moore, Christiana Kouppi, Michelle Draper and Anna Lebedeva
470 30-Jul-15] Email Temur Akhmedaoy Farkhad Akhmedov

471 30-Jul-15; Email Temur Akhmedov Farkhad Akhmedov, Andy Kerman and Sebastian Devlin
472 30-Jul-15] Email Farkhad Akhmedov Andy Kerman and Sebastian Devlin

473 30-Jui-25|Email Farkhad Aknmedov Andy Kerman, Sebastian Devlin, Ross Henderson, Donald Moore and Kayaan Unwalla
474 30-Jul-15j Email Donald Moore Farkhad Akhmedov, Andy Kerman, Sebastian Deviin, Ross Henderson and Kayaan Unwalla
475 30-Jul-15] Email Temur Akhmedcov Donald Moore

476 30-Jul-15] Email Conald Moore Temur Akhmedoy

477 30-Jul-15] Email Donald Moare Temur Akhmedoy

478 31-Jul-15] Email Andy Kerman Bonald Moore

479| 03-Aug-15|Email Katrina Mackay Andy Kerman and Sebastian Devlin

480) 03-Aug-i5{Emai} Kayaan Unwalla Katrina Mackay, Andy Kerman and Sebastian Devlin
481| 04-Aug-15] Email Andy Kerman Kayaan Unwalia and Donald Moore

482|  04-Aug-15]Email Andy Kerman Hans Wirth

483| O04-Aug-15}Email Andy Kerman Kayaan Unwalla and Donald Moore

484] 04-Aug-15] Email Kayaan Unwalla Temur Akhmedov, Donald Moore, Andy Kerman and Sebastian Devlin
485| G5-Aug-15]Email Donald Moore Andy Kerrnan, Ross Henderson and Kirill Pronine

486) 05-Aug-15iEmatt Temur Akhmedoy Andy Kerman and Sebastian Devlin

487| 05-Aug-15]Email Katrina Mackay Andy Kerman and Sebastian Devlin

488| 05-Aug-15]Email Femur Akhmedoy Donald Moore

489) O5-Aug-15|Email Kayaan Unwalla Andy Kerman and Donald Moore

490| 05-Aug-15|Email Andy Kerman Kayaan Unwalla and Donald Moore

491} O5-Aug-15]Email Kirill Pronine Donald Moore, Andy Kerman and Ross Henderson

492| 05-Aug-15!Email Saman Sarrafzadeh Temur Akhmedoy

493) 05-Aug-i5/Email Donald Moore Ancy Kerman and Kayaan Unwalla

494} 06-Aug-15] Email Sebastien Devlin Donald Moore

435) 07-Aug-15]Email Russell Stockil Sai Pidatala, Jutie Thibault, "!Luna” and Gary Wright
496) 09-Aug-15/Email Sai Pidataia Andy Kerman, Sebastian Devlin and Donald Moore
497; 09-Aug-15|Email Sai Pidatala Russell Stockil, Julie Thibault, "!Luna" and Gary Wright
498(  11-Aug-15|Email Andy Kerman Donald Moore

499| 14-Aug-35/Email Russell Stockil Sa} Pidatala, Julie Thibault, "!Luna" and Gary Wright
500] 16-Aug-15] Email Sai Pidatala Russell Stockil, Julie Thibault, “!Luna" and Gary Wright
501} 17-Aug-15]Email Andy Kerman Sebastian Devlin, Donaie Mocre and Sai Pidatala

562|  17-Aug-15]Email Sebastian Devlin Ross Henderson

503|  17-Aug-15|Email Temur Akhmedoy Andy Kerman and Sebastian Deviin

504) 17-Aug-15|Email Sebastian Deviin Temur Akhmedov

505]  17-Aug-15]Email Kayaan Unwalla Temur Akhmedov, Andy Kerman, Sebastian Devlin, Rass Henderson and Kirill Pronine
506] 17-Aug-15/Email Ross Henderson Sebastian Devlin

507}  17-Aug-15]Ernail Russel! Stockil Sai Pidatala, Julie Thibault, "!Luna" and Gary Wright
508]  17-Aug-15]Email Donald Moore Andy Kerman, Sai Pidatala and Sebastian Devlin

569] 18-Aug-15/Email Sebastian Devlin Farkhad Akhmedoy and Temur Akhmedov

510} 18-Aug-15|Email Kayaan Unwella Sebastian Deviin, Donald Moore and Sai Pidatala

511) 18-Aug-15|Fmail Sebastian Devlin Kayaan Unwalla, Qonald Moore and Sai Pidatala

512] 18-Aug-15|Email Kayaan Unwaila Sebastian Devlin, Donald Moore and Sal Pidatala

533] 18-Aug-45/Email Sai Pidatala Russell Stockil, Julie Thibault, "!Luna” and Gary Wright
$14] 19-Aug-15] Email Ross Henderson Sebastian Devlin

515]  19-Aug-15]Email Katrina Mackay Andy Kerman and Sebastian Devlin

516] 15-Aug-25! Email Kayaan Unwalla Steve Cain, Sebastian Devlin, Andrew Wilson, Donald Moore and Sai Pidatala
Si?) 19-Aug-15]Email Sebastian Devtin Sai Pidatala

518)  19-Aug-15|Fmait Russell Stockil Sai Pidatala, Julie Thibault, "ILuna" and Gary Wright
518] 19-Aug-15]Emnaii Kirill Pranine Sebastian Devlin and Ross Henderson

520) 20-Aug-15/Email Kayaan Unwalia Sebastian Devlin, Donald Moore and Sai Pidatala

$21] 20-Aug-15|Email Ross Henderson Sebastian Devlin

522|  20-Aug-15]Email Sebastian Devlin Kayaan Unwalla, Donald Moore and Sai Pidatala

523! 20-Aug-15]Email Sebastian Devlin Kayaan Unwalla, Donald Moore and Sai Pidatala

524{, 20-Aug-15]Email Sebastian Devtin Temur Akhmedov and Andy Kerman

525] 20-Aug-15]Email Kayaan Unwatla Sebastian Devlin, Donald Moore and Sai Pidatala

526]  20-Aug-15|Email Sebastian Devlin Kayaan Unwalla, Donald Moore and Sai Pidatala

527] 20-Aug-15}Email Kayaan Unwalia Sebastian Devlin, Donald Moore and Sai Pidatata

528] 20-Aug-15|Email Kayaan Unwalla Sebastian Devlin, Donald Moore and Sai Fidatala

§29| 20-Aug-15]/Email Donald Moore Kayaan Unwalla, Sebastian Devlin and Sai Pidatala

530} 20-Aug-15]Email Sebastian Devlin Steve Cain

 

011

 
Case 5:20-mc-01099-JKP-RBF

Document 1 Filed 09/14/20 Page 145 of 200

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

531] 20-Aug-15] Email Kayaan Unwalla Joel Waterhouse

532]  20-Aug-15]Email Kayean Unwalla Steve Cain and Joel Waterhouse

533f 20-Aug-15; Email Ross Henderson Sebastian Devlin

534] 20-Aug-15|Email Ross Henderson Sebastian Deviin

535] 20-Aug-15]Email Ross Henderson Sebastian Devlin

536]  20-Aug-15]Email Kayaan Unwalla Sebastian Devlin, Donald Moore and Sai Picatala

537] 20-Aug-15] Emait Kayaan Unwalla Sebastian Devlin, Donald Moore and Sai Pidatala

538] 21-Aug-15] Email Ross Henderson Farkhad Akhmedov, Andy Kerman and Sebastian Devlin

539}  21-Aug-15]Email Sebastian Devlin Kayaan Unwalla

S40] _21-Aug-15|Emait Danaid Moore Sebastian Devlin and Kayaan Unwalla

541} 21-Aug-15]Email Ross Henderson Sebastian Deviin

542) 21-Aug-15/Email Sebastian Devlin Donald Moore and Kayaan Unwalla

543) 2i-Aug-15|Email Sebastian Devlin Ross Henderson

544) 23-Aug-15] Email Kayaan Unwalla Andy Kerman and Sebastian Devlin

545; 23-Aug-15}Email Temur Akhmedov Farkhad Akhmedovy, Andy Kerman and Sebastian Devlin

546]  24-Aug-15|Email Sai Pidatala Andy Kerman, Sebastian Devlin

547| _24-Aug-15|Email Temur Akhmedaoy Andy Kerman and Sebastian Devlin

548} 24-Aug-15]Email Sai Pidatala Conald Moore, Christiana Kouppi, Kayaan Unwalla and Katrina Mackay

549] 24-Aug-15] Email Sebastian Devlin Kayaan Unwalla and Donaid Moore

550| 24-Aug-15] Email Sebastian Devlin Termur Akhmedoy

551} 24-Aug-15]Email Temur Akhmeday Sebastian Devlin

552] 24-Aug-15} Email Femur Aknimedov Sebastian Devlin and Ross Henderson

553] 24-Aug-15|Email Temur Akhmedoyv

554|  24-Aug-15|Email Ross Henderson Farkhad Akhmedov

555] 24-Aug-15) Email Temur Akhmedoy Ross Henderson

556| 24-Aug-15|]Email Rass Henderson Temur Akhmedoy

557|  24-Aup-15|Email Temur Akhmedov Ross Henderson

558[ _24-Aug-15}Email Ross Henderson Temur Akhmeday

559]  24-Aug-15|Email Femur Akhmedov Sebastian Devlin

560] 24-Aug-15|Email Kayaan Unwalla Sebastian Devlin and Donald Moore

561)  24-Aug-25|Email Sebastian Devin Kayaan Unwalla and Donald Moore

562} 24-Aug-15/Email Sai Pidatala Christiana Kouppi, Katrina Mackay, Kayaan Unwaila and Donald Moore

563] 25-Aug-15]Email Kayaan Unwaila Sebastian Deviin and Donald Moore

564/  27-Aug-15]Email Donald Moore Andy Kerman

565| 27-Aug-15}Email Temur Akhmedoy Kayaan Unwalla and Donald Moore

567| 27-Aug-15|Email Donald Moore Temur Akhmeday and Kayaan Unwalla

568} 01-Sep-15|fmail Donald Moore Andy Kerman

569] 01-Sep-15|/Email Donald Moore Andy Kerman

570}  02-Sep-i5)Email Kayaan Unwalla Gonald Moore and Andy Kerman

571| 03-Sep-15] Email Andy Kerman Kayaan Unwalla and Donald Moore

572, 03-Sep-15]Email Temur Akhmedov Andy Kerman

573] 03-Sep-15}Email Kayaan Unwalla Andy Kerman and Donald Moore

$74 06-Sep-15|Email Kayaan Unwalla Temur Akhmedov, Andy Kerman and Sebastian Devlin

575} 06-Sep-15|Email Farkhad Akhmedov Denald Moore

576] 06-Sep-15|Email Donald Moore Andy Kerman

S77|  06-Sen-15/Emaii Temur Akhmedoy Farkhad Akhmedov, Andy Kerman and Sebastian Devlin

578! 06-Sep-15] Email Farkhad Akhrnedov Temur AKhmedoy

579|  06-Sep-15|Email Donald Moore Farkhad Akhmedoy

580] 06-Sep-15]Email Kayaan Unwalla Donald Meore and Andy Kerman

581] G7-Sep-15|Email Donald Moore Andy Kerman

582] 07-Sep-15|Email Kayaan Unwalla Donald Moore and Andy Kerman

583] 07-Sep-15|Emai! Andy Kerman Donald Moore

584]  O7-5ep-15tEmaii Kayaan Unwalla Andy Kerman and Donald Moore

585) 07-Sep-15] Ermail Temur Akhmedov Farkhad Akhmedov, Andy Kerman and Sebastian Devlin

586, 08-Sep-15]Email Temur Akhmedov Kayaan Unwalla

587| 09-Sep-15]Email Andy Kerman Donald Mcore, Kayaan Unwalla, Temur Akhmedov and Sebastian Deviin

588] 09-Sep-15]Email Donald Moore Andy Kerman, Kayaan Unwalla, Temur Akhmedov and Sebastian Devlin

58S} 10-Sep-15] Email Saman Sarrafzadeh Andy Kerman and Sebastian Devlin

590] 10-Sep-15|Emaii Saman Sarrafzadeh Sebastian Devlin and Andy Kerman

591] 10-5ep-15]Email Andy Kerman Donald Moore

597] 21-Sep-15] Ernail Donald Moore Saman Sarrafzadeh

$93] 13-Sep-15]Email Andy Kerman Temur Akhmedov

594)  13-Sep-15|Email Farkhad Akhmedov Temur Akhmedoy, Andy Kerman and Sebastian Deviin

595] 14-Sep-15}Email Kayaan Unwalla Saman Sarrafzadeh, Sebastian Devlin and Andy Kerman
PaulB@emiratesNBD.com, SamanSAR@EmiratesNBD.com, AhmadAC @EmiratesNBD.com,

556 15-Sep-15]Email Kayaan Unwalla Rohin. Abraham@CfiffordChance.com, AmitKK@EmiratesNBD.com and Lilly Alamir@ChiffordChance.com

597|  15-Sep-i5/Email Kayaan Unwalla Andy Kerman

598}  15-Sep-15|Email Sai Pidatala Elpida Soteriou

599 15-Sep-15]Email Kayaan Unwaila Sai Pidatala and Elpida Soteriou

600] 15-Sep-15]Email Sebastian Devlin Kayaan Unwalla, Sai Pidatala and Elpida Soteriou

601] 15-Sep-15] Email Ahmad Ali Chahici Kayaan Unwalla, Paul dagatelas, Saman Sarrafzadeh, Robin Abraham, Amit Khandelwal and Lily Alamir

602| 15-Sep-15] mail Kayaan Unwalla Ahmad Ati Chahici, Paul Bagatelas, Saman Sarrafzadeh, Robin Abraham, Amit Khandelwal and Lily Alamir

603}  15-Sep-15jEmail Kayaan Unwalla Kayaan Unwalla

604; 15-Sep-15] Email Andy Kerman Kayaan Unwalla

 

012

 
Case 5:20-mc-01099-JKP-RBF

Document 1 Filed 09/14/20 Page 146 of 200

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6O5| 16-Sep-15] Email Kayaan Unwalla Andy Kerman and Donald Moore
Ahmad Ali Chahidi, Paul Bagatelas, Saman Sarrafzadeh, Robin Abraham, Lilly Alamir and Amrit Kurnar

606] 16-Sep-15]Email Kayaan Unwalla Khandelwal!

607| 16-Sep-15]Email Katrina Mackay Christiana Kouppi end Elpida Soteriou

608]  16-Sep-15|£mai! Christiana Kouppi Sai Pidatala and Elpida Soteriou

609; 16-Sep-15; Email Kayaan Unwalla Sebastian Devlin and Donald Moore

610) 17-Sep-15) Email Sebastian Devlin Kayaan Unwalla and Donald Moore

611} 17-Sep-15] Email Farkhad Aknmedov Andy Kerman and Sebastian Devlin

G12] 17-Sep-15/Email Farkhad Akhmedov Andy Kerman and Sebastian Deviin

613] 17-Sep-15] Email Kayaan Unwalla Sebastian Devlin and Donald Moore

614} — 18-Sep-15]Email Sebastian Devlin Kayaan Unwalla and Donald Moore

615] —18-Sep-15/ Email Farkhad Akhmecov Andy Kerman and Sebastian Deviin

616] = 20-Sep-15]Email saman Sarrafzadeh Farkhad Akhmedoy

617; 20-Sep-15]Email Kayaan Unwalla Sebastian Devlin, Donald Mocre, Steven Cain and Andrew Wilson

618} 21-Sep-15] Email Saman Sarrafzadeh Farkhad Akhmedoy and Temur Akhmedov

619)  21-Sep-15|Email Andy Kerman Farkhed Akhmedov

620; — 21-Sep-15!Email Kayaan Unwalla Temur Akhmedov, Sebastian Devlin, Donald Moore and Katrina Mackay

621| 22-Sep-15] Email Christiana Kouppi Andy Kerman and Sebastian Devtin

622| 22-Sep-15|Email Farkhad Akhmedov Andy Kerman and Sebastian Devin

623]  22-Sep-15|Email Sai Pidatala Christiana Kouppi and Elpida Soteriou

624| 22-Sep-15] Email Kayaan Unwalla Sai Pidatala, Christina Kouppi and Elpida Soteriou

625]  22-Sep-15|Email Andy Kerman Kayaan Unwalla, Sai Pidatala, Christiana Kouppi and Elpida Soteriou

626|  22-Sep-15}Email Kayaan Unwalla Temur Akhmedoy and Sebastian Devlin

&27| —22-Sep-15|Email Andy Kerman Temur Akhmedov and Sebastian Devlin

628) 23-Sep-15|Email Andy Kerman Saman Sarrafzadeh

629] 23-Sep-15|Email Andy Kerman Saman Sarrafzadeh

630} 23-Sep-15|Email Donald Moore Andy Kerman

631] 23-Sep-15|Email Sebastian Devlin Temur Akhmedoy

632] 24-Sep-i5|Email Kayaan Unwalla Donald Moore and Andy Kerman

633] 27-Sep-15|Emai! Kayaan Unwalla Andy Kerman, Sebastian Devlin, Donald Moore, Sai Pidatala and Katrine Mackay

534] 27-Sep-15] Email Sai Pidatala Christiana Kouppi and Elpida Soteriou

635|  28-Sep-15|Email Andy Kerman Stefanie Staehli

636|  28-Sep-15/Email Kayaan Unwalla Femur Akhmedoy, Andy Kerman, Sebastian Devlin, Donald Moore and Katrina Mackay

637]  28-Sep-15]Email Sebastian Devlin Saman Sarrafzadeh

638] — 28-Sep-15|Email Donald Moore Andy Kerman

639| 28-Sep-15/Email Andy Kerman Temur Akhmedoy

640] 29-Sep-15] Email Andy Kerman Kayaan Unwalla

641|  29-Sep-15]Email Christiana Kouppi Sai Pidatala and Elpida Soteriou

642|  30-Sep-15/Email Kayaan Unwalla Temur Akbmeday, Andy Kerman, Sebastian Devlin, Donald Maore and Katrina Mackay

643] 30-Sep-15|Email ayaan Unwalla Andy Kerman and Sebastian Devlin

644; 30-Sep-15]Email Belinda Britto Andy Kerman, Donald Moore, Kayaan Unwalla and Katrina Mackay

645| 30-Sep-15 ;Email Andy Kerman Kayaan Unwalla and Esther Boers

646] 30-Sep-15|Emaii Kayaan Unwalla Andy Kerman, Ester Boers-de Vries, Donald Moore and Katrina Mackay

G47; 30-Sep-15] Email Andy Kerman Kayaan Unwalla, EsterBoers-de Vries, Donald Moore and Katrina Mackay

648) 30-Sep-15|Email Kayaan Unwaltla Andy Kerman, Ester Boers-de Vries, Donald Moore and Katrina Mackay

649) 30-Sep-15/Email Esther Boers-de Vries Andy Kerman, Kayzan Unwalla, Donald Moore and Katrina Mackay

650] 30-Sep-15|Email Andy Kerman Belinda Britto, Kayaan Unwalla, Donald Moore and Katrina Mackay

651) 30-Sep-15|Emai! Kayaan Unwalla Andy Kerman, Temur Akhmedav, Danald Moore and Katrina Mackay

652] 30-Sep-15/Emai! Temur Akhmecoy Kayaan Unwalla

653} 041-Oct-15|Email Saman Sarrafzadeh Andy Kerman

654|  01-Oct-15]Email Donald Mocre Andy Kerman

655] G1-Oct-15}Email Andy Kerman Donald Moore and Sebastian Deviin

656!  01-Oct-15|Email Donald Moore Andy Kerman and Sebastian Devin

657(|  01-Oct-15|Fmail Katrina Mackay Christiana Kouppi and Elpida Soteriou

658] 02-Oct-15!Email Andy Kerman Temur Akhmedov

659] = 02-Oct-15]Email Kayaan Unwalla Andy Kerman, Sebastian Deviin and Donald Moore

660,  02-Oct-15]Email Katrina Mackay Andy Kerman and Sebastian Devlin

661] G3-Oct-15]Email Farkhad Akhmedov Andy Kerman and Sebastian Devlin

662] 02-Oct-15]Email Farkhad Akhmedov Ternur Akhmedoy, Andy Kerman and Saman Sarrafzadeh

£63} 02-Oct-15]Email Temur Akhmedov Andy Kerman

664| 03-Oct-15]Email Farkhad Akhmedoy Saman Sarrafzadeh, Andy Kerman and Sebastian Devlin

665] 03-Oct-15!Emait Farkhad Akhmedov Matthias Lehman and Mike Brun

666} 04-Oct-15] Email Michael Chahine Andy Kerman

667} 04-Oct-15] Email Donald Moore Andy Kerman

668] G4-Oct-15]Email Donald Moore Andy Kerman

669} 04-Oct-15}Email Matthias Lehmann Farkhad Akhmedov anc Mike Brun

670; 04-Oct-15] Email Farkhad Akhmeday Temur Akhmedov and Edgar Akhmedov

67]| 04-Oct-15] Email Temur Akhmedoy Farkhad Akhmedov

672) 04-Oct-15!Email Farkhad Akhmedoy Temur Akhmedoy

673) 05-Oct-15]Email Donald Moore Andy Kerman

674| = G5-Oct-15]Email Donald Moore Andy Kerman

675) 05-Oct-15]Email Andy Kerman Temur Akhmedov

676+ 05-Oct-15} Email Andy Kerman Termur Akhmedov

S77) Q5-Oct-15|Email Farkhad Akhmedov Temur Akhmedov

678) —O5-Oct-15|Email Michael Chahine Farkhad Akhmedoy and Temur Akhmedoav

67S] 05-Oct-15/Email Donald Moore Kayaan Unwalla

 

013

 
Case 5:20-mc-01099-JKP-RBF

Document 1 Filed 09/14/20 Page 147 of 200

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

680] 06-Oct-15) Email Andy Kerman Saman Sarrafzadeh

681} 06-Oct-15} Email Andy Kerman Michael Chahine

682] 06-Oct-15|Email Donald Moore Andy Kerman

683] 06-Oct-15]Email Andy Kerman Donald Moore

684; 06-Oct-15] Email Donald Moore Andy Kerman

685] 06-Oct-15]Email Sebastian Devlin Farkhad Akhmedov and Andy Kerman

686] 06-Oct-15}Email Michael Chahine Andy Kerman

687| 06-Oct-15] Email Saman Sarrafzadeh Andy Kerman

688] 06-Oct-15]Email Farkhad Akhmedoy Saman Sarrafzadeh

689) 06-Oct-15}Email Michael Chahine Farkhad Akhmedoy

690; 07-Oct-15|Email Sebastian Devlin Saman Sarrafzadeh and Christiana Kouppi

691, 07-Oct-15] Email Sebastian Devlin Saman Sarrafzadeh, Lisa Osland and Andy Limbrick
692] 07-Oct-15]Email Sebastian Devlin Donald Moore and Andy Kerman

693] 07-Oct-15/Email Donald Moore Sai Pidatala, Sebastian Devlin ang Andy Kerman

694; 07-Oct-15] Email Sebastian Devlin Donald Moore, Sai Pidatala and Andy Perman

695} 08-Oct-15] Email Donald Moore Andy Kerman

696] O8-Oct-15]Email Temur Akhmedov Andy Kerman and Sebastian Devlin

697! 08-Oct-15|Email Michael Chahine Farkhad Akhmedov and Kayaan Unwaila

698] 08-Oct-15] Email Saman Sarrafzadeh Sebastian Devlin, Lisa Osland and Andy Limbrick
699] 08-Oct-15|Email Saman Sarrafzadeh Sebastian Devlin and Christiana Kouppi

700} 09-Oct-15]Email Kayaan Unwalla Conald Moore and Andy Kerman

701} 09-Oct-15] Email Temur Akhmedov Kayaan Unwalla

702| — G9-Oct-15]Email Kayaan Unwalla Temur Akhmedaoy

703] 09-Oct-15/Email Sebastian Devlin Kayaan Unwalla, Donald Moore and Andy Kerman
704; 12-Oct-15|Email Sebastian Devlin Kayaan Unwalla, Donald Moore and Andy Kerman
705] 13-Oct-15]Email Saman Sarrafzadeh Andy Kerman

706| = 15-Oct-15}Email Andy Kerman Saman Sarraizadeh

707} 16-Oct-15|Email Saman Sarrafzadeh Andy Kerman

708} = 16-Oct-15] Ernail Andy Kerman Belinda Britto

709) 19-Oct-15|Email Farkhad Akhmedov Temur Akhmecev

710] 19-Oct-15}Email Temur Akhmedoy Andy Kerman

714; 19-Oct-15] Email Farkhad Akhmedov Temur Akhmedoy

712) 19-Oct-15]Email Andy Kerman Temur Akhmedaoy

713] 20-Oct-15]Email Farkhad Akhmedov Saman Sarrafzadeh and Michael Chahine

714} 20-Oct-15j;Email Andy Kerman Temur Akhmedov

715| 21-Oct-15] Email Donald Moore Andy Kerman and Temur Akhmedoy

716} = 21-Oct-15]Email Kayaan Unwalla Andy Kerman, Donald Moore, Sebastian Devlin, Katrina Mackay and Sai Pidatala
717] —21-Oct-15|Email Andy Kerman Temur Akhmedov

718} = 22-Oct-15/Email Kayaan Unwalla Donald Moore, Andy Kerman and Temur Akhmedov
719] 22-Oct-15]Email Sebastian Devlin Kayaan Unwalla

720| — 22-Oct-15/Email -|Andrew Schildbach Andy Kerman

721) 22-Oct-15/Email Andy Kerman Andrew Schildbach

722{  22-Oct-15|Email Sebastian Devlin Ternur Akhmedoy

723] 23-Oct-15] Email Andrew Schildbach Andy Kerman

724) 26-Oct-15}Email Kayaan Unwalla Andy Kerman, Donald Moore and Katrina Mackay
7251 26-Oct-15]Email Andy Kerman Kayaan Unwala, Donald Moore and Katrina Mackay
726] 26-Oct-15|Email Andy Kerman Andrew 5childbach

727) 26-Gct-15]Fmail Andy Kerman Andrew Schildbach

728| — 27-Oct-15|Email Andy Kerman Antoine Gautier Suvagnac

729]  27-Oct-15/Email Andy Kerman Farkhad Akhmedov

730) 27-Oct-15] Email Farkhad Akhmedoy Andy Kerman

731|  27-Oct-15]Email Temur Akhmedoyv Andy Kerman

732) 27-Oct-15}Email Belinda Britto Andy Kerman

733, 28-Oct-15/Email Andrew Schildbach Andy Kerman

734) = 28-Oct-15]Email Donald Moore Andy Kerman

735) 28-Oct-15|Email Andy Kerman Andrew Schildbach

736) 30-Oct-15 :Emai! Andrew Schildbach Andy Kerman

737} = 30-Oct-15/Email Andrew Schildbach Andy Kerman

738] 30-Oct-15]Ermail Andrew Schildbach Andy Kerman

739|  30-Qct-15]Email Andy Kerman Andrew Schildbach

740} 30-Oct-15]Email Andy Kerman Andrew Schildbach

741, G2-Nov-15/Email Andrew Schildbach Andy Kerman

742| 03-Noy-15]Email Andrew Schildbach Andy Kerman

743) 03-Noy-15|Fmail Donald Moore Andy Kerman

744| 03-Nov-15/Email Saman Sarrafzadeh Kaushik Viswanathan and Praveen Thyagarajan

745| G3-Noy-15/Email Saman Sarrafzadeh Sebastian Devlin, Temur Akhmedov and Andy Kerman
746| 05-Nov-15] Email Katrina Mackay Andy Kerman and Sebastian Devlin

747| O5-Nov-15]Email Kayaan Unwalla Katrina Mackay, Andy Kerman and Sebastian Devlin
748} O5-Nov-15}Email Andy Kerman Kayaan Unwalla, Katrina Mackay and Sebastian Devlin
749|  05-Nov-15|Emait Kayaan Unwalla Andy Kerman, Katrina Mackay and Sebastian Devlin
750) 05-Nov-15] Email Donald Moore Andy Kerman, Kayaan Unwalla, Katrina Mackay and Sebastian Devlin
754| 06-Nov-15|Email Andrew Schildbach Andy Kerman

752} O6-Nov-15}Emai! Andrew Schildbach Andy Kerman

753] 09-Nov-15} Email Kayaan Unwalla Andy Kerman, Sebastian Devlin, Donald Moore and Katrina Mackay
754|  11-Nov-15]Email Andrew Schildbach Andy Kerman

795) 12-Nov-15]Email Andrew Schildbach Andy Kerman

 

 

 

 

 

014

 
Case 5:20-mc-01099-JKP-RBF

Document 1 Filed 09/14/20

Page 148 of 200

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

756}  12-Nov-15/Email Belinda Britto Andy Kerman
757)  12-Nov-15|Email Andrew Schildbach Andy Kerman

758|  16-Nev-i5]Email Andy Kerman Andrew Schildbach

759[  17-Nov-15|Email Andrew Schildbach Andy Kerman

760| 17-Nov-15] Email Andrew Schildbach Andy Kerman and Sebastian Devin
761{ _17-Nov-15/Email Belinda Britto Sebastian Devlin

762) 17-Nov-15] Email Sebastian Devtin Belinda Britto

763] 18-Nov-15/Email Andy Kerman Andrew Schildbach

764|  18-Nowi5/Email Andrew Schildbach Andy Kerman and Sebastian Devlin
765] 18-Nov-15] Email Andrew Schildbach Andy Kerman and Sebastian Devlin
766}  18-Nav-15]Email Andrew Schildbach Andy Kermari

767| = 18-Nov-15|Email Andy Kerman Andrew Schildbach

768|  19-Nev-15]Email Belinda Britto Andy Kerman

769/  22-Noy-15/Email Kayaan Unwalla Andy Kerman and Donald Moore
770) 24-Nov-15] Email Andrew Schildbach Andy Kerman and Sebastian Devlin
771} 24-Nov-15|Email Donald Moore Andy Kerman

772|  25-Nov-15/Email Donald Moore Andy Kerman

773|  26-Nov-15]Email Andrew Schildbach Andy Kerman and Sebastian Devlin
774; 26-Noy-15|/Email Andrew Schildbach Sebastian Deylin

775|  02-Dec-15|Emaii Viorel Campeanu Andy Kerman

776) 02-Dec-15|Email Andrew Schiklbach Sebastian Deviin

777| 03-Bec-15/Email Andy Kerman Donald Moore

778) 05-Dee-15|Email Andrew Schildbach Sebastian Devlin

779! —06-Dec-15]Email Belinda Britto Andy Kerman

780] 08-Dec-15;Email Viorel Campeanu Andy Kerman

¥8i| 14-Dec-15| Email Donald Mocre Andy Kerman

782] 18-Dec-15|Email Farkhad Akhmedoy Sebastian Deviin

783] 18-Cec-15|Email Sebastian Devlin Farkhad Akhmeday

784) 18-Dec-15]Email Temur Akhmedoy Sebastian Devlin

785] —18-Dec-15|/Emai} Farkhad Akhmedoy Femur Akhmedoy

786)  18-Dec-15|Email Andy Kerman Vioral] Campeanu

787} 21-Dec-15|Email Viorel Campeanu Sebastian Devlin

788] 24-Dec-15]Email Andy Kerman Temur Akhmedov

789|  24-Dec-15| Email Temur Akhmedov Andy Kerman

790|  28-Dec-15|Email Tania Shammas Sebastian Devlin

791) = 28-Dec-i5;Emaii Tania Shammas Sebastian Devlin

792) 28-Dec-15] Email Sebastian Devlin Viorel Campeanu

793/|  28-Dec-15|Email ‘Viorel Campeanu Sebastian Devlin

794|  28-Dec-15} Email Sebastian Devlin Viore! Campeanu

795) 29-Dee-15|Email Sebastian Devlin Temur Akhmedoy

796) 29-Dec-15|Email Temur Akhmedov Sebastian Devlin

797| —29-Dec-15;Email Viore! Campeanu Sebastian Devlin

798}  29-Dec-15|Email Sebastian Deviin Viorel Campeanu

799|  08-jan-16|Email Andrew Schildbach Sebastian Devlin and Andy Kerman
800] 20-Jan-16} Email Andrew Schildbach Andy Kerman

801; —25-Jan-16|Email Farkhad Akhmedov Donald Moare

802| — 25-Jan-16|Emai! Donald Moore Andy Kerman

803| — 26-lan-16) Email Donald Moore Andy Kerman

804, 2 7-Jan-16]Email Andy Kerman Donald Moore

805| — 27-Jan-16|Email Donald Moore Andy Kerman

806] — 32-lan-16/Email Donald Moore Andy Kerman

807; — 31-Jan-16]Email Donald Maore Andy Kerman

808] 01-Feb-16|Email Andy Kerman Donald Moore

809|  01-Feb-i6/Emait Andy Kerman Donald Moore

$10/  OF-Feb-16] Email Donald Moore Andy Kerman

811) 02-Feb-16}Email Andy Kerman Saman Sarrafzadeh, Suvo Sarkar, Michael Chahine and Pau) Bagatelas
812) 02-Feb-16/Email Andy Kerman Mohamad S Mansour and Abdulla § Al Raisi
813] 02-Feb-16/ Email Andy Kerman Bonald Moore

§14| 03-Feb-16]/Email Mohamed Mansour Andy Kerman and Abdulta Al Raisi
815] 03-Feb-16/Emaii Paul Bagatelas Andy perman, Saman Sarrafzadeh, Suvo Sarkar and Michael Chahine
816] 09-Feb-16]/Email Donald Moore Andy Kerman

817|  i5-Feb-16|Email Donald Moore Andy Kerman

818! O1-Mar-16]Email Sebastian Deviin Paul Bagatelas, Andy Kerman, Saman Sarrafzadeh, Suvo Sarkar and Michael Chahine
819] 01-Mar-16] Email Sebastian Devlin Farkhad AkKhmedov

 

015

 
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 149 of 200

ATeamFusion

29 Bunhill Row
London

EC1Y 8LP
www.teamfusion.com

6 July 2020

To whom it may concern,
Background

Team Fusion is a specialist and independent provider of private security consultancy. We
are an internationally operating company who have been servicing the security requirements

of the Akhmedov family for over 5 years.
Threat to Akhmedov Family

There have been both physica! and technical suspected attacks on the Akhmedov farnily in
recent years. In certain circles they are very well known and despite their efforts have a high
profile. Physical threats can be evidenced back to 2016 when Team Fusion were asked to
mitigate against attacks by Chechen nationals in the south of France.

Team Fusion provided advice at that time in terms of physical protection, anti-surveillance
and technical security. The importance of following this advice has been reinforced by the

recent surge of armed Chechen criminaiity in all areas of France.

The Team Fusion security advice extended beyond any immediate physical threat and
included preventative measures should the family thereafter come under electronic attack.

Details on specific individuals who are targeting the family and methods engaged are
availabie if further scrutiny is deemed relevant.

Impact

it is well known that criminal gangs seek to infiltrate the electronic footprint of a person in

order to attack their personal/business lives and/or extort money from them without the need

O16

 
Case 5:20-mc-01099-JKP-RBF Document 1 Filed 09/14/20 Page 150 of 200

to resort to violence. This has been evidenced most starkly in recent media reports that a
number of high profile businesses have paid ransoms to criminal gangs to desist from or
prevent electronic attacks. This demonstrates the level of sophistication and technical
knowledge in the criminal world such that even multinational companies could not prevent

breaches of their IT security.

Mitigation Advice — Electronic Counter Measures

In addition to physical countermeasures, Team Fusion advice to the family was to change all
of thelr communication devices, including such things as mobile telephones and passwords,
as often as was possible within the confines of them continuing to run their personal and

business lives efficiently.

Physical attacks can sometimes be predicted by an escalating course of violent action by a
perpetrator. In relation to electronic attack there may be no specific precursor to such action,
a feature of which is that in these crimes the victim sometimes does not even know they are

a victim.

The family understand this and so continue to follow the Team Fusion advice in terms of

vigilance around communication devices.

Robert Taylor
Managing Director
Team Fusion Ltd

 

, | 150 Iso VANSIVASIS
9001:2015 118788:3015 | PSC.1-2012
UXAS | Sinccows coat haan

 

 

ee Manajemers Malalytind
‘Bla FAS 062070 20 | SMS Ge 2050 Smitaree. wh

 

 

017
Case 5:20-mc-01099-JKP-RBF Document 1 Filed 09/14/20 Page 151 of 200

CURRICULUM VITAE

 

B +44 207.061.2232

Alex Campbell

QO alex.campbell@aon.co.uk
Director

Q Aon, The Leadenhall Building, 122
Leadenhall Street, London, EC3V
AAN

#* PROFESSIONAL EXPERIENCE
Director, April 2019 to present
London, UK

Alex Campbell is a Director at Straz Friedberg’s London office. He brings particular expertise in conducting forensic
acquisitions and examinations of digital evidence. Mr. Campbell performs analysis and reports on data from a range of digital
media including laptops, desktop computers, mobile devices, servers and electronic mait systems.

Mr. Campbell is experienced in performing forensic examinations for a diverse range of matters including civil litigations,
criminal matters, intemal investigations, covert investigations, incident response investigations, civil search orders, delivery
up orders and large scale electronic disclosure projects. He has worked on multiple, high-profile cases for the firm both
nationally and nternationally, including Belgium, France, Italy, Poland, Russia, Slovakia, Stovenia, South Africa, South Korea
and Switzerland.

Manager, January 2016 to March 2019

Senior Consultant, November 2015 to December 2015
Digital Forensic Examiner, July 2044 to October 2015
Digital Forensic Associate, March 2012 to June 2014

Significant Engagements:

a ~=Analysed computers, mobile devices, and network logs as part of an internal investigation into the leak of highly
sensitive and confidential material from a visuat effects company.

mw = Undertook forensic preservations and analysis for a multinational energy supplier to identify intellectual property theft by
a former employee. Successfully identified misappropriation of data which resulted in targeted secure deletions on the
custodian’s computer and webmail.

B Conducted a covert imaging operation and investigation into online user activity for @ prominent sporting establishment,
scrutinising a series of leaks of highly sensitive information to a social media website.

g@ Executed Civil Search Order to seize and preserve evidence relating to intellectual property theft fram a worldwide
technology company. Performed forensic analysis to identify misappropriation of data which resulted in a court order
mandating the remediation of such data.

a Played a substantial role in a vast multi-jurisdictional matter concerning privacy issues and potential misappropriation of
personal data. Conducted forensic preservations and collections and assisted with the subsequent remediation process.

m Conducted incident response investigation for a NASDAQ listed company to determine the scope and extent of an
advanced attack involving theft of credentials and attempted breach of a supercomputer infrastructure.

# Assisted in a security audit fora FTSE 100 food retailer following a data breach to ensure that no customer data loss
had occurred as a result. Conducted follow up security review of internal netwark and infrastructure.

m® Performed forensic analysis of data collected in the United States and Ecuador in an investigation into a conspiracy to
defraud the Chevron Corporation of billions of US dollars. Found key digital forensic evidence supporting Chevron’s
arguments that the judgment was a product of fraudulent conduct, including bribery of Ecuadorian Judges and the ghost
writing of supposedly independent expert reports, orders and judgments issued by the Ecuadorian court system.

# Assisted with a complex, extensive investigation into corrupt practices within a multinational corporation. Facilitated the
tracking and handting of hundreds of exhibits. Contributed to the preservation, harvesting, and processing of electronic
data from desktops, laptops, servers, mobile phones and tablets, generating mere than 40 terabytes of data.

About: Aon’s Cyber Solutions offers holistic cyber security, risk and insurance management, investigative skills, and proprietary
technologies to help clients uncover and quantify cyber risks, protect critical assets, and recover from cyber incidents.

 

Cyber security services offered by Stroz Friedberg inc. and its affiliates

Empower Results*

018

www.aon cam/cyber-solutions | @ Aan pic 2020. All rights reserved.
Case 5:20-mc-01099-JKP-RBF Document 1 Filed 09/14/20 Page 152 of 200

CURRICULUM VITAE

 

# EDUCATION

University of the West of England, Bristol
BSC Hons, Forensic Computing, 1st Class, 2011

Certifications

GIAC Certified Reverse Engineering Malware (GREM), 2018
GIAC Certified Incident Handler (GCIH), 2016

GIAC Certified Forensic Analyst (GCFA), 2015

EnCase Certified Examiner (EnCE), 2014

Training

SANS Institute

Advanced Network Forensics: Threat Hunting, Analysis, and Incident Response, 2019

In-depth discussion and training on advanced skills focused on network communications and artifacts. Exploration of the
tools, technology, and processes required to integrate network evidence sources into investigations.

SANS Institute

Reverse Engineering Malware: Malware Analysis Tools and Techniques, 2017

In-depth discussion and training on reverse engineering malicious software that targets common platforms. Exploration of
tools and techniques used to analyse and reverse engineer malicious software. Training to establish indicators of
compromise and obtain other threat intelligence details for analysing, scoping and containing an incident.

SANS Institute

Hacker Tools, Techniques, Exploits and Incident Handling, 2016

In-depth discussion and training on all aspects of the incident handling process. Exploration of tools, techniques and exploits
used during attacks on both enterprise networks and individual machines.

SANS Institute

Advanced Computer Forensic Analysis and Incident Response, 2014

In-depth discussion and training on identifying, containing, remediating, and analysing sophisticated threats on both
enterprise networks and individual machines. Trained using incident response processes, threat intelligence, and digital
forensics to investigate breached environments fram Advanced Persistent Threat (APT) groups, organised crime syndicates,
and hacktivists. Course material aiso covered live memory acquisition and analysis.

Guidance Software, Inc.

EnCase Advanced Computer Forensics, 2013

Training course providing in-depth discussion and coverage of advanced digital forensic practices. Focuses on providing a
comprehensive insight into the advanced features of the EnCase version 7 digital forensic software.

Guidance Software, Inc.

EnCase Computer Forensics ll, 2012

Core training course on general digital forensics practices and the use of Guidance Software's EnCase digitat forensic
software to analyse electronic data.

Ongoing Internal

Stroz Friedberg Internal Cyber Training Program; Participate in regular in-house training presentations on current digital
forensics, cybercrime response, computer security, desktop, and network forensic tools in conjunction with relevant legal and
industry matters.

 

Empower Results?

019
Case 5:20-mc-01099-JKP-RBF Document 1 Filed 09/14/20 Page 153 of 200

CURRICULUM VITAE

 

g +44 7870 841 842

Amy Francis

Manager, Aon’s Cyber Solutions
London, UK

amy .francis@aon.co.uk

Leadenhall St, Lime Street, London

9 The Leadenhall Building, 122
EC3V 4AN, UK

* PROFILE

A certified cyber security consultant with expertise in managing forensic investigations, conducting in-depth analysis and writing
expert reports. Experienced in working with Senior Management and C-Suite clients on high-profile cases, both domestically
and internationally, Committed to contributing to on-going research and testing of forensic software and hardware, alongside
various other professional development projects. Competent in using a wide range of computing environments and leading
digital forensic tools including EnCase, X-Ways, MacQuisition, Blacklight, Cellebrite, Oxygen Forensic Detective and Logicube
Falcon devices. Thrives in a high-pressure environment and has a strong academic background with a BA Hons Physics
degree from the University of Oxford.

4 PROFESSIONAL EXPERIENCE

Aon
Manager, April 2020 to present
London, UK

* Conducts digital forensic acquisitions and analysis of digital media including laptops, desktops, servers, mobile
devices, and cloud platform data in civil litigations, internal investigations, and network incident response efforts.

e Leads forensic investigations, including client management and expert report writing, often working to tight deadlines
under high pressure.

* Develops client relationships and improves client's cyber resilience through leading board simulation events and pane!
discussions for executives.

« Develops, customises and documents protocols and playbooks for forensic analysis procedures and case
management processes.

* Manages team of Consultants and Associates to deliver projects to clients
« Works on internal business development and transformation projects alongside UK Executive Leadership team

* Researches and tests novel and legacy digital storage media and cloud technologies in support of data acquisition
and analysis.

* Evaluates and maintains proficiency with industry standard tools and practices,

Senior Consultant, April 2018 to April 2020
Consultant, June 2016 to April 20418
Cyber Associate, September 2015 to June 2016

The Cockcroft institute
Intern, August 2013
Cheshire, United Kingdom

Applied data analysis and mathematical modelling methods to diagnose a problem with the gas-jet beam profile monitor and
implement an effective solution. Completed independent research for a beam diagnostics project.

About: Aon’s Cyber Solutions offers holistic cyber security, risk and insurance management, investigative skills, and proprietary
technologies to help clients uncover and quantify cyber risks, protect critical assets, and recover from cyber incidents.

 

Cyber security services offered by Stroz Friedberg Inc. and its affiliates.

Empower Results*

020

waww.aog,.com/cyber-solutions | @ Aon pie 2020. Att rights reserved.
Case 5:20-mc-01099-JKP-RBF Document 1 Filed 09/14/20 Page 154 of 200

CURRICULUM VITAE

 

® EDUCATION

University of Oxford
BA Hons Physics, 2015

Royal Northern College of Music
ATCL Music Diploma, 2012

Alderley Edge Schooi for Girls
A Levels: Grade A* in Further Mathematics, Mathematics, Physics, Chemistry, Music Technology, AS
Biology; 2012

Certifications

GIAC Advanced Smartphone Forensics (GASF}, 2018
GIAC Certified Incident Handler (GCIH), 2016
GIAC Certified Forensic Examiner (GCFE), 2016

Training

SANS MGT514: Security Strategic Planning, Policy, and Leadership: 2019

Training course on building and executing strategic plans that resonate with other business executives, creating effective
information security policies, and developing management and leadership skills to better lead, inspire, and motivate your teams

The Pipeline: Leadership Summit. 2019

SANS FORS?8: Mac and iOS Forensic Analysis and Incident Response; 2018
Training course on forensic and intrusion analysis of Mas and iOS systems

Bond Solon: Witness Familiarisation Course: 2018

Training on presenting evidence as an expert witness in criminal court

SANS 585: Advanced Smartphone Forensics; 2017

Training course on mobile device forensics covering malware, smartphone operating systems, third-party applications, and
encryption

SANS 504 Hacker Tools, Techniques, Exploits and Incident Handling; 2016

Training course on common hacking and exptoitation techniques and computer incident response strategies

SANS 408: Windows Forensic Analysis; 2015

Training course on in-depth forensic analysis of Windows operating systems

internal Cyber Training

Participate in regular in-house training presentations on current digital forensics, cybercrime response, computer security,
desktop, and network forensic tools in conjunction with relevant legal and industry matters.

Awards and Recognition

Official Commendation from the Examiners for BA Research Project Report, University of Oxford, 2075
The Chairman's Prize for Presentation, University of Oxford, 2014
Prize for Academic Distinction at A Level, Alderley Edge Schoo! for Girls, 2012

Professional and Civic Affiliations

GIAC Advisory Board Member, 2018 - present
Charity Event Organiser

 

Empower Results®

021
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 155 of 200

EXHIBIT 6

439303256 vl
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 156 of 200

In the High Court of Justice No: FD13D05340
Family Division

The Matrimonial Causes Act 1973

 

The Senior Courts Act 1981

The Marriage of Tatiana Mikhailovna Akhmedova and Farkhad Teimur Ogty
Akhmedov

AFTER HEARING James Willan and Mark Belshaw for Tatiana Mikhailovna Akhmedova
(the Applicant); and Timothy James-Matthews for Temur Akhmedov (the Tenth Respondent),

AND UPON the application of the Applicant by application notice dated 20 July 2020

TO TEMUR AKHMEDOV of Apartment C.07.1, One Hyde Park, 100 Knightsbridge,
London SWIX 7LI.

 

 

WARNING:

IF YOU, TEMUR AKHMEDOV, NEGLECT TO OBEY THIS ORDER, YOU MAY
BE HELD TO BE IN CONTEMPT OF COURT AND MAY BE IMPRISONED, FINED
OR HAVE YOUR ASSETS SEIZED.

ANY OTHER PERSON WHO KNOWS OF THIS ORDER AND DOES ANYTHING
WHICH HELPS OR PERMITS TEMUR AKHMEDOV TO BREACH THE TERMS
OF THIS ORDER MAY BE HELD TO BE IN CONTEMPT OF COURT AND MAY
BE IMPRISONED, FINED OR HAVE THEIR ASSETS SEIZED

 

 

The Parties to the Proceedings
1], The Applicant is Tatiana Mikhailovna Akhmedova

The First Respondent is Farkhad Teimur Ogly Akhmedov
The Second Respondent is Woodblade Limited

The Third Respondent is Cotor Investments SA

The Fourth Respondent is Qubo I Establishment

The Fifth Respondent is Qubo 2 Establishment

The Sixth Respondent is Straight Establishment

The Seventh Respondent is Avenger Assets Corporation

 
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 157 of 200

The Eighth Respondent is Counselor Trust Reg in its capacity as trustee of the trusts set out
in Part A of Schedule | to the Order of Mrs Justice Knowles dated 15 August 2019

The Ninth Respondent is Sobaldo Establishment in its capacity as trustee of the trusts set
out in Part B of Schedule 1 to the Order of Mrs Justice Knowles dated 15 August 2019

The Tenth Respondent is Temur Akhmedov

Recitals

2.

lo

By order of Mrs Justice Knowles dated 19 June 2020 (the “Disclosure Order”), as amended
by consent, the Tenth Respondent was required to provide standard disclosure, specific
disclosure and inspection of documents by 17 July 2020 and was also required to provide
responses to the Applicant’s Request for Further Information (the “RF I”). On 17 July 2020,
the Tenth Respondent provided disclosure and responses to the RFI in compliance with the
Disclosure Order. Inspection of a limited number of documents was provided on 17 June
2020, with inspection of the majority of documents being provided on 20 June 2020.

. Also on 17 July 2020, the Applicant sought and obtained against the Tenth Respondent an

ex parte without notice Worldwide Freezing Order with ancillary asset disclosure (the
“WFO”), The WFO was served on the Respondent on 17 July 2020 in accordance with
paragraph 39 thereof.

On 20 July 2020, the Applicant applied for an order for delivery up of the Tenth
Respondent’s Electronic Devices, Mobile Communication Services and Cloud Accounts
and for such Electronic Devices, Mobile Communication Services and Cloud Accounts to
be imaged by an independent forensic IT expert with a view to such images being reviewed
by the Tenth Respondent’s solicitors for the purposes of verifying and, if appropriate,
securing compliance with the Tenth Respondent’s obligation to give disclosure in
accordance with the Disclosure Order.

The Judge read the following witness statement:
Seventh witness statement of Anthony John Riem dated 20 J uly 2020

The Judge accepted the undertakings given by the independent forensic IT expert set out in
Schedule | hereto.

IT IS ORDERED THAT:

7.

For the purposes of this order, the following definitions shal] apply:

“Cloud Accounts” means any remote, internet-based or cloud-based service, including but
not limited to webmail or electronic mail services (such as Outlook, Hotmail, Gmail and
Yahoo), storage and back up services (such as One Drive, iCloud, Google Drive and
Dropbox) and electronic hosting services (such as Rackspace US, Inc} which are currently
or have been used by the Tenth Respondent at any time since | January 2013.

“Electronic Devices” means any electronic devices (including without limitation
computers, tablets, PDAs, mobile telephones, servers, external hard-drives and USB
storage devices) within the Tenth Respondent’s possession, power, custody or control
Case 5:20-mc-01099-JKP-RBF Document 1 Filed 09/14/20 Page 158 of 200

10.

I.

which are currently or have been used by the Tenth Respondent at any time since | January
2013, and which hold or are capable of storing electronic documents.

“Mobite Communication Services” means any service which provides instant
communication services (such as WhatsApp, iMessage, Signal or Telegraph), which is
currently or has been used by the Tenth Respondent at any time since | January 2013.

The Tenth Respondent shall by noon on 27 July 2020:

a) provide to Aon and the Applicant a list, verified by statement of truth, of ail Cloud
Accounts and Mobile Communication Services used by him since 1 January 2013,
identifying the applicable user-name, e-mail address or telephone number for each
such service;

b) provide to Aon all PIN numbers, user-names, email addresses, combinations,
passwords, security verification codes and any other item or piece of information
(including, without limitation, authorisations to third party service providers) which
may be necessary to give access to the Electronic Devices, Cloud Accounts or
Mobile Communication Services.

The Tenth Respondent shall procure that each of his Electronic Devices is delivered up and
made available (with unrestricted access) to Stroz Friedberg Limited, an Aon Company
(“Aon”) at Aon’s offices at The Aon Centre, The Leadenhall Building, 122 Leadenhall
Street, London EC3V 4AN by no later than:

a) 4pm on 31 July 2020 in respect of the personal computer which he has informed
the court is currently located in Turkey; and

b) 4pm on 28 July 2020 in respect of all other Electronic Devices.

Without prejudice to paragraphs 8 and 9, the Tenth Respondent shall forthwith take such
further steps as Aon may require from time to time to obtain effective access to any
Electronic Device, Cloud Account or Mobile Communication Service (including, without
limitation, completing any two-factor authentication, providing any necessary information
to access or decrypt any document, answering questions raised by Aon, and providing his
authorisation to third party service providers). The Tenth Respondent shall provide Aon
with contact details (including a telephone number and email address) for the purposes of
making requests pursuant to this paragraph.

Aon shall act as independent forensic IT experts and are directed to:

a) take two forensic images or copies of the data stored on the Electronic Devices,
Mobile Communication Services and Cloud Accounts (insofar as such copies can
be made);

b) examine all Electronic Devices, Mobile Communication Services and Cloud
Accounts (or the images or copies thereof, if they consider suitable) using such non-
destructive process as they consider appropriate in order to:

i) assess whether any data which is not readily accessible can be recovered and,
if so, to recover that data;
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 159 of 200

c)

d)

e)

g)

ii) assess whether it appears to him that relevant data has been deleted and/or

otherwise destroyed on that device or medium and, if so, to assess how and
when such acts took place;

ill) assess whether the Tenth Respondent’s explanation for the loss of data

{including the explanation provided in the Tenth Respondent’s N265
Disclosure List dated 17 July 2020) is consistent with their examination of
those devices;

as soon as reasonably practicable, and on a rolling basis, provide a copy of all
documents which contain user-generated material (that is, excluding system files
and program files), including recovered documents, found on all Electronic
Devices, Mobile Communication Services and Cloud Accounts to the Tenth
Respondent’s solicitors;

as soon as reasonably practicable and in any event by 21 August 2020, prepare an
expert report addressed to the Court setting out:

i) what Electronic Devices, Mobile Communication Services and Cloud

Accounts they have inspected;

ii) the nature and results of the examination set out in sub-paragraph b) above;

and

tii} any other matters which they consider material which they have identified in

the course of their investigations.

save in accordance with sub-paragraphs c) and d) above, or with the consent of the
Tenth Respondent and/or pursuant to a further order of the Court, Aon shall keep
confidential all data and information received by them in the performance of this
order;

Aon shall return Electronic Devices to the Tenth Respondent as soon as practicable.
If Aon requires to retain any Electronic Device for more than 3 working days, it
shall give notice to the Applicant and the Tenth Respondent explainmg why (and
the parties shall have permission to apply to Court for directions);

Aon may make a request in writing to the Court for directions for the purpose of
assisting it in carrying out its functions at any time. Aon shall provide a copy of
any such request to the Applicant and the Tenth Respondent simultaneously with
(or before) filing it with the Court, unless Aon considers that doing so would
undermine the purpose of this order (in which case it must explain why in its
request).

12. Aon shall provide the report prepared under paragraph 11(d) above to the Tenth
Respondent’s solicitors. Thereafter:

a)

The Tenth Respondent’s solicitors shall be entitled to redact the report to the extent
that it contains privileged material (the report, as redacted for privileged material
only, is referred to as the “restricted report”).
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 160 of 200

13.

14.

b) The Tenth Respondent’s solicitors shall also entitled to produce a further version of
the report which is also redacted to the extent that it contains material which is
confidential to the Tenth Respondent and/or material in respect of which the Tenth
Respondent has a reasonable expectation of privacy, but which is not relevant to
these proceedings (the report, as redacted for both privileged and irrelevant
private/confidential material, is referred to as the “unrestricted report”).

c) The unrestricted report shall be provided to the Court and to all other parties within
7 days of Aon’s report being provided to the Tenth Respondent’s solicitors.

d) The restricted report shall be provided to the Court and to the Applicant’s solicitors
within 7 days of Aon’s report being provided to the Tenth Respondent’s solicitors.
Material which is contained in the restricted report, but is redacted in the
unrestricted report, shall only be made available to the Applicant’s solicitors (PCB
Litigation LLP) and counsel and must not (unless permitted by the court or agreed
by the Tenth Respondent) be communicated to the Applicant herself or to any third

party.

The Tenth Respondent’s solicitors shall, save to the extent that they are satisfied that the
documents have already been searched, undertake appropriate searches of those documents
and disclose (with simultaneous inspection) any documents which are material to these
proceedings. Such searches shall include any reasonable keywords or other parameters
which the Applicant notifies to the Tenth Respondent’s solicitors. The Tenth Respondent’s
solicitors shall undertake such searches as expeditiously as reasonably practicable, and
provide disclosure on a rolling basis as it becomes available but not later than 21 days after
receipt of the relevant tranche of documents from Aon.

In addition to the activities set out in paragraph 11 above, Aon shail perform such other
functions as may be agreed by the Applicant and the Tenth Respondent or as may be
ordered by the Court.

Costs

[5.

16.

Without prejudice to such order as the Court may subsequently make, the Applicant shall
pay any invoice (or request for payment on account) from Aon for the purposes of
performing this order.

The costs of this application are reserved.

Effectiveness of this order

17.

This order shall take immediate effect once approved by the Court notwithstanding
that it does not bear the seal of the High Court.

Interpretation of this order

18.

19.

A Respondent who is an individual who is ordered not to do something must not do it
himself or in any other way. He must not do it through others acting on his behaif or on his
instructions or with his encouragement.

A Respondent which is not an individual which is ordered not to do something must not do
it itself or by its directors, officers, partners, employees or agents or in any other way.
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 161 of 200

Service of this order

20, The Applicant will serve this order upon the Tenth Respondent as soon as practicable.
21. For the purposes of paragraph 20 above, service shall be made by the following methods:

a) WhatsApp message to the Tenth Respondent’s mobile telephone with number +44
7795 973199 attaching this order and a web link to the other documents referred to
at paragraph 20 above and informing the Tenth Respondent that the documents have
also been emailed to his solicitors;

b) email to the following email addresses: (i) khyshen@gmail.com; and (ii)
temur@stecapital.net, in each case in the same manner as set out in paragraph 21.a)
above; and

c) email to the Tenth Respondent’s solicitors Hughes Fowler Carruthers at
m. harper@hfelaw.com and fLhughes@bfelaw.com, in each case in the same manner
as set out in paragraph 21.a) above.

22. For the purposes of enforcement of this order pursuant to FPR 1.37.4, personal service of
this order on the Tenth Respondent be dispensed with pursuant to FPR r.37.8 provided that
the Tenth Respondent has been served or notified of this order by any of the methods
permitted by this order (although the service shall be valid even if the documents cannot
successfully be delivered to the email addresses identified in paragraph 21.b) above).

23. The Applicant is not required to serve this order on the First to Ninth Respondents,
Communications with the court

24. A}] communications to the court about this order should be sent to the Family Division of
the High Court, 1“ Mezzanine, Queen’s Building, Royal Courts of Justice, Strand, London
WC2A 2LL quoting the number in the top right hand corner of this form.

25. The offices are open between 10 a.m. and 4.30 p.m. Monday to Friday.

Dated: 23 July 2020
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 162 of 200

SCHEDULE 1
Undertakings given by Aon as Independent Forensic IT Expert

!. Aon will retain any device delivered to it in its safe keeping until it has made the requisite
copies and returned the device to the Tenth Respondent. Aon shall not permit anyone other
than its officers or employees to have access to the device during the period that it is held
by it.

2. Aon will make two forensic images or copies of the data stored on the Electronic Devices,
Mobile Communication Services and Cloud Accounts (insofar as copies can be made) and
shall retain those copies or images in its safe keeping until further order of the Court.

3. Aon will use its best endeavours to ensure that no damage is done to any Electronic Device,
Mobile Communication Service or Cloud Account, or data contained on the same.

4. Aon will keep confidential all documents, data and information (and copies thereof) which
it obtains in performance of its functions under this order, and shall only use or disclose
such information: (i) for the performance of its functions under this order; (ii) as permitted
by further order of the Court; or (ii) in accordance with an agreement in writing by the
Applicant and the Tenth Respondent (or their respective solicitors).
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 163 of 200

EXHIBIT 7

#39303256_vl
Case 5:20-mc-01099-JKP-RBF Document 1 Filed 09/14/20 Page 164 of 200

In the High Court of Justice No: FD13D05340
Family Division

 

The Matrimonial Causes Act 1973

The Senior Courts Act 1981

The Marriage of Tatiana Mikhailovna Akhmedova and Farkhad Teimur Ogly
Akhmedov

AFTER HEARING Alan Gourgey QC and James Willan for Tatiana Mikhailovna
Akhmedova (the Applicant); and Charles Howard QC and Charlotte Hartley for Temur
Akhmedov (the Tenth Respondent).

TO TEMUR AKHMEDOV of Apartment C.07.1, One Hyde Park, 100 Knightsbridge,
London SWIX 7LJ.

 

WARNING:

IF YOU, TEMUR AKHMEDOV, NEGLECT TO OBEY THIS ORDER, YOU MAY
BE HELD TO BE IN CONTEMPT OF COURT AND MAY BE IMPRISONED, FINED
OR HAVE YOUR ASSETS SEIZED.

ANY OTHER PERSON WHO KNOWS OF THIS ORDER AND DOES ANYTHING
WHICH HELPS OR PERMITS TEMUR AKHMEDOV TO BREACH THE TERMS
OF THIS ORDER MAY BE HELD TO BE IN CONTEMPT OF COURT AND MAY
BE IMPRISONED, FINED OR HAVE THEIR ASSETS SEIZED

 

The Parties to the Proceedings
|. The Applicant is Tatiana Mikhailovna Akhmedova

The First Respondent is Farkhad Teimur Ogly Akhmedov
The Second Respondent is Woodblade Limited

The Third Respondent is Cotor Investments SA

The Fourth Respondent is Qubo ] Establishment

The Fifth Respondent is Qubo 2 Establishment

The Sixth Respondent is Straight Establishment

The Seventh Respondent is Avenger Assets Corporation

The Eighth Respondent is Counselor Trust Reg in its capacity as trustee of the trusts set out
in Part A of Schedule 1 to the Order of Mrs Justice Knowles dated 15 August 2019

 
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 165 of 200

The Ninth Respondent is Sobaldo Establishment in its capacity as trustee of the trusts set
out in Part B of Schedule | to the Order of Mrs Justice Knowles dated 15 August 2019

The Tenth Respondent is Temur Akhmedov

Recitals

2. By order of Mrs Justice Knowles dated 23 July 2020 (the “Forensic Examination Order”),
the Tenth Respondent was ordered to deliver up his Electronic Devices and to provide
access fo his Cloud Accounts and Mobile Communication Services for the purposes of
independent forensic examination.

3. On 31 July 2020, the Tenth Respondent served an updated List of documents (N265)
explaining that he had searched for electronic documents on a digital image of his mobile
telephone and laptop computer created in November 2019 (the “November 2019 Image”).

4. By an order made without notice by Mrs Justice Knowles dated 3 August 2020 (the “Part
7{ Order”) the Tenth Respondent was ordered to attend court for questioning and io
produce documents.

5. Subsequent to the hearing on 10 August 2020, the Tenth Respondent identified that the
November 2019 Image had been taken by TKM Technologies Limited of Suite C, City
House, 96a High Road, Beeston, Nottingham, NG9 2LF (“TIKM”).

IT IS ORDERED THAT:

6. As to the Forensic Examination Order:

a) By 4.00pm on 10 August 2020, the Tenth Respondent shall identify the company
which created and holds the November 2019 Image.

b) The Tenth Respondent shall procure that a copy of every image made of his
Electronic Devices, Cloud Accounts and/or Mobile Communication Services,
including the November 2019 Images, is delivered up and made available (with
unrestricted access} to Aon at The Aon Centre, The Leadenhall Building, 122
Leadenhall Sireet, London EC3V 4AN by no later than 4.30pm on 12 August 2020
for the purposes of examination under the Forensic Examination Order.

c) TKM is hereby authorised and directed to:

i) retain in their possession and safekeeping all images made (or other data
extracted or copied) on the instructions of the Tenth Respondent and/or of
the Tenth Respondent’s Electronic Devices, Cloud Accounts and Mobile
Communication Services; and

i) forthwith deliver up a copy of all such images (and other data) to Aon at The
Aon Centre, The Leadenhall Building, 122 Leadenhall Street, London EC3V
4AN.

d) The Tenth Respondent shall forthwith execute by hand and deliver to the
Applicant’s solicitors a mandate for each of his email accounts in the form attached
Case 5:20-mc-01099-JKP-RBF Document 1 Filed 09/14/20 Page 166 of 200

in the Schedule to this Order authorising and directing Google (and associated
companies} to provide Aon with access to and/or with copies of the Tenth
Respondent’s accounts and any emails, documents, other electronic data and
metadata held on those accounts. The Tenth Respondent shall provide such further
assistance and execute such further documents as may reasonably be required to
give effect to the mandates.

7. As to the Part 71 Order:

a)

b)

Without prejudice to any application to set aside or discharge the Part 71 Order, the
examination directed under paragraph 1 of the Part 71 Order is adjourned with
liberty to restore before Mrs Justice Knowles. A realistic and (if possible) agreed
time estimate must be provided to the court in advance of any fixing of the hearing.

By 4.00pm on 21 August 2020, the Tenth Respondent shail produce copies of all
outstanding documents required to be provided under paragraph 2 of the Part 71
Order, The documents to be produced must include:

i) copies of bank statements for all of the Tenth Respondent’s accounts with
Metro Bank covering the period ] August 2018 to 31 December 2018;

ii) copies of statements for the Tenth Respondent’s accounts with Interactive
Brokers covering the period from 6 April 2019 until the date on which those
accounts were closed;

iii) documents evidencing the current assets and liabilities of each company in
which the judgment debtor is interested (including without limitation
Borderedge Limited, SC] Villa Pomme de Pin, STE Capital Corporation SA
and Khyshen Ltd) to include (a) bank statements for each company for the
last 2 years, (b) accounts for each company for the fast 2 years, (c) current
management accounts for each company, and (d) bills or debts owed to or by
each company;

iv) trust deeds for all trusts in which the judgment debior has any interest
(including by virtue of falling within the class of discretionary beneficiaries),
including the trust deeds for the Simul Trust, the Navy Blue Trust, the Genus
Trust, the Arbaj Trust, the Longlaster Trust, the Ladybird Trust and the
Carnation Trust.

8. As to expert evidence:

a}

b)

The court is satisfied that expert evidence in the fields of (a) Russian Jaw and (b)
valuation of the Moscow Property is necessary to assist it to resolve the
proceedings, and grants permission for such evidence under FPR r. 25.4.

The parties shal] jointly instruct an expert in each of those fields, in respect of which
the following provisions shall apply:

i) By 28 August 2020, the Applicant’s solicitors shall provide the Tenth
Respondent’s solicitors with (a) a list of at least two appropriate experts in
each of those fields together with the confirmations referred to in paragraph
8.1 of Practice Direction 25B (including for the purposes of paragraph 8.1(b)
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 167 of 200

iii)

vi)

vii)

viii)

Costs

a copy of the expert’s Curriculum Vitae), and (b) a draft letter of instruction
to the expert in each of the fields.

The Applicant and the Tenth Respondent shall endeavour to agree the
identity of the joint expert in each field and the terms of the letter of
instruction by 9 September 2020.

If and to the extent that the Applicant and the Tenth Respondent are unable
to reach agreement on any such matters, each of them shall provide brief
written submissions to the court by 4pm on 11 September 2020 and the court
will determine the disputed issues on paper during the week of 14 September
2020.

The letters of instruction (together with such documents as either party may
identify as relevant) shall be sent to the joint experts by the Applicant’s
solicitors promptly after agreement or determined by the court.

The reports shal] be sent to the court (in both hardcopy and electronic format)
and served on the parties simultaneously by a date to be agreed by the parties
or determined by the court as set out in (iii) above in default of agreement.

The costs charged by the experts for preparing their reports shall be met by
the Applicant and the Tenth Respondent equally in the first instance.

Any questions shall be put to the expert by no later than 10 days after receipt
of the report in accordance with FPR r. 25.10. The expert shall respond to
those questions promptly and, in any event, within 14 days. The costs
charged by the expert for answering those questions shall be met by the party
raising them in the first instance.

Save as is ordered by the court, the expert’s written report shall be admissible
without the attendance at court of the expert. However, the expert shall
attend the fina] hearing to give oral evidence, unless otherwise ordered at the
PTR. The method of attendance shall be determined at the PTR.

9. The costs of the matters addressed in this order are costs in the cause as between the
Applicant and the Tenth Respondent.

Effectiveness of this order

10. This order shall take immediate effect once approved by the Court notwithstanding
that it does not bear the seal of the High Court.

Interpretation of this order

11. A Respondent who is an individual who is ordered not to do something must not do it
himself or in any other way. He must not do it through others acting on his behalf or on his
instructions or with his encouragement.
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 168 of 200

12. A Respondent which is not an individual which is ordered not to do something must not do
it itself or by its directors, officers, partners, employees or agents or in any other way.

Service of this order
13. The Applicant will serve this order upon the Tenth Respondent as soon as practicable.

14. For the purposes of paragraph 13 above, service shall be made by email to the Tenth
Respondent’s solicitors Hughes Fowler Carruthers at m.harper@hfelaw.com and
fhughes@hfclaw.com.

   

15. For the purposes of enforcement of this order pursuant to FPR 1.37.4, personal service of
this order on the Tenth Respondent be dispensed with pursuant to FPR r.37.8 provided that
the Tenth Respondent has been served or notified of this order in accordance with
paragraph 14 above.

16. The Applicant is not required to serve this order on the First to Ninth Respondents,
Communications with the court

17. All communications to the court about this order should be sent to the Family Division of
the High Court, 1 Mezzanine, Queen’s Buildin g, Royal Courts of Justice, Strand, London
WC2A 2LL quoting the number in the top right hand corner of this form.

18. The offices are open between 10 a.m. and 4.30 p.m. Monday to Friday.

Dated: 10 August 2020
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 169 of 200

Schedule: form of mandate to be executed by the Tenth Respondent

To whom it may concern

I, Temur Akhmedov, am the owner of the account [insert email address and other identifying
details for the relevant account].

I consent to the disclosure of all data contained on or relating to my account of whatever nature
(including, but not limited to, emails and documents {including deleted items),
account/subscriber information and metadata) being produced to Stroz Friedberg Limited of
The Aon Centre, The Leadenhall Building, 122 Leadenhall Street, London, EC3V 4AN
(“Aon”). You may take instructions in this regard from Amar Nankani of Aon, whose contact
details are:

E: amar.nankani@aon.co.uk
T: +44 (0)207 086 5808
M: +44 (0)7539 303633

! further instruct you to provide a copy of all data contained on or relating to my account of
whatever nature to Aon as soon as possible, and to follow any and all further instructions
received from Mr Nankani of Aon to provide access to or copies of data on or relating to my
account.

I withdraw and waive any objection that 1 have made or could make to the production by
Google of any data which is the subject of this consent and instruction pursuant to a subpoena
or other court order in any jurisdiction, provided that the subpoena or other court order is
consistent with this consent and instruction. I further confirm that I consent to the production
of such data (including contents of communications) for the purposes of 18 U.S. Code
§2702(b)(3) and (c)(2) pursuant to any subpoena or other court order which is consistent with
this consent and instruction.

If you require any further information to verify my identity or my ownership of this account,
please contact my solicitors using the following details: Messrs Hughes Fowler Carruther,
Academy Court, 94 Chancery Lane, London WC2A 1DT; Tel: 020 74218383, Email:
M.Harper@HFCLAW.con/ F. Hughes(@HFCLA W.com
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 170 of 200

EXHIBIT 8

#39303256_ v1
Case 5:20-mc-01099-JKP-RBF Document 1 Filed 09/14/20 Page 171 of 200

In the High Court of Justice No: FD13D05340
Family Division

 

The Matrimonial Causes Act 1973
The Senior Courts Act 1981

The Marriage of Tatiana Mikhailovna Akhmedova and Farkhad Teimur Ogly
Akhmedov

ORDER MADE BY THE HON. MRS JUSTICE GWYNNETH KNOWLES ON | |
2020 ON THE PAPERS

The parties
1. The Applicant is Tatiana Mikhailovna Akhmedova
The First Respondent is Farkhad Teimur Ogly Akhmedov
The Second Respondent is Woodblade Limited
The Third Respondent is Cotor Investments SA
The Fourth Respondent is Qubo | Establishment
The Fifth Respondent is Qubo 2 Establishment
The Sixth Respondent is Straight Establishment
The Seventh Respondent is Avenger Assets Corporation

The Eighth Respondent is Counselor Trust Reg in its capacity as trustee of the trusts set
out in Part A of Schedule | to the Order of Mrs Justice Gwynneth Knowles dated 15
August 2019

The Ninth Respondent is Sobaldo Establishment in its capacity as trustee of the trusts
set out in Part B of Schedule | to the Order of Mrs Justice Gwynneth Knowles dated
15 August 2019

The Tenth Respondent is Temur Akhmedov

Recitals

2. By order of Mrs Justice Knowles dated 19 June 2020 (the “19 June Order”), the
Applicant and Tenth Respondent were ordered to simultaneously exchange signed
statements of witness of fact by 2] August 2020.

1352549 v.1
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 172 of 200

3. By order of Mrs Justice Knowles dated 23 July 2020 (the “Forensic Examination
Order”), the Tenth Respondent was ordered to deliver up his Electronic Devices and to
provide access to his Cloud Accounts and Mobile Communication Services for the
purposes of independent forensic examination, and forthwith to take such further steps
as the independent expert, Stroz Friedberg Limited, an Aon Company (“Aon”), may
require from time to time to obtain effective access to any Electronic Device, Cloud
Account or Mobile Communication Service (including, without limitation, answering
questions raised by Aon, and providing his authorisation to third party service
providers),

4. By order of Mrs Justice Knowles dated 3 August 2020 made without notice (the “Part
71 Order”), the Tenth Respondent was ordered to produce documents.

5. By order of Mrs Justice Knowles dated 10 August 2020 (the “Other Matters Order”),
the Tenth Respondent was ordered to produce copies of all outstanding documents
required to be provided under paragraph 2 of the Part 71 Order by 4.00pm on 21 August
2020.

6. Upon consideration of the letter dated 24 August 2020 lodged by the Applicant,
IT IS ORDERED THAT:

7. The 19 June Order and the Other Matters Order shall be amended as follows:

a) the date at paragraph 14(b) of the 19 June Order be amended to 28 August 2020;
and

b) the date at paragraph 7(b) of the Other Matters Order be amended to 28 August
2020.

8. By 4 pm on 26 August 2020, the Tenth Respondent shall:

a) deliver to the Applicant’s solicitors the Google mandates as set out in paragraph
6(d) of the Other Matters Order;

b) provide complete answers to each of Aon’s questions in its email to the parties dated
14 July 2020; and

¢) produce his unredacted UBS bank statements for January 2014 to 3] December
2018, pursuant to his obligations under paragraph 2 of the Part 71] Order, and
paragraphs 10.b and 11.a.iii of the 19 June Order.

Costs
9. Costs reserved.
Effectiveness of this order

10. This order shali take immediate effect once approved by the Court
notwithstanding that it does not bear the seal of the High Court.

Dated this [  ] day of [ ] 2020.

1352549 v.]
Case 5:20-mc-01099-JKP-RBF Document 1 Filed 09/14/20 Page 173 of 200

EXHIBIT 9

439303256 v1
Case 5:20-mc-01099-JKP-RBF Document 1 Filed 09/14/20 Page 174 of 200

 

From: Darren Mayhead

To: Captain | M.Y. Luna’ Scott Strand

Ca: support; Chief Engineer { M.Y. Luna; AVIT | M.Y. Luna: Micha! Werner | Bond IT
Subject: RE: IT Support cancelation

Date: Wednesday, March 20, 2019 3:41:24 PM

 

Good evening Captain Gavin,

Many thanks for having GCS support Luna these past years, and do not hesitate to contact me
should you need any additional information or assistance in the future.

Best regards,
Darren.

Sent: Wednesday, March 20, 2019 2:54 AM

To: Darren Mayhead <darren @greatcirclesys.com>; Scott Strand <scoits@greatcirclesys.com>
Ce: support <support @greatcirclesys.com>; Chief Engineer | M.Y. Luna <chiefengineer@my-
luna.com>; AVIT | M.Y. Luna <avit@my-luna.com>: Michal Werner {| Bond IT
<micha!@bondtm.com>

Subject: RE: iT Support cancelation

Good Morning Darren & Scott,

| hope this finds you well. | am writing to say thank you and to inform you that we no jonger need
any more information from GCS.

! would {ike to thank you for your years of service and request tnat you delete any information or
data of LUNA’s that you may stil! have on file including emai!s/ drawings licencing / drop box files
and any other data that remains on your servers. !f you could also please sénd me and the ETO a
confirmation once this has bean done.

Thanks again and have a great day,

Kind Regards,
Gavin

From: Darren Mayhead [mailto:darren@greatcirclesys com]

Sent: 07 March 2019 21:34

To: Captain | M.Y. Luna <master@my-iuna.com>

Ce: support <support@greatcirclesys.com>; Chief Engineer | M.Y. Luna <chiefengineer@my-
luna.com>; AVIT | M.Y. Luna <avit@my-luna.com>; Michal Werner | Bond IT
<michai@bondtm com>
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 175 of 200

Subject: RE: IT Support cancelation
Thanks Gavin.

Michael,

Might you confirm my comments below for Ruckus/VMware please?

Also, confirm perpetual licensing for Veeam. It covers 10 VM’s, and Luna was at 11 so ETO decided
one of the VM’s was not required to be backed up as it was not critical, otherwise, they would have
had to purchase new ‘per vm’ licenses as the perpetual is no longer an option.

Thanks,

Best,

Darren.

From: Captain | M.Y. Luna <master -luna.com>
Sent: Thursday, March 7, 2019 10:22 AM

To: Darren Mayhead <darr reatcirclesys.com>

Cc: support <support@greatcirclesys. com>; Chief Engineer | M.Y. Luna <chiefengineer@my-
luna.com>; AVIT | M.Y. Luna <avit@my-luna.com>; Michal Werner | Bond IT

<michal dtm.com>

Subject: RE: IF Support cancelation

Hi Darren,

Thank you so much for that and we are standing by, If you would please direct your questions to
Michal, | am sure he can help with the expiration dates if you need them to heip verify the licencing
situation,

Kind Regaras,
Gavin

From: Darren Mayhead [maiito:darren @greatcirclesys.com]

Sent: 07 March 2019 21:17

To: Captain | M.Y. Luna <master@my-luna.com>

Cc: support <support@greatcirclesys.com>; Chief Engineer | M.Y, Luna <chiefengineer@my-
luna.com>; AVIT | M.Y. Luna <avit@my-luna.com>; Michal Werner | Bond IT
<michal@bondtm.cam>

Subject: RE: IT Support cancelation

Hi Gavin,
i'm currently in Seattle until Friday, but will get information to you over the next couple of days,

| can tell you that Veeam is a perpetual license, and offers were made to subscribe to VMWare
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 176 of 200

support, but as there had not been a need to engage VMWare support directly in many moons, nor
was there an intent to bring Luna up to the latest versions owing to perceived value for money vs
axpense, has not been pursued. Similarly for Ruckus too.

| recollect KAV was upgraded some time recently, and | will find this information.

As we have no connection now to the Servers, we cant see the controllers and servers to confirm
expiration cates.

Best regards,
Darren.

From: Captain | M.Y. Luna <master -luna.com>

Sent: Thursday, March 7, 2019 7:34 AM

To: Darren Mayhead <darren@ereatcirclesys.com>; Scott Strand <scotts@greatcirclesys.com>

Ce: support <support @greatcirclesys.com>; accounting <accounting @greatcirelesys.com>; Chief
Engineer | M.Y. Luna <chiefengineer@my-luna.com>; AVIT | M.Y. Luna <avit@my-luna.com>: Michal
Werner | Bond IT <michal@bondtm.com>

Subject: RE: IT Support cancelation

Dear Darren and Scott,
Thank you for your effort over the last few days to close out the final items with regards to LUNA,

must ask you some direct questions. We are very much trying to finalize things on board and we
do need the information Michal has requested. Shou!d you not be able to provide us with the
licencing portals that we paid for when everything was set up back when GCS set everything up. We
will be forced to purchase these again and | would have to ask for reimbursement from GCS as these
licences are property of LUNA and need to be provided.

We need to know today, definitively:
Do you stil! have the licensing data as requested?

Please work with Michal with regards, to the beiow requested, items, this is going on nearly a month
now.

1. registration email

2. registration company

3. any other details used.

4, the current known status of last renewal

5. copy of invoices which are related to the products listed beiow as they might be requested during
software audit
Case 5:20-mc-01099-JKP-RBF Document 1 Filed 09/14/20 Page 177 of 200

Currently we are aware of the following items which are missing the above information.

1. Vmware ESX

2. Veeam

3. Kaspersky

4. HP server care packs
5. Cisco Call Manager
6. Ruckus call manager

1 Stand by to hear frem you,

Xind regards,
Gavin

From: Michal Werner | Bond IT [mailto:micha!@bondtm.com]

Sent: 07 March 2019 15:59

To: Darren Mayhead <darren@greatcirclesys.com>

Ce: GCS Support <support@preatcirciesys. com>; accounting @greatcirclesys.com: Captain | M.Y.
Luna <master@my-luna.com>; Chief Engineer { M.Y. Luna <chiefengineer@my-luna.com>; AVIT |

MLY. Luna <ayvit@my-luna.com>

Subject: Re: IT Support cancelation

Helle Darren,

Nathan and myself went through the Dropbox however unless we missed something there is
no information about the below
besides the license files.

If we are to download updates or at least updates to the versions they have onboard we need
the logins for the software provider portals
where the licenses are registered.

Can you please advise if you are able to provide these.

Thank you.
Best regards,

Michal

Michal Werner
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 178 of 200

IT Division Supervisor | Band iT
michal@bondtm.com

Branch Office: +31 20 708 6270
Head Office:

www. bondtm.com

 

From: Captain | M.Y. Luna
Sent: Monday, February 25, 2019, 8:01 AM
To: Darren Mayhead

Cc: GCS Support; accounting@greatcirclesys.com; Chief Engineer | M.Y. Luna: AVIT |
M.Y. Luna

Subject: FW: IT Support cancelation

Dear Darren,

i hope this email finds you well. It seems we are still waiting for you to handover
important information and ficences for the full transition of E-mail hosting and IT
Support.

| kindly ask you to cooperate with the ship’s AV/IT Engineer and Bond Tm for a smooth
and immediate transfer of information. Please advise:

1. registration email

2. registration company

3. any other details used,

4. the current known status of last renewal

5. copy of invoices which are related to the products listed below as they might be
requested during software audit

Currently we are aware of the foliowing items which are missing the above
information.

1, Vmware ESX

2, Veeam

3, Kaspersky

4. HP server care packs
5. Cisco Cali Manager
5. Ruckus cali manager

Great Circle Systems, Inc.

500 SE 17th Street, Suite 224

Fort Lauderdale, FL 33316

USA

www.greaicirclesys.com | Linkedin | Facebook

Please CC all support requests to either support@areatcirclesys.com or
tritonsupport@greatcirclesys.com (for Triton Administrator support) to ensure a

prompt response from the on cail support technician in the event ] am unavailable.
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 179 of 200

Scanned by Great Circle Systems’ Secure Email Gateway.

 

Great Circle Systems, Inc.
500 SE 17th Street, Suite 224
Fort Lauderdale, FL 33316
USA

www.greaicirclesys.com | LinkedIn | Facebook
Please CC all support requests to either support eatcirclesys.com or

tritonsupport@greatcirclesys.com (for Triton Administrator support) to ensure a

prompt response from the on cal! support technician in the event | am unavailable.

 

Scanned by Great Circle Systems' Secure Email Gateway.

 
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 180 of 200

UNITED STATES DISTRICT COURT

 

WESTERN DISTRICT OF TEXAS
SAN ANTONIO DIVISION
IN RE APPLICATION OF
TATIANA AKHMEDOVA,

Applicant, S 4

REQUEST FOR DISCOVERY PURSUANT
TO 28 U.S.C. § 1782.

 

 

MEMORANDUM OF LAW IN SUPPORT OF
TATIANA AKHMEDOVA’S EX PARTE APPLICATION FOR AN
ORDER GRANTING DISCOVERY PURSUANT TO 28 U.S.C. § 1782
Applicant, Tatiana Akhmedova, a resident of England and British citizen. (“Ms.
Akhmedova” or “Applicant”), by and through its undersigned counsel, Hoiland & Knight LLP,
and for its memorandum of law (this “Memorandum”) in support of an application for discovery
pursuant to 28 U.S.C. § 1782 from Rackspace US, Inc. d/b/a Rackspace Technology

(“Rackspace”), states as follows:

PRELIMINARY STATEMENT
This Memorandum is offered in support of Ms. Akhmedova’s 1782 Application secking

discovery with respect to documents located in the United States and in this Judicial District for
use in a foreign proceeding pending in the United Kingdom. Specifically, the pending litigation
in the United Kingdom (High Court of Justice, Family Division, Case No. FD13D05340) (the
“English Proceeding”), which is continuing as the judgment debt awarded in December 2016
(described further below) remains almost entirely unsatisfied. The English Proceeding now also

concerns fraudulent transfers by judgment debtor Farkhad Akhmedov and his alter ego entities,

 
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 181 of 200

Cotor Investment, $.A., Qubo | Establishment, Qubo 2 Establishment, Straight Establishment, and
Avenger Assets Corporation, including through the transfer of assets to Temur and a number of
Liechtenstein trusts in the fraudulent evasion of the English Judgments entered in Applicant’s
favor. Ms Akhmedova has now brought claims within these proceedings against Temur and the
Liechtenstein trustee entities Counselor Trust Reg (“Counselor”) and Sobaldo Establishment
(“Sobaldo”) (which provide trust services to a number of trusts established in Liechtenstein in
furtherance of Farkhad Akhmedov’s scheme) to inter alia set aside transfers of assets made by
Farkhad Akhmedov to those parties in furtherance of his scheme of evasion. Freezing injunctions
were granted by the English court against the Liechtenstein trustees (who are also subject to
criminal restraint orders in Liechtenstein in aid of a money laundering investigation) in August
2019. As of July 2020, freezing injunctions and ancillary orders for disclosure (including a
turnover order) were also issued by the English Court against Temur. The discovery obtained here
will be used to supplement discovery sought in the English Proceeding relating to Temur’s role
(and the role of the Liechtenstein trustees, with whom Temur communicated) in the ongoing fraud,
as more information is gathered to demonstrate that Farkhad has continued to use various third
parties to transfer, hide, secrete and otherwise violate numerous court orders including a disclosure
order and turnover order issued by the High Court of England and Wales.

As set forth in the Application and the Declaration of Anthony J. Riem, dated September
1, 2020 (“Riem Decl.”), in support thereof, this dispute originally arises out of two English Money
Judgments which Applicant is seeking to enforce against her ex-husband and various alter ego
entities which he has used to fraudulent transfer and conceal assets to avoid payment to Applicant.
On December 15, 2016, following an eight-day financial remedy hearing between Applicant and

ex-husband Farkhad to establish the value of the couple’s assets and to decide how to divide that
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 182 of 200

value and provide maintenance for Ms. Akhmedova in a final distribution, the English Court
awarded Ms. Akhmedova a cash award of GBP £35 0,000,000 (approximately US $466.6 million)
(the “Cash Award”). The English Court has also declared that Applicant is the legal and beneficial
owner of a megayacht, the M/Y Luna, and ordered Farkhad and Straight Establishment (the
Vessel’s registered-owner and alter ego of Farkhad) to transfer title to Ms. Akhmedova within
seven days. The English Court ordered that if the title transfer was not effected within seven days,
Straight Establishment would be liable to Ms. Akhmedova for a liquidated cash sum of
$487,278,000 (the “Straight Money Judgment”). The English Court also extended a Freezing
Order to apply to Straight Establishment and specifically applied to prohibit the “removal,
disposal, charging and/or diminution in value” of the Vessel.

Following the issuance of the English Judgments as well as the Freezing Order directed at
Farkhad with respect to the Vessel, Applicant has filed various foreign proceedings in her efforts
to obtain recognition and enforcement of the English Judgments, including the English action
against Temur Akhmedov, the judgment debtor’s son, noted above. Under the circumstances, the
following categories of evidence will be relevant, important and useful for Applicant to obtain for
use in the foreign proceedings, all of which evidence is located in the United States:

a) All documents in the possession and control of Rackspace concerning cloud
services and/or archiving of information provided with respect to email accounts
maintained by the Vessel M/Y Luna, including but not limited to the following
email accounts:

i) captain@my-luna.com
ii) chiefofficer@my-lina.com

iii) chiefengineer@my-luna.com

 
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 183 of 200

iv) Any other email address containing “@my-luna.com”

b) All documents in the possession or control of Rackspace concerning cloud services
and/or archiving of information provided in connection with Great Circle Systems
or Triton Technical with respect to the Vessel M/Y Luna;

ro) All documents in the possession or control of Rackspace concerning cloud services
and/or archiving of information provided for any email accounts maintained by
Farkhad Akhmedoy and Temur Akhmedov, including but not limited to
Farkhad@akhmedov.net, Temur@akhmedov.net and terur@stecapital net.

Ms. Akhmedova’s Application seeking discovery in aid of the foreign proceeding satisfies

all of the requirements of § 1782 and the Supreme Court’s discretionary factors. Under 28 U.S.C,
§ 1782, an applicant may be granted discovery in the United States in aid of a pending foreign
proceeding if the applicant is an interested party to the proceeding and if the information sought is
located within the district.

It is clear that discovery concerning U.S.-located Rackspace’s storage of information as
part of its cloud services concerning recent actions taken by Temur Akhmedov in transfer of assets
as well as management of the Vessel is both relevant and crucial to Applicant in order for her to
obtain relief in the foreign proceedings preventing Farkhad and his agents or representatives from
violating the English freezing orders and fraudulently evading enforcement of the English Money
Judgments.

JURISDICTION AND VENUE

Jurisdiction is proper pursuant to Title 28 United States Code Section 1782 as this

Application is for discovery involving documents located within the Western District of Texas,

necessary to assist Applicant in its foreign court proceeding. At all times material herein,
Case 5:20-mc-01099-JKP-RBF Document 1 Filed 09/14/20 Page 184 of 200

Applicant is and was a resident of England and British citizen. Venue in the Westtern District of
Texas is appropriate pursuant to Title 28 United States Code Section 1782 because the discovery
is being sought from Rackspace, which is present within this Judicial District, along with the
documents presently located in this jurisdiction in Rackspace’s possession or control.
Ii FACTUAL BACKGROUND

The facts giving rise to this Application are set forth in detail in the Riem Declaration, as
well as the exhibits thereto, According to the declaration, the dispute and pending foreign
litigations can be briefly summarized as follows:
I. The English Money Judgments and the Debtors’ Fraudulent Transfer of Assets

Applicant has obtained two English money judgments rendered by English Court in favor
of the Applicant. One against Farkhad, Cotor Investment, $.A. (“Cotor”), Qubo | Establishment
(“Qubo 1”), Qubo 2 Establishment (“Qubo 2”), jointly and severally, in the amount of GBP
350,000,000 plus interest and certain running adjustments (the “Cash Award”), of which
£224,430,508 was designated by the English court as maintenance (the remaining GBP
£125,569,492 hereinafter referred to as the “Initial Money Judgment”); and the second against
Straight Establishment in the amount of $478,278,000 plus interest and certain running
adjustments (the “Straight Money Judgment”). The Cash Award (including the Initial Money
Judgment) was awarded in December 2016 following an eight-day Financial Remedy Hearing
conducted in the Family Division of the English High Court in connection with the divorce of
Applicant Ms. Akhmedova and Farkhad Akhmedov. The Straight Money Judgment was awarded
by the English Court in March 2018 following Ms Akhmedova’s applications against Straight

Establishment and Avenger Assets Corporation (“Avenger Assets”),
Case 5:20-mc-01099-JKP-RBF Document 1 Filed 09/14/20 Page 185 of 200

Applicant issued a divorce petition in London on October 24, 2013, Ms. Akhmedova was
granted a decree nisi, stating that the English Court saw no reason why the couple could not
divorce, on December 2, 2015. The decree nisi was made absolute on December 15, 2016. An
eight-day financial remedy hearing was heard in the Family Division of the English High Court in
November and December 2016, The purpose of the Financial Remedy Hearing was to establish
the value of the couple’s assets and to decide how to divide that value and provide maintenance
for Ms. Akhmedova in a final distribution.

However, on November 30, 2016 (the second day of the trial in England) a luxury yacht,
the M/Y LUNA, beneficially owned by Farkhad via corporate shel] (the Vessel”), was transferred
from its corporate owner, Avenger Assets, to another entity, Stern Management Corporation at the
instruction of Farkhad and facilitated by his agents some of which are located in this District. One
day later, on December [, 2016, the Vessel was again transferred at the instruction of Farkhad
from Stern Management Corporation to Qubo 2 with the assistance of Farkhad’s agents located
within this District. Later, Qubo 2 was found by the English Court to be the alter ego of Farkhad.

At the conclusion of the Financial Remedy Hearing on December 15, 2016, the English
Court awarded Ms. Akhmedova an amount equal to £453,576,152 against Farkhad, including the
Cash Award of GBP £350,000,000 (approximately US $466.6 million). Farkhad was ordered by
the English Court to pay the Cash Award by January 6, 2017. Riem Decl. Exs, | & 2.

On December 20, 2016 the English Court also found that transfers of a 1) modern art
collection and 2) the assets of Cotor,! to entities in Liechtenstein, including Qubo 1 and Qubo 2
“was simply the latest part of [Farkhad’s] attempts to avoid his liabilities by purporting to transfer

his assets to a new jurisdiction and thereby making enforcement more difficult.” The English

 

' In 2012, Farkhad sold his interest in ZAO Northgas, a Russian oil company, for US $1.375 billion. Following the
sale, Farkhad transferred the sale proceeds to Cotor. Ex, | q 77.
Case 5:20-mc-01099-JKP-RBF Document 1 Filed 09/14/20 Page 186 of 200

Court set aside these transfers on the basis that Qubo | and Qubo 2 “are no more than ciphers and
the alter ego of [Farkhad]” and made the Qubo entities liable for the judgment debt together with
Farkhad. Riem Decl. Ex. 2 9 11(g)-(h), 12.

Farkhad has not voluntarily satisfied any portion of the Judgment Debt or Cash Award,
including the Initial Money Judgment, and is currently in contempt of Court for breaching the
terms of the Freezing Order. He has instead continued to engage in a pattern of deception aimed
at concealing his assets and frustrating Ms. Akhmedova in her efforts to enforce her rights as a UK
judgment creditor.

On March 8, 2017, in disregard of the English Judgment (under which Qubo 2 was liable
on the judgment debt together with F arkhad) and pending proceedings in the Liechtenstein Court,
Qubo 2 transferred the Vessel to Straight Establishment. Straight Establishment is another
Liechtenstein entity, which is operated from the same address as Qubo 2. Straight Establishment
is the current registered owner of the LUNA and as of August 8, 2018 Straight Establishment and
its agents have been permanently enjoined from further transferring ownership, control or
possession of the LUNA by the High Court of the Marshall Islands.

On March 21, 2018, the English Court issued an order against Defendants Straight
Establishment and Avenger Assets (the “March 21 Order”), The English Court found that Straight
Establishment was an alter ego of Farkhad and served as his nominee. The English Court found
that assets held and previously held in Straight Establishment’s name, as well as assets held and
previously heid in Avenger Asset’s name, beneficially belonged to Farkhad, including the Vessel
which had been fraudulently transferred by Farkhad several times during the English proceedings.

Also on March 21, 2108, the English Court declared “with immediate effect that Applicant

is the legal and beneficial owner of the Vessel,” and ordered Farkhad and Straight Establishment
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 187 of 200

to transfer title to Ms. Akhmedova within seven days. The English Court ordered that if the title
transfer was not effected within seven days, Straight Establishment would be concurrently liable
to Ms. Akhmedova for a liquidated cash sum of $487,278,000 (the “Straight Money Judgment,”
attached hereto as Exhibit 3). The English Court also extended the Freezing Order to apply to
Straight Establishment and Avenger Assets, and specifically applied to prohibit the “removal,
disposal, charging and/or diminution in value” of the Vessel.

Il. The English Proceedings Against Temur Akhmedov

On 15 November 2019, Applicant filed in the ongoing English Proceeding, an application
seeking to add as an additional, tenth respondent, Temur Akhmedov to the English Proceeding.
Temur was joined to the proceedings by the order of Mrs. Justice Knowles dated January 20, 2020.

By order of Justice Knowles dated June 19, 2020, as amended by consent (the “Disclosure
Order”), Temur was required to provide standard disclosure and inspection of documents by July
17, 2020 and was also required to provide responses to Applicant’s Request for Further
Information (“RFI”).

On July 17, 2020, the Applicant sought and obtained against an ex parte without notice
Worldwide Freezing Order with ancillary asset disclosure against Temur (the “WFO”). Also on
July 17, 2020, the Temur provided disclosure and responses to the RFI pursuant to the Disclosure
Order. Inspection of a limited number of documents was provided on July 17, 2020, with
inspection of the majority of documents being provided on July 20, 2020,

Temutr’s disclosure statement reveals that he has previously held a wide variety of relevant
documents but (on his own case) has systematically destroyed his documents since January 2018.
In fact, aside from his UBS bank statements, Temur had disclosed only two documents created

between April 2016 and July 20, 2020, Although Temur seeks to justify this destruction as justified
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 188 of 200

by “security reasons”, it appears likely that such destruction has in fact taken place in order to
frustrate Tatiana’s claims against him.

Based on Temur’s acts, on July 20, 2020, Applicant applied for an order for delivery up of
Temur’s Electronic Devices, Mobile Communication Services and Cloud Accounts and for such
Electronic Devices, Mobile Communication Services and Cloud Accounts to be imaged by an
independent forensic IT expert with a view to such images being reviewed by Temut’s solicitors
for the purposes of verifying and, if appropriate, securing compliance with Temur’s obligation to
give disclosure in accordance with the Disclosure Order, Riem Decl. Ex. 4,

As further set forth in the Riem Declaration, submitted herewith, Temur’s disclosure gives
rise to serious concerns that he has failed to comply with his disclosure obligations and/or has
destroyed relevant documents in the English Proceedings. Riem Decl. §¥] 22-41,

Based upon information obtained to-date from various third party sources obtained through
subpoena and otherwise, it is believed that the discovery target here, Rackspace, is used by Temur,
and for the hosting and/or archiving of his email accounts subject to the English Disclosure Order,
including accounts related to the Vessel M/Y LUNA (which Temur assists his father, judgment
debtor Farkhad Akhmedov in controlling and managing). Riem Decl. 7942-46.

ARGUMENT

I. 28 U.S.C. § 1782 PROVIDES FOR DISCOVERY IN AID OF PENDING FOREIGN
PROCEEDING

The basis for this ex parte Application is 28 U.S.C. § 1782 (“Section 1782”). “First, it is
neither uncommon nor improper for district courts to grant applications made pursuant to § 1782

ex parte.” Gushlak v. Gushlak, 486 Fed. Appx. 215, 217 (2d Cir. 2012).
Case 5:20-mc-01099-JKP-RBF Document 1 Filed 09/14/20 Page 189 of 200

Section 1782 authorizes a United States District Court, upon the application of an interested
person, to order a person residing in the district to give testimony or produce documents for use in
a foreign proceeding:

The District Court of the district in which a person resides or is
found may order him to give his testimony or statement or to
produce a document or other thing for use in a proceeding in a
foreign or international tribunal, including criminal investigations
conducted before formal accusations. The order may be made
pursuant to a letter rogatory issued, or request made, by a foreign or
international tribunal or upon the application of any interested
person and may direct that the testimony or statement be given, or
the document or other thing be produced, before a person appointed
by the court.
28 U.S.C. § 1782(a); see also In re Clerici, 481 F.3d 1324, 1331-32 (11th Cir. 2007).

Whether to grant this Application for discovery pursuant to 28 U.S.C. § 1782 is within this
Court’s discretion. Zn re Clerici, 481 F.3d at 1331 (“Because Congress has given the district courts
such broad discretion in granting judicial assistance to foreign countries, this court may overturn
the district court’s decision only for abuse of discretion”) (internal citations omitted); In re

Application of Aldunate, 3 F.3d 54, 62 (2d Cir. 1993), cert. denied, 510 U.S. 965 (1993).

Il, MS. AKHMEDOVA SATISFIES THE STATUTORY REQUIREMENTS OF 28
U.S.C. § 1782

The United States Supreme Court has interpreted Section 1782 as having a broad
application. Jntel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 259 (2004), In
determining that Section 1782 authorizes a federal district court to provide discovery assistance,
the Supreme Court specifically rejected the multiple limitations that Intel attempted to inject into
the interpretation of the statute. Jntel, 542 U.S. at 256. Instead, the Supreme Court adopted a broad
and liberal interpretation of the Statute and provided guidelines for the future application of the

statute by federal district courts. Jd.

10
Case 5:20-mc-01099-JKP-RBF Document 1 Filed 09/14/20 Page 190 of 200

Ms. Akhmedova satisfies each of the requirements of 28 U.S.C. § 1782 and those set forth
by the Second Circuit in Aldunate. Id. In Aldunate the Second Circuit stated of Section 1782 that:
[T]he statutory language is unambiguous in its requirements: (1) the
person from whom discovery is sought must reside in or be found in
the district of the district court to which the application is made, (2)
the discovery must be “for use in a proceeding in a foreign or

international tribunal,” and (3) the application must be made “by a
foreign or international tribunal” or by “any interested person.

3 F.3d at 58 (quoting 28 U.S.C. §1782),

Thus, the Court may enter an Order allowing discovery for use in the foreign proceeding,
See Application of Consorcio Ecuatoriano de Telecomunicaciones S.A. v, JAS Forwarding (USA),
fnc., 747 F.3d 1262 (11th Cir, 2014), Specifically, Ms. Akhmedova is an interested person to the
foreign proceeding; the entity with possession, custody and/or control of the discovery sought
resides in or are found within this District; and the evidence is sought for use in the pending foreign
proceeding, which are before a foreign tribunal in the United Kingdom.

A. Ms. Akhmedova, the Applicant, is an interested person to the foreign
proceeding

Ms. Akhmedova, as a judgment creditor of Farkhad and his alter egos, is the petitioner in
the foreign proceeding. Accordingly, she is clearly an “interested person” as that term is used in
28 U.S.C. § 1782. See In re Application of Malev Hungarian Airlines, 964 F.2d 97, 101 (2d Cir.
1992), cert. denied, 506 U.S. 861 (1992).

The Court’s decision in Jntel highlights the broad applicability of this standard. The
Supreme Court recognized the definition of an interested party to be any person who “possess[es]
a reasonable interest in obtaining [judicial] assistance.” Intel, 342 U.S, at 256. In re Reg. for
Assistance from Ministry of Legal Affairs of Trin. & T. obago, 648 F. Supp. 464, 466 (S.D. Fla.
1986) (“An application may be made by any interested person. The legislative history supports

this view”), aff'd, 848 F.2d 1151 (11th Cir. 1988), abrogated in part on other grounds by Intel,

1]
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 191 of 200

542 U.S. 241 (2004). Here, Ms. Akhmedova seeks to recover on the English Money Judgments,
and is engaged in continued litigation to prevent Farkhad, his son Temur, and his alter egos’ efforts
to transfer, dissipate or conceal their assets from enforcement. The English Court has ruled that
she is entitled to a division of assets under English law, the place of residence of the couple during
their 20-year marriage. As such, Ms. Akhmedova clearly possesses a reasonable interest in
obtaining the assistance requested.

B. The entity with possession, custody and/or control of the discovery sought
resides in or is found within this District

In addition, the discovery subject, Rackspace “resides” or is “found” in this Judicial
District. For purposes of 28 U.S.C. § 1782, a company is found where it is incorporated,
headquartered or where it is engaged in “systematic and continuous activities.” Jn re Godfrey, 526
F, Supp. 2d 417, 422 (S.D.NLY, 2007) (citation omitted). Ms. Akhmedovya seeks the production
of documents by Rackspace and its owners, managers and employees located at, or accessible from
their San Antonio office. This satisfies the statutory requirements of 28 U.S.C. § 1782. Ms.
Akhmedova anticipates serving Rackspace with a subpoena duces tecum in this District upon the
issuance of an order by the Court authorizing the discovery assistance requested.

Cc. Discovery is sought for use in the pending foreign Actions, which are being
held before one or more foreign tribunals in Dubai

Ms. Akhmedova seeks discovery “for use in a proceeding in a foreign or international
tribunal”. Aldunate, 3 F.3d at 58 (quoting 28 U.S.C, §1782). As the Supreme Court in Jntel Corp.
v. Advanced Micro Devices, Inc., 542 U.S. 241 (2004) explained, the proceeding for which
discovery is sought under §1782(a) may be within reasonable contemplation, pending or imminent.
Id at 243,

See Weber vy, Finker, 554 F.3d 1379, 1385 (11th Cir. 2009) (“Section 1782 does not require

that every document discovered be actually used in the foreign proceeding. Quite the opposite,

12
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 192 of 200

Section 1782 expressly provides that the district court should grant discovery under the Federal
Rules of Civil Procedure... The Magistrate Judge did not err by granting discovery ‘for context,’
when such discovery is allowed under Rule 26(b)(1)”), cert. denied, 130 S.Ct. 59 (2009), As
Anthony J. Riem, English counsel to Ms. Akhmedova, explains in his accompanying declaration,
Ms. Akhmedova is in need of the requested discovery to determine the actions taken by Farkhad
and those on his behalf including his son, Temur Akhmedov, to assist with fraudulently
transferring assets, thus preventing Applicant from recognizing and enforcing her foreign money
judgments against him.

In intel, the Supreme Court confirmed a low threshold for satisfying the “foreign or
international tribunal” requirement by concluding that the Directorate General (i.e, a
governmental investigative body and not a court) is a “tribunal” for the purposes of satisfying the
requirements of § 1782, The Court also stated that “[t]he term ‘tribunal’... includes investigating
magistrates, administrative and arbitral tribunals, and quasi-judicial agencies, as well as
conventional civil, commercial, criminal, and administrative courts.” Intel, 542 U.S. at 248. In
light of the expansive definition of the term “tribunal,” the English Court proceeding clearly
constitute “proceedings in a foreign or international tribunal.”

D. No Other Factors Weigh Against Allowing Discovery

In addition to satisfying the requirements of Aldunate, 3 F.3d at 58, there are no factors
which would argue against allowing the discovery. In Malev, the Second Circuit emphasized that
the goals of Section 1782 should be considered in deciding motions brought under the statute.
Malev, 964 F.2d at 100. These goals of Section 1782 are:

[T]win aims of providing efficient means of assistance to participants in

international litigation in our federal courts and encouraging foreign courts by
example to provide similar means of assistance to our courts.

13
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 193 of 200

Jd. Both these aims will be fulfilled by granting the requested discovery. The discovery sought
will assist Ms. Akhmedova in the English proeeding. According to her English counsel, Anthony
J. Riem, “there is no English rule of evidence that would prevent discovery obtained under 28
U.S.C. § 1782 being used in the English proceedings.” Riem Decl. at | 48.

Thus, the goals of the statute wil] be accomplished through granting this application. Given
the holdings in Aldunate and Malev, it must be concluded that a Section 1782 application should
be granted where, as here, an applicant has met the express requirements of the statute and where
the discovery will achieve the goals set by the statute’s enactment. Aldunate, 3 F.3d at 58; Malev,
964 F.2d at 100.

Ii. MS. AKHMEDOVA ALSO SATISFIES INTEL’S DISCRETIONARY FACTORS

In intel, the Court identified four factors that bear consideration in ruling on a Section 1782
request, While the factors are not exhaustive, the Court stated that a court ruling on a Section 1782
request should consider: 1) whether the person from whom discovery is sought is a participant in
the foreign proceeding; 2) the nature of the foreign tribunal, the character of the proceedings
underway abroad, and the receptivity of the foreign government, court, or agency to federal-court
judicial assistance; 3) whether the Section 1782(a) request conceals an attempt to circumvent
foreign proof-gathering limits or other policies of a foreign country or the United States; 4) whether
the discovery requests are unduly intrusive or burdensome. Jntel, 542 U.S. at 264-65; In re Clerici,
481 F.3d at 1334.

A District Court may grant an application without consulting the discretionary factors, but
the discretionary factors should be considered if the statutory requirements are met. See In re
Xavier, No. 05-12218, 2006 WL 858489, at *1 (11th Cir. Apr. 4, 2006) (per curiam) (holding that

district court had the authority to grant the § 1782 application for assistance in obtaining discovery

14
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 194 of 200

from a bank in Miami as the statutory requirements were satisfied); Chubbs Ins. Co. of Europe SE
vy, Zurich American Ins, Co., No. 1:09-mc-011, 2010 WL 411323 *6 (N.D. Ohio, Jan. 28, 2010).

Granting Ms. Akhmedova’s request for relief is consistent with the guidance provided by
the Jntel court since neither of the discovery subjects will be parties to or participants in the foreign
proceeding. Compare In re Application Pursuant to 28 U.S.C. § 1782, No. 1:14-mo-44, 2014 WL
4181618 at *4 (S.D. Ohio, Aug. 21, 2014) (holding that discretionary requirements not met
because subjects would be participants in the foreign proceedings). As such, Ms. Akhmedova
would be unable to obtain discovery from Rackspace in the United Kingdom. Although the
documents were sought through disclosure by Temur in the English Proceeding, Temur has
continually failed to cooperate with disclosure required by the English Court, including by the
deletion of documents. However, it is believed that Rackspace maintains an archive of the
requested information within this District.

The nature of the foreign proceeding does not implicate any factor or policy that would
weigh against granting Ms. Akhmedova’s request. Instead, the nature of the action — litigation
against Temur Akhmedov in furtherance of the foreign country money judgments — weighs in
favor of her request, The United States jurisdictions including Texas have confirmed their interest
in facilitating enforcement and recognition of foreign money judgments by its own codification of
the Uniform Money Judgment Recognition Act (see F.S. §§55.501-55.509). This is compounded
by Farkhad and Temur’s suspected wrongful use of companies located within this District to assist
with evading enforcement of the English judgments against him.

Nor would granting the assistance requested by Ms. Akhmedova offend any foreign
jurisdiction or constitute a circumvention of foreign proof-gathering rules. See Riem Decl. 48.

Additionally, the discovery subject Rackspace is not a party in the English proceeding. Jn re

15
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 195 of 200

Application Pursuant to 28 U.S.C. § 1782, 2014 WL 4181618 at *4 (holding that application’s
circumvention of foreign proof-gathering restrictions was not clear because subjects were subject
to the jurisdiction of the foreign court).

Finally, the requests are neither unduly intrusive nor burdensome. As discussed above, the
key information relevant to the English proceeding is located in this District. This includes
documentation in the possession or control of Rackspace. This information has not been made
available to Applicant and is not available within the United Kingdom, Moreover, the
documentation requested is needed to confirm whether acts believed to have been taken by Farkhad
and/or Temur Akhmedov to fraudulently avoid enforcement of the English Judgments.

IV. THIS COURT MAY GRANT DISCOVERY RELIEF ON AN EX PARTE BASIS

It is well-settled law that § 1782 applications may, and in fact commonly are, granted ex
parte. See, e.g., Gushlack v. Gushlack, 486 Fed. Appx. 215, 217 (2d Cir. 2012) (“[I]t is neither
uncommon nor improper for district courts to grant applications made pursuant to § 1782 ex
parte.”); In re Letters Rogatory From Tokyo Dist., 539 F.2d 1216, 1219 (9th Cir. 1976) (“We do
not find any of the other objections raised by the witnesses to be persuasive. Letters Rogatory
[issued under § 1782] are customarily received and appropriate action taken with respect thereto
ex parte.”); Jn re Ex Parte Application of Societe D'Etude De Realisation, No. 13-mc-0266, 2013
WL 6164435, at *2 (E.D. Pa. Nov. 22, 2013) (“[A] survey of Intel's citing references reveals that
the use of ex parte applications is widespread and, in many cases, unremarked upon (and thus
approved of sub silento).”)} (collecting cases).

Section 1782 provides that “/t/o the extent that the order does not prescribe otherwise, the

testimony or statement shall be taken, and the document or other thing produced, in accordance

16
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 196 of 200

with the Federal Rules of Civil Procedure.” 28 U.S.C. § 1782 (emphasis added). Therefore, unless
the district court’s authorizing order provides otherwise, a party engaged in foreign litigation who
serves a § 1782 subpoena duces tecum to obtain documents for use in the foreign litigation must
first serve notice on all parties to the foreign proceedings pursuant to Fed. R. Civ. P. 45.

Under the express contemplation of the discovery statute, this Court is authorized to order
an exception to the traditional rule providing for notice to the parties to the foreign action. Given
Farkhad’s documented history of thwarting Court orders and judgments, as well as Temur’s history
of spoliation of evidence through deletion of information and purportedly losing his electronic
devices, a notice exception is appropriate and warranted here to prevent their intervention with the
third-party discovery requested here. Applicant therefore respectfully requests that this Court
delay notice until such time as Rackspace has complied with the subpoena (with a response time
requested herein of fourteen days). Furthermore, Applicant requests that this Court direct
Rackspace not to disclose the existence or contents of the discovery requests to be issued by
Applicant until such time as their productions of documents are completed.

CONCLUSION

Based on the foregoing, this Court should exercise its discretion to grant foreign discovery
assistance. Under the circumstances, evidence that will be relevant to Ms. Akhmedova’s
entitlement to relief in the foreign proceeding is not available in the United Kingdom but is located
in the United States in this District. As such, Ms. Akhmedova seeks discovery pursuant to 28
U.S.C. § 1782 to obtain discovery specified in the application and as set forth above. Obtaining
this information will require a subpoena requiring production of documents and communications
in the possession and control of Rackspace concerning (i) cloud services and/or archiving of

information provided with respect to email accounts maintained by the Vessel M/Y Luna; (ii)

17
Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 197 of 200

provided in connection with Great Circle Systems or Triton Technical with respect to the Vessel
M/Y Luna, and (iii) provided for any email accounts maintained by Farkhad Akhmedov and Temur
Akhmedov. All of these documents are believed to be located in the United States. Consistent
with precedent cited above, the facts in the present matter clearly meet the requirements of 28
U.S.C. § 1782, and this 1782 application for discovery should be granted.
Dated: September 8, 2020

Respectfully submitted,

HOLLAND & KNIGHT LLP

Piet on .
Jia M. Haines
State Bar. No. 08710800
Fed ID No. 00765

1100 Louisiana Street, Suite 4300
Houston, Texas 77002
Telephone: (713) 821-7000
Email: julia,haines@hklaw.com

James H. Power (pro hac vice forthcoming)
State Bar No, 24026397

Fed ID No. 433050

31 West 52" Street

New York, New York 10019

Telephone: (212) 513-3494

Facsimile: (212) 385-9010

Email: james.power@hklaw.com

Attorneys for Tatiana Akhmedova

18
. Case 5:20-mc-01099-JKP-RBF Document 1 Filed 09/14/20 Page 198 of 200

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS
SAN ANTONIO DIVISION

 

IN RE APPLICATION OF
TATIANA AKHMEDOVA,

oo . aise he gh
pO C1099
Applicant, G Meg oe ee “SUF &
Case No. j
REQUEST FOR DISCOVERY PURSUANT Kp

TO 28 U.S.C. § 1782.

 

 

ORDER GRANTING TATIANA AKHMEDOVA’S
APPLICATION FOR DISCOVERY PURSUANT TO 28 U.S.C. § 1782

This matter comes before the Court by an application for discovery pursuant to 28 U.S.C.
§ 1782 (the “Application”) filed by Tatiana Akhmedova (“Applicant”). Having reviewed the
Application and Applicant’s supporting memorandum of law, the declaration of Anthony J. Riem
dated September 1, 2020, as well as the exhibits thereto, the Court is satisfied that the production
of documentation is warranted pursuant to 28 U.S.C, § 1782, and the Court hereby ORDERS as
follows:
1} The Application is GRANTED,
2) Applicant is authorized to issue and serve subpoenas on Rackspace US, Inc. d/b/a
Rackspace Technology (“Rackspace”), for the production of the following documents:
a) All documents in the possession and control of Rackspace concerning cloud
services and/or archiving of information provided with respect to email accounts
maintained by the Vessel M/Y Luna, including but not limited to the following

email accounts:
+

Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 199 of 200

3)

4)

5)

6)

i) captain@@my-luna.com

ii) chiefofficer@my-luna.com
til) chiefengineer@my-luna.com
iv) Any other email address containing “@my-luna.com”

b) All documents in the possession or control of Rackspace concerning cloud services
and/or archiving of information provided in connection with Great Circle Systems
or Triton Technical with respect to the Vessel M/Y Luna;

¢) All documents in the possession or control of Rackspace concerning cloud services
and/or archiving of information provided for any email accounts maintained by
Farkhad Akhmedov or Temur Akhmedov, including but not limited to
Farkhad@akhmedov.net, Temur(@akhmedov.net and temur@stecapital.net.

Ordering Rackspace to produce the documents requested in the subpoena on an expedited

basis, within fourteen (14) days of service of the subpoena;

Ordering Rackspace to preserve documents and evidence, electronic or otherwise, in its

possession, custody or control that contain information potentially relevant to the subject

matter of the Applicant’s document request;

Ordering that Rackspace shall maintain the confidentiality of the fact and content of the

Applicant’s discovery efforts, except as necessary to seek advice of counsel, who are to be

similarly restrained;

Providing that notice of the discovery authorized by this Order need not be provided to any

of the individuals named as a party in the foreign proceedings until such time as the

documents sought pursuant to this Court’s order granting discovery is obtained by

Applicant; and
4

Case 5:20-mc-01099-JKP-RBF Document1 Filed 09/14/20 Page 200 of 200

7) Retaining jurisdiction over the matter for the purpose of enforcement and assessing aly
supplemental request for discovery assistance that may be requested by Applicant.

8) A copy of this Order shail be served with each discovery demand.

SO ORDERED

Dated: San Antonio, Texas
September _, 2020

 

UNITED STATES DISTRICT JUDGE
